Case: 1:17-md-02804-DAP Doc #: 1957-11 Filed: 07/23/19 1 of 81. PageID #: 126515




                               EXHIBIT 11
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 2Confidentiality
                                         to Further     of 81. PageID #: 126516
                                                                            Review

     1                  UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
     2                         EASTERN DIVISION
     3                               - - -
     4    IN RE:    NATIONAL                 )
          PRESCRIPTION                       )   MDL No. 2804
     5    OPIATE LITIGATION                  )
          ___________________________ )          Case No.
     6                                       )   1:17-MD-2804
          THIS DOCUMENT RELATES              )
     7    TO ALL CASES                       )   Hon. Dan A. Polster
     8                               - - -
     9                    Tuesday, August 7, 2018
    10          HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
                           CONFIDENTIALITY REVIEW
    11
                                     - - -
    12
    13              Videotaped deposition of Jennifer R. Norris,
    14    held at the offices of BakerHostetler, 200 Civic Center
    15    Drive, Suite 1200, Columbus, Ohio, commencing at
    16    8:09 a.m., on the above date, before Carol A. Kirk,
    17    Registered Merit Reporter and Notary Public.
    18
    19                               - - -
    20
    21
    22
    23                   GOLKOW LITIGATION SERVICES
                    877.370.3377 ph | 917.591.5672 fax
    24                         deps@golkow.com

   Golkow Litigation Services                                        Page: 1 (1)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 3Confidentiality
                                         to Further     of 81. PageID #: 126517
                                                                            Review
                                                        Page 2                                                        Page 4
    1          A P P E A R A N C E S:                               1 On behalf of McKesson:
    2 On behalf of the Plaintiffs:                                           COVINGTON & BURLING LLP
          MCHUGH FULLER LAW GROUP                                   2        BY: EMILY L. KVESELIS, ESQUIRE
    3     BY: MICHAEL J. FULLER, JR., ESQUIRE                                  ekveselis@cov.com
             mike@mchughfuller.com                                  3          MARK H. LYNCH, ESQUIRE
    4     97 Elias Whiddon Road                                                mlynch@cov.com
          Hattiesburg, Mississippi 39402                            4          (VIA TELECONFERENCE)
    5     601-261-2220                                                       One CityCenter
             and                                                    5        850 Tenth Street, NW
    6     GREENE KETCHUM FARRELL BAILEY & TWEEL LLP
          BY: PAUL THOMAS FARRELL, JR., ESQUIRE                              Washington, DC 20001
    7        paul@greeneketchum.com                                 6        202-662-5110
          419 11th Street                                           7   On behalf of Endo Pharmaceuticals, Inc. and
    8     Huntington, West Virginia 25701                               Endo Health Solutions Inc.:
          304-521-4778                                              8        ARNOLD & PORTER KAYE SCHOLER, LLP
    9                                                                        BY: ANGEL TANG NAKAMURA, ESQUIRE
      On behalf of the Cardinal Health, Inc.:                       9          angel.nakamura@apks.com
   10     WILLIAMS & CONNOLLY LLP                                              (VIA TELECONFERENCE)
          BY: ENU MAINIGI, ESQUIRE                                 10        777 S. Figueroa Street, Suite 4400
   11        emainigi@wc.com                                                 Los Angeles, California 90017
             NEELUM J. WADHWANI, ESQUIRE                           11        213-243-4000
   12        nwadhwani@wc.com                                      12   On behalf of Teva Pharmaceuticals USA, Inc., Cephalon,
          725 Twelfth Street, N.W.                                      Inc., Watson Laboratories, Inc., Actavis LLC, Actavis
   13     Washington, DC 20005                                     13   Pharma, Inc., f/k/a Watson Pharma, Inc.:
          202-434-5420                                                       MORGAN, LEWIS & BOCKIUS LLP
   14                                                              14        BY: JONATHAN E. MAIER, ESQUIRE
      On behalf of the AmerisourceBergen:                                      jonathan.maier@morganlewis.com
   15     REED SMITH LLP                                           15          (VIA TELECONFERENCE)
          BY: ROBERT A. NICHOLAS, ESQUIRE                                    1111 Pennsylvania Avenue, NW
   16        rnicholas@reedsmith.com                               16        Washington, DC 20004
          Three Logan Square                                                 202-739-5806
   17     1717 Arch Street, Suite 3100                             17
          Philadelphia, Pennsylvania 19103
   18     215-851-8100                                                On behalf of Anda, Inc.:
   19 On behalf of HBC:                                            18     FOLEY & LARDNER LLP
          MARCUS & SHAPIRA LLP                                            BY: KATY E. KOSKI, ESQUIRE
   20     BY: ERIN GIBSON ALLEN, ESQUIRE                           19       kkoski@foley.com
             allen.marcus-shapira.com                                       (VIA TELECONFERENCE)
   21     One Oxford Center, 35th Floor                            20     111 Huntington Avenue, Suite 2500
          301 Grant Street                                                Boston, Massachusetts 02199
   22     Pittsburgh, Pennsylvania 15219-6401                      21     617-502-3242
          412-338-4682                                             22
   23                                                              23
   24                                                              24

                                                        Page 3                                                        Page 5
    1 On behalf of Walmart:                                         1   On behalf of the Allergan Defendants:
            JONES DAY                                                       KIRKLAND & ELLIS LLP
    2       BY: BRANDY H. RANJAN, ESQUIRE                           2       BY: PRATIK K. GHOSH, ESQUIRE
               branjan@jonesday.com
    3       325 John H. McConnell Boulevard, Suite 600                        pratik.ghosh@kirkland.com
                                                                    3         (VIA TELECONFERENCE)
            Columbus, Ohio 43215-2673
    4       614-469-3939                                                    300 North LaSalle
    5   On behalf of Prescription Supply, Inc.:                     4       Chicago, Illinois 60654
            PELINI, CAMPBELL & WILLIAMS LLC                                 312-862-3689
    6       BY: PAUL B. RICARD, ESQUIRE                             5
               pbricard@pelini-law.com                                  On behalf of Millinckrodt:
    7       8040 Cleveland Avenue NW, Suite 400                     6       ROPES & GRAY LLP
            North Canton, Ohio 44720                                        BY: MAX R. MAEROWITZ, ESQUIRE
    8       330-305-6400                                            7         max.maerowitz@ropesgray.com
    9   On behalf of Miami-Luken:
            JACKSON KELLY PLLC                                                (VIA TELECONFERENCE)
                                                                    8       800 Boyleston Street
   10       BY: JENNIFER L. HUGHES, ESQUIRE
               jhughes@jacksonkelly.com                                     Boston, Massachusetts 02199
   11       500 Lee Street East, Suite 1600                         9       614-951-7000
            Charleston, West Virginia 25301                        10   On behalf of The Kroger Company:
   12       304-340-1393                                                    BOWLES RICE LLP
   13   On behalf of CVS Indiana, LLC and CVS RX Services, Inc.:   11       BY: UNAIZA RIAZ, ESQUIRE
            ZUCKERMAN SPAEDER LLP                                             uriaz@bowlesrice.com
   14       BY: R. MILES CLARK, ESQUIRE                            12       600 Quarrier Street
               mclark@zuckerman.com
   15          ERIC R. DELINSKY, ESQUIRE                                    Charleston, West Virginia 25301
                                                                   13       304-347-1114
               edelinsky@zuckerman.com                             14
   16          (VIA TELECONFERENCE)
            1800 M Street NW, Suite 1000                           15   ALSO PRESENT:
   17       Washington, DC 20036-5807                              16      Caitlin E. Anderson, Esq., Cardinal Health
            202-778-1800                                                   A.J. Elkins, McHugh Fuller
   18                                                              17      Darnell Brown, Videographer
        On behalf of Johnson & Johnson and                                 Gina Veldman, Trial Technician
   19   Janssen Pharmeceuticals:                                   18      Colleen McNamara, Williams & Connolly
            TUCKER ELLIS LLP                                               Matthew Monahan, Williams & Connolly
   20       BY: JUSTIN E. RICE, ESQUIRE                            19
               justin.rice@tuckerellis.com                                 Miranda Petersen, Williams & Connolly
                                                                   20
   21       950 Main Avenue, Suite 1100                            21
            Cleveland, Ohio 44113
   22       216-592-5000                                           22                  ---
   23                                                              23
   24                                                              24

   Golkow Litigation Services                                                                     Page: 2 (2 - 5)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 4Confidentiality
                                         to Further     of 81. PageID #: 126518
                                                                            Review
                                                   Page 6                                                         Page 8
    1    VIDEOTAPED DEPOSITION OF JENNIFER R. NORRIS           1          INDEX TO EXHIBITS (CONT'D)
    2         INDEX TO EXAMINATION
                                                               2               DESCRIPTION                  PAGE
                                                                   CARDINAL-NORRIS
    3 WITNESS                      PAGE
                                                               3   Exhibit 9     Document titled "Under the      96
                                                                             Counter: The Diversion and
    4 JENNIFER R. NORRIS                                       4             Abuse of Controlled
                                                                             Prescription Drugs in the
    5     CROSS-EXAMINATION BY MR. FULLER:        14           5             U.S.," CAH_MDL_ PRIORPROD_
                                                                             DEA12_00001669
          CROSS-EXAMINATION BY MR. FARRELL:       169          6   CARDINAL-NORRIS
                                                                   Exhibit 10 Memorandum for Asa Hutchinson, 102
    6     CROSS-EXAMINATION (CONT'D) BY MR. FULLER:     224    7             Administrator, Drug Enforcement
                                                                             Administrator from Glenn A.
    7                                                          8             Fine, Inspector General
    8                                                              CARDINAL-NORRIS
                                                               9   Exhibit 11 Document titled, "Hearing         105
    9                                                                        Before the U.S. Senate
                                                              10             Permanent Subcommittee on
   10                                                                        Investigations, Buyers Beware:
                                                              11             The Dangers of Purchasing
   11                                                                        Pharmaceuticals Over the
                                                              12             Internet," 6/17/2004
   12                                                              CARDINAL-NORRIS
                                                              13   Exhibit 12 861 Federal Reporter, 3d         116
   13                                                                        Series, Masters Pharmaceutical,
   14
                                                              14             Inc., v. Drug Enforcement
                                                                             Administration
   15
                                                              15   CARDINAL-NORRIS
                                                                   Exhibit 13 Drug Enforcement Administration 140
   16                                                         16             to Cardinal Health, dated
                                                                             9/27/2006, CAH_MDL_PRIORPROD_
   17                                                         17             DEA07_00837645 - 837648
                                                                   CARDINAL-NORRIS
   18                                                         18   Exhibit 14 Defendants Cardinal Health 110, 156
                                                                             Inc., and Cardinal Health 411,
   19                                                         19             Inc.'s Response to Plaintiff's
   20
                                                                             Hearing Brief
                                                              20   CARDINAL-NORRIS
   21                                                              Exhibit 15 Dear Registrant letter, dated 174
                                                              21             12/27/2007, CAH_MDL_PRIORPROD_
   22                                                                        DEA12_0001090 and 10981
                                                              22   CARDINAL-NORRIS
   23                                                              Exhibit 16 Document titled "HDMA Executive 185
                                                              23             Committee Meeting, 6/12/2016,"
   24                                                                        ABDCMDL00275057 - 275100
                                                              24
                                                   Page 7                                                       Page 9
    1    VIDEOTAPED DEPOSITION OF JENNIFER R. NORRIS           1             INDEX TO EXHIBITS
    2              INDEX TO EXHIBITS                           2              DESCRIPTION               PAGE
    3                DESCRIPTION                  PAGE             CARDINAL-NORRIS
        CARDINAL-NORRIS                                        3   Exhibit 17 Brief for Healthcare          190
    4   Exhibit 1 First Notice of Deposition         17                     Distribution Management
                  Pursuant to Rule 30(b)(6) and                4            Association and National
    5             Document Request Pursuant to                              Association of Chain Drug
                  Rule 30(B)(2) and Rule 34 to                 5            Stores as Amici Curiae in
    6             Defendant Cardinal Health, Inc.                           Support of Neither Party
                                                               6   CARDINAL-NORRIS
        CARDINAL-NORRIS                                            Exhibit 18 Crisis Playbook: An            209
    7   Exhibit 2 Second Notice of Deposition          18      7            Interactive Guide to Crisis
                  Pursuant to Rule 30(b)(6) and                             Communications,
    8             Document Request Pursuant to                 8            ABDCMDL00278063 - 278106
                  Rule 30(B)(2) and Rule 34 to                     CARDINAL-NORRIS
    9             Defendant Cardinal                           9   Exhibit 19 DEA Compliance Manual, CAH_MDL_ 228
        CARDINAL-NORRIS                                                     PRIORPROD_DEA07_0138385 -
   10   Exhibit 3 Cardinal Health, Inc.'s          20         10            1384238
                  Objections and Responses to                      CARDINAL-NORRIS
   11             First and Second Notice of                  11   Exhibit 20 Document titled "Required        228
                  Deposition to Rule 30(B)(6)                               Reports to DEA," CAH_MDL_
   12   CARDINAL-NORRIS                                       12            PRIORPROD_HOUSE_ 0002197 - 2200
        Exhibit 4     Document titled "United States 21            CARDINAL-NORRIS
   13             Code Annotated; Title 21. Food              13   Exhibit 21 Document titled "Standard        234
                                                                            Operating Procedures, Corporate
                  and Drugs; Chapter 13. Drug                 14            Quality & Regulatory
   14             Abuse Prevention and Control;                             Compliance," CAH_MDL_
                  Subchapter 1. Control and                   15            PRIORPROD_DEA07_0118833 -
   15             Enforcement; Part A.                                      1188720
                  Introductory Provisions"                    16   CARDINAL-NORRIS
   16   CARDINAL-NORRIS                                            Exhibit 22 Corporate Quality Regulatory 234
        Exhibit 5 Congressional Record from the 35            17            Compliance Manual, Issue Date:
   17             Controlled Substances Act                                 6-15-2006, CAH_MDL_PRIORPROD_
        CARDINAL-NORRIS                                       18            DEA07_1188147 - 1188182
   18   Exhibit 6 Code of Federal Regulations         62           CARDINAL-NORRIS
                  1301.74                                     19   Exhibit 23 Cardinal Health Corporate        238
   19   CARDINAL-NORRIS                                                     Compliance Policy, 2/5/2006
        Exhibit 7     Document titled "Title 21 -    66       20   CARDINAL-NORRIS
   20             Food and Drugs"                                  Exhibit 24 Document titled "Assurance of 240
                                                              21            Discontinuance Pursuant to
        CARDINAL-NORRIS                                                     Executive Law 63(15)"
   21   Exhibit 8 HathiTrust document,              69        22   CARDINAL-NORRIS
                  "Oxycontin: Its Use and Abuse"                   Exhibit 25 Settlement and Release          275
   22                                                         23            Agreement and Administrative
   23                                                                       Memorandum of Agreement,
   24                                                         24            CAH_MDL_PRIORPROD_HOUSE_ 0004009- 4056

   Golkow Litigation Services                                                               Page: 3 (6 - 9)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 5Confidentiality
                                         to Further     of 81. PageID #: 126519
                                                                            Review
                                                   Page 10                                                            Page 12
    1          INDEX TO EXHIBITS (CONT'D)                             1   for AmerisourceBergen.
    2             DESCRIPTION                 PAGE
        CARDINAL-NORRIS                                               2         MS. RANJAN: Brandy Ranjan, Jones Day,
    3   Exhibit 26 Anti-Diversion - Know Your         249
                 Customer Compliance Manual,                          3   for Walmart.
    4            CAH_MDL_PRIORPROD_DEA07_
                 01181142 - CAH_MDL_PRIORPROD_                        4         MR. RICE: Justin Rice, Tucker Ellis, on
    5            DEA07_01181172
        CARDINAL-NORRIS
                                                                      5   behalf of Johnson & Johnson and Janssen
    6   Exhibit 27 Sales - Highlight Report,      251
                 CAH_MDL_PRIORPROD_AG_
                                                                      6   Pharmaceuticals.
    7            0000344 - 347                                        7         MR. RICARD: Paul Ricard for
        CARDINAL-NORRIS
    8   Exhibit 28 Standard Operating Procedure, 254                  8   Prescription Supply.
                 Pharmaceutical Distribution,
    9            CAH_MDL_PRIORPROD_AG_                                9         MR. CLARK: Miles Clark from Zuckerman
                 0000154 - 160
   10   CARDINAL-NORRIS                                              10   Spaeder on behalf of CVS Indiana LLC and CVS RX
        Exhibit 29 Custodial file containing     271
   11            various documents                                   11   Services, Inc.
        CARDINAL-NORRIS                                              12         MS. KVESELIS: Emily Kveselis from
   12   Exhibit 30 Thumb drive                 261
        CARDINAL-NORRIS                                              13   Covington & Burling on behalf of McKesson.
   13   Exhibit 31 (Withdrawn)                 287
        CARDINAL-NORRIS                                              14         MS. ALLEN: Erin Gibson Allen from
   14   Exhibit 32 E-mail to Mr. Brantley and       289
                 others from Mr. Reardon, dated                      15   Marcus & Shapira on behalf of Defendant HBC.
   15            9/14/07, with attachments,
                 CAH_MDL_PRIORPROD_DEA07_                            16         MS. ANDERSON: Caitlin Anderson,
   16            0119835 - 1198358
        CARDINAL-NORRIS                                              17   in-house counsel at Cardinal Health.
   17   Exhibit 33 E-mail chain ending with an      301
                 e=mail to Michael Mone and                          18         MS. WADHWANI: Neelum Wadhwani,
   18            others from Ms. McPherson,
                 dated 1/25/08                                       19   Williams & Connolly, on behalf of Cardinal Health.
   19   CARDINAL-NORRIS
        Exhibit 34 Administrative Memorandum           306           20         MS. MAINIGI: Enu Mainigi from
   20            Agreement, CAH_MDL_PRIORPROD_
                 BOP_0000042 - 49
                                                                     21   Williams & Connolly on behalf of Cardinal Health.
   21   CARDINAL-NORRIS
        Exhibit 35 Document titled, "CVS 5195        310
                                                                     22         Also here from Williams & Connolly are
   22            Threshold Changes," Bates-                          23   Colleen McNamara, Matt Monahan, and Miranda
                 stamped CAH_MDL_PRIORPROD_
   23            DEA12_00004729 - 4938                               24   Petersen.
   24
                                                           Page 11                                                     Page 13
    1                  ---                                            1          THE VIDEOGRAPHER: Those on the phone?
    2             PROCEEDINGS                                         2          MR. LYNCH: Mark Lynch from Covington &
    3                  ---                                            3   Burling for McKesson.
    4          THE VIDEOGRAPHER: Good morning. We are                 4          MR. MAIER: Jonathan Maier from Morgan
    5   now on the record. My name is Darnell Brown, and              5   Bockius for Teva.
    6   I'm the videographer with Golkow Litigation                   6          MS. KOSKI: Katy Koski from Foley &
    7   Services. Today's date is August 7, 2018, and the             7   Lardner for Anda, Inc.
    8   time is 8:09 a.m.                                             8          MR. DELINSKY: Eric Delinsky from
    9          This video deposition is being held in                 9   Zuckerman Spaeder for CVS Indiana and CVS RX
   10   Columbus, Ohio, in the matter of In Re: National             10   Services.
   11   Prescription Opioid Litigation for the United                11          MS. NAKAMURA: Angel Nakamura of
   12   States District Court for the Northern District of           12   Arnold & Porter for the Endo Defendants and the
   13   Ohio. The deponent is Jennifer Norris.                       13   Par Pharmaceutical Defendants.
   14          Counsel, please identify yourselves for               14          MR. GHOSH: Pratik Ghosh with Kirland &
   15   the record.                                                  15   Ellis for Allergan.
   16          MR. FULLER: Mike Fuller on behalf of                  16          MR. MAEROWITZ: Max Maerowitz with
   17   the Plaintiff.                                               17   Ropes & Gray for Millinckrodt.
   18          MR. ELKINS: A.J. Elkins for the                       18          MS. RIAZ: Unaiza Riaz with Bowles Rice
   19   Plaintiff.                                                   19   for Kroger Company.
   20          MS. VELDMAN: Gina Veldman for the                     20          MS. HUGHES: Jennifer Hughes from
   21   Plaintiff.                                                   21   Jackson Kelly for Miami-Luken.
   22          MR. FULLER: Paul Farrell will be here                 22          MR. FULLER: Anybody else?
   23   at some point on behalf of the Plaintiff.                    23          THE VIDEOGRAPHER: Okay. The court
   24          MR. NICHOLAS: Bob Nicholas, Reed Smith,               24   reporter is Carol Kirk, who will now swear in the

   Golkow Litigation Services                                                                  Page: 4 (10 - 13)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 6Confidentiality
                                         to Further     of 81. PageID #: 126520
                                                                            Review
                                                      Page 14                                                   Page 16
    1   witness.                                                   1   sourcing at one time. We had a corporate sales
    2                  ---                                         2   group, sold all of the products and services
    3             JENNIFER R. NORRIS                               3   within Cardinal Health that I supported.
    4   being by me first duly sworn, as hereinafter certified,    4          I supported our specialty pharmaceutical
    5   deposes and says as follows:                               5   distribution business, our specialty services
    6             CROSS-EXAMINATION                                6   business, the 3PL, the third-party logistics
    7   BY MR. FULLER:                                             7   business we have, as well as working on 340B and
    8      Q. Ma'am, please state your name for the                8   other matters within pharmacy distribution.
    9   record.                                                    9      Q. I've seen 340B before. What's 340B?
   10      A. Jennifer Robison Norris.                            10      A. It's a federally mandated essentially
   11      Q. And, Ms. Norris, where are you currently            11   drug discount program for certain types of
   12   employed?                                                 12   customers.
   13      A. Cardinal Health.                                    13      Q. Got it. Well, you have the pleasure or
   14      Q. And how long have you been at Cardinal              14   the curse of being designated today as a 30(b)
   15   Health?                                                   15   witness. Are you aware of that?
   16      A. Eighteen years.                                     16      A. I am.
   17      Q. And what is your current position at                17      Q. And do you understand what that means?
   18   Cardinal?                                                 18      A. I do.
   19      A. I'm an attorney in the legal department.            19      Q. That's because you're a lawyer, right?
   20      Q. Do you have any particular title?                   20          MS. MAINIGI: Objection.
   21      A. I do. I'm vice president, associate                 21      A. Because I'm a lawyer, and that's what I
   22   general counsel, mergers and acquisitions.                22   was asked to do.
   23      Q. I'm sorry. You said mergers and                     23      Q. Sure.
   24   acquisitions, right?                                      24      A. I was not aware of what a 30(b)(6)
                                                      Page 15                                                   Page 17
    1       A. Mm-hmm, and integration.                            1   witness was before I was asked to do this.
    2       Q. And how long have you held that title?              2       Q. Well, and just so everybody is on the
    3       A. I've been in that group -- my titles                3   same page then, that means you've been designated
    4   varied, but I've been in that group for                    4   as the representative for Cardinal Health.
    5   approximately two years.                                   5   Because Cardinal Health can't speak on its own,
    6       Q. And that's the mergers and acquisitions             6   you're here to speak on their behalf on certain
    7   and integrations group?                                    7   subject matters. Is that your understanding?
    8       A. Yes.                                                8       A. That is my understanding.
    9       Q. How about prior to that?                            9                  ---
   10       A. Prior to that, I was still a vice                  10        (Cardinal-Norris Exhibit 1 marked.)
   11   president, associate general counsel, but I was in        11                  ---
   12   our commercial group supporting our pharmacy              12       Q. And I'm going to attach as Exhibit 1 --
   13   distribution business primarily.                          13          MR. FULLER: And, Counsel, I'll just
   14       Q. When you say supporting pharmacy                   14   hand everything to you, and you can take one and
   15   distribution, give me an understanding of what you        15   pass the extras down.
   16   would be doing in that role.                              16          And this is Norris 1 for the record, now
   17       A. My primary role was with acute care and            17   marked as Plaintiff's 1.
   18   alternate care customers, working on the customer         18   BY MR. FULLER:
   19   facing agreements and issues that came up from            19       Q. This is a copy of one of the two
   20   time to time with those customers.                        20   notices.
   21       Q. Okay. And how about prior to that?                 21          Have you seen this document before?
   22       A. I've always been in that group. Again,             22       A. I have.
   23   my title has varied, and I've supported other             23       Q. Now, I'm going to sort of weave into
   24   groups within Cardinal Health. I supported                24   this in an agreement that your counsel and I have

   Golkow Litigation Services                                                              Page: 5 (14 - 17)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 7Confidentiality
                                         to Further     of 81. PageID #: 126521
                                                                            Review
                                                  Page 18                                                   Page 20
    1   related to certain topics. So you're going to be      1   testifying to all those topic areas that we just
    2   deposed on Notice 1 for Items A through N.            2   mentioned?
    3          Is that your understanding?                    3       A. I am.
    4       A. That is my understanding.                      4                  ---
    5          MR. FULLER: And, Counsel, pursuant to          5        (Cardinal-Norris Exhibit 3 marked.)
    6   our agreement, that will be answered in writing at    6                  ---
    7   a later date, right?                                  7       Q. And then in full fairness and
    8          MS. MAINIGI: Correct.                          8   disclosure, as counsel just mentioned, here is
    9          MR. FULLER: Okay.                              9   Plaintiff's Exhibit Number 3, which is Norris
   10   BY MR. FULLER:                                       10   Number 3, which is Cardinal Health's objections to
   11       Q. And do you feel comfortable being             11   the prospective 30(b)(6) notices.
   12   designated over those areas set out in Notice 1?     12          Have you seen this prior to today?
   13   And that's A through N.                              13       A. I have.
   14       A. I do.                                         14       Q. And you've had an opportunity to review
   15          MS. MAINIGI: Just for the purpose of          15   it as well?
   16   the record, Mr. Fuller, we will just note that she   16       A. I did review it.
   17   will testify consistent with the objections that     17       Q. All right. Now, ma'am, you are -- and I
   18   we served as to both notices.                        18   say "you." I'm sorry.
   19          MR. FULLER: We'll get there, too. I           19          Speaking on behalf of Cardinal, you're
   20   will give them -- give her those as well.            20   in the business of distributing prescription
   21                   ---                                  21   medications, as well as other things, correct?
   22        (Cardinal-Norris Exhibit 2 marked.)             22       A. Yes.
   23                   ---                                  23       Q. And that also includes controlled
   24                                                        24   substances; is that right?
                                                  Page 19                                                   Page 21
    1   BY MR. FULLER:                                        1       A. Yes. Those are some of the prescription
    2      Q. Now, Norris Number 2, which is the              2   medications that we distribute.
    3   second 30(b) notice, will be marked as Plaintiff's    3       Q. And there are certain statutes and
    4   2 for the purposes of the deposition.                 4   regulations and rules that apply to you in
    5          Do you have that document now in front         5   distributing those medications; is that fair?
    6   of you?                                               6       A. Yes.
    7      A. I do.                                           7       Q. And one of them is the Controlled
    8      Q. Okay. And have you seen that document           8   Substances Act; is that right?
    9   previously?                                           9       A. Yes.
   10      A. I have.                                        10       Q. And we'll spend a good part of our day
   11      Q. Now, it's my understanding that with the       11   talking about the Controlled Substances Act and
   12   agreement of counsel, you're going to testify to     12   its various portions and parts.
   13   the subject areas of 7, 8, 12, and 22 with a         13           MR. FULLER: I'm going to mark as
   14   possibility of some examination on subject area      14   Plaintiff's Number 3 -- or excuse me --
   15   number 6.                                            15   Plaintiff's Number 4, which is Norris Number 4.
   16          Is that your understanding as well,           16                   ---
   17   Ms. Norris?                                          17        (Cardinal-Norris Exhibit 4 marked.)
   18      A. It is.                                         18                   ---
   19          MS. MAINIGI: And just to be clear,            19   BY MR. FULLER:
   20   Mr. Fuller, she is prepared to testify as to         20       Q. And you have that document in front of
   21   Topic 6 today.                                       21   you?
   22          MR. FULLER: All right.                        22       A. I do.
   23   BY MR. FULLER:                                       23       Q. Okay. And I'll represent to you that
   24      Q. And, Ms. Norris, are you comfortable           24   this is a portion of the Controlled Substances

   Golkow Litigation Services                                                         Page: 6 (18 - 21)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 8Confidentiality
                                         to Further     of 81. PageID #: 126522
                                                                            Review
                                                       Page 22                                                  Page 24
    1   Act, not the entire thing. And if you look there,         1       Q. That's all right.
    2   it says "United States Code Annotated. Title 21.          2          Does Cardinal agree with this statement?
    3   Chapter 13. Drug Abuse Prevention and Control."           3       A. In my personal --
    4          Do you see that?                                   4          MS. MAINIGI: Excuse me. Objection;
    5       A. I do.                                              5   scope.
    6       Q. And do you know that to be the portion             6          Go ahead.
    7   of the U.S. Code that contains the Controlled             7       A. In my personal capacity, I agree that's
    8   Substances Act?                                           8   what the words say.
    9       A. I believe so, yes.                                 9       Q. You also agree that controlled
   10       Q. And this is Subchapter 1, Part A,                 10   substances have legitimate medical purposes and
   11   Introductory Provisions.                                 11   are necessary to maintain the health and welfare
   12          And have you seen this before?                    12   of the American people?
   13       A. I have.                                           13       A. I agree that --
   14       Q. Okay. And you're aware that in Section            14          MS. MAINIGI: Objection; scope.
   15   801, Congress of the United States of America made       15       A. -- that was Congress' finding.
   16   certain declarations and findings; is that right?        16       Q. Okay. And read aloud Number 2 for us,
   17          MS. MAINIGI: Objection.                           17   Congress' second finding of this Controlled
   18       A. That's what the section says,                     18   Substances Act.
   19   "Congressional Findings and Declarations."               19       A. "The illegal importation, manufacture,
   20       Q. Okay. Particularly related to                     20   distribution, and possession and improper use of
   21   controlled substances --                                 21   controlled substances have a substantial and
   22          MS. MAINIGI: Objection.                           22   detrimental effect on the health and general
   23       Q. -- is that true?                                  23   welfare of the American people."
   24          MS. MAINIGI: Excuse me.                           24       Q. Does Cardinal agree and accept that that
                                                     Page 23                                                    Page 25
    1       A. It goes on to say, colon, "Controlled              1   was the United States of America Congress' finding
    2   Substances."                                              2   related to controlled substances?
    3       Q. Yes, ma'am. And then it says, "Congress            3          MS. MAINIGI: Objection; scope.
    4   makes the following findings and declarations."           4       A. I agree that that's what the finding
    5          And if you would, let's start with the             5   says.
    6   first one and read that one aloud for us, please.         6       Q. Now, let's pull that apart a little bit.
    7       A. "Many of the drugs included within this            7   It says that "The illegal importation,
    8   subchapter have a useful and legitimate medical           8   manufacture, distribution, and possession and
    9   purpose and are necessary to maintain the health          9   improper use of controlled substances can have --
   10   and general welfare of the American people."             10   or has -- excuse me -- have a substantial and
   11       Q. Does Cardinal agree with that statement           11   detrimental effect on the health and general
   12   by Congress?                                             12   welfare."
   13          MS. MAINIGI: Objection; form.                     13          For Cardinal's purpose, we're worried
   14   Objection; outside the scope of the agreed-upon          14   about -- or focused on the distribution, correct?
   15   notice 30(b)(6) topics.                                  15   You don't manufacture, right?
   16          You may answer in your personal                   16       A. Cardinal Health does not manufacture.
   17   capacity.                                                17       Q. Okay. And you don't actually use the
   18          As a short form, I will just from here            18   drugs that you distribute either, do you?
   19   after say "Objection; scope," and the witness will       19       A. The company does not use the drugs.
   20   understand that she can answer the question              20       Q. So we're focused just on distribution.
   21   anyway.                                                  21   So do you agree or disagree that the illegal
   22          MR. FULLER: Thank you.                            22   distribution of controlled substances have a
   23       A. Can you please repeat the question?               23   substantial detrimental effect on the health and
   24   Sorry.                                                   24   general welfare of the American people?

   Golkow Litigation Services                                                              Page: 7 (22 - 25)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1957-11
                               SubjectFiled: 07/23/19 9Confidentiality
                                         to Further     of 81. PageID #: 126523
                                                                            Review
                                                  Page 26                                                   Page 28
    1          MS. MAINIGI: Objection; scope.                 1   This was created by a Paul Farrell, Jr.
    2      A. I agree that that's what the finding            2          MS. MAINIGI: Well, I'm glad it's marked
    3   says.                                                 3   as an exhibit.
    4      Q. Do you agree that it can?                       4          MR. FULLER: The gentleman raising his
    5          MS. MAINIGI: Objection; scope.                 5   hand down the table.
    6      A. The illegal distribution may.                   6   BY MR. FULLER:
    7      Q. That's fair enough.                             7       Q. So, ma'am, Ms. Norris, Cardinal is in
    8          And, again, as you know as a lawyer, I'm       8   the business of distributing Schedule II
    9   going to be asking you a bunch of questions, and      9   controlled substances, amongst other things; is
   10   I'm only asking that you answer to the best of       10   that right?
   11   your ability, okay?                                  11       A. It is.
   12          And if there's something that's unclear       12       Q. And you are also aware, as Cardinal,
   13   about my question, please ask me, and I'll           13   that Schedule IIs have a heightened standard when
   14   certainly try to clarify it the best I can.          14   dealing with them, heightened security standard;
   15      A. I understand.                                  15   is that correct?
   16      Q. And I assume counsel has told you this,        16          MS. MAINIGI: Objection.
   17   but if at any time you need a break, let me know.    17       A. I know that Schedule IIs, in addition to
   18   We'll take a break. We'll probably stop about        18   other controlled substances, have different
   19   every hour, give or take a little bit, and for       19   controls, for lack of a better word, that need to
   20   lunch. If you need anything more than that, no       20   be applied in the manufacture, distribution,
   21   problem. Just let me know. Fair?                     21   dispensing, prescribing, and using.
   22      A. I understand.                                  22       Q. Fair enough. Now, it says Schedule II.
   23      Q. Okay. And I was already moving to the          23   And read A to us, if you don't mind, please.
   24   next topic, and I've got multiple pages here.        24       A. Schedule II. A2?
                                                  Page 27                                                   Page 29
    1   Sorry.                                                1       Q. Yes, ma'am -- no, no. 2A.
    2          If you turn to the next page, page 2.          2       A. 2A?
    3   You see this is another section of the Controlled     3       Q. Yes, ma'am. I'm sorry.
    4   Substances Act. Do you see that at the top, Title     4       A. I'm sorry. "Schedule II. The drug or
    5   21, Chapter 13. Drug Abuse and Prevention --          5   other substance has a high potential for abuse."
    6   excuse me -- Drug Abuse Prevention and Control?       6       Q. Now, as Cardinal Health, you know that
    7       A. I see that.                                    7   Schedule IIs do have a high potential for abuse;
    8       Q. Okay. And it deals with the authority          8   is that correct?
    9   to control standards and schedules.                   9            MS. MAINIGI: Objection; scope.
   10          Do you see that?                              10       A. That's what the statute says here.
   11       A. I do.                                         11       Q. But as a distributor of controlled
   12       Q. Okay. And it's Section 812, Schedules         12   substances, and particularly Schedule IIs, do you
   13   of Controlled -- and I didn't put Schedules I,       13   also know that to be the case?
   14   III, IV, and V in here, because I didn't think it    14            MS. MAINIGI: Objection; scope.
   15   was necessary. I included Schedule II.               15       Q. Let me ask it differently. Maybe make
   16   Cardinal --                                          16   it a little easier.
   17          MR. FULLER: I'm sorry. Go ahead.              17            Sitting here today as Cardinal Health,
   18          MS. MAINIGI: So, Mike, just for the           18   do you agree that the U.S. Congress has determined
   19   purpose of the record, you have excerpted parts of   19   that Schedule IIs are drugs and other substances
   20   this regulation but left out other parts of the      20   that have a high potential for abuse?
   21   regulation?                                          21            MS. MAINIGI: Objection; scope.
   22          MR. FULLER: The code, yes, ma'am.             22       A. That is the definition that is included
   23          And to be fair, you're not going to be        23   in this statute.
   24   able to Google and find this on the Internet.        24       Q. That's the definition provided by the

   Golkow Litigation Services                                                          Page: 8 (26 - 29)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further10Confidentiality
                                                         of 81. PageID #: 126524
                                                                             Review
                                                   Page 30                                                   Page 32
     1   U.S. Congress, correct?                               1      A. I see that title, yes.
     2       A. Yes, it is.                                    2      Q. And it's Section 821, Rules and
     3          MS. MAINIGI: Objection; scope.                 3   Regulations. If you would read that aloud to us,
     4       A. Yes, in this statute.                          4   please.
     5       Q. And read B to us, if you don't mind.           5      A. "The Attorney General is authorized to
     6       A. "The drug or other substance has a             6   promulgate rules and regulations and to charge
     7   currently accepted medical use in treatment in the    7   reasonable fees relating to the registration and
     8   United States or a currently accepted medical use     8   control of the manufacture, distribution, and
     9   with severe restrictions."                            9   dispensing of controlled substances and to listed
    10       Q. And Cardinal also accepts that finding        10   chemicals."
    11   by the U.S. Congress; is that right?                 11      Q. And does Cardinal agree or disagree that
    12          MS. MAINIGI: Objection; scope.                12   the Attorney -- the U.S. Attorney General has the
    13       A. That is what the statute says.                13   authority to enact these rules and regulations
    14       Q. And does Cardinal accept that finding by      14   related to both regulating as well as controlling
    15   Congress --                                          15   controlled substances?
    16          MS. MAINIGI: Objection; scope.                16          MS. MAINIGI: Objection; form.
    17       Q. -- or do you disagree?                        17   Objection; scope.
    18       A. That is what the statute says.                18      A. I agree the statute says the Attorney
    19       Q. So do you accept it or not?                   19   General is authorized to promulgate rules and
    20          MS. MAINIGI: Objection; scope.                20   regulations relating to the registration and
    21       A. In my personal capacity, that's what the      21   control of the manufacture, distribution, and
    22   statute says.                                        22   dispensing of controlled substances and listed
    23          MR. FULLER: Give me one second.               23   chemicals.
    24          (Pause in proceedings.)                       24      Q. And, again, the distribution part is
                                                   Page 31                                                   Page 33
     1   BY MR. FULLER:                                        1   what applies to Cardinal. Can we agree on that?
     2      Q. Ma'am, read C to us aloud, please.              2      A. I agree that Cardinal Health is a
     3      A. "Abuse of the drug or other substances          3   distributor.
     4   may lead to severe psychological or physical          4      Q. Okay. And if you look down at the
     5   dependence."                                          5   bottom section, when does it indicate this statute
     6      Q. And do you agree with that finding by           6   was created? If you look down at the bottom, when
     7   the U.S. Congress related to Schedule II              7   does it indicate this statute was created?
     8   controlled substances?                                8          MS. MAINIGI: Objection; scope.
     9         MS. MAINIGI: Objection; scope.                  9      A. The paper says October 27, 1970.
    10      A. I agree that's what the statute says.          10      Q. And do you know whether the -- strike
    11   I'm not a medical professional to opine on that      11   that.
    12   particular statement.                                12          Does Cardinal know whether the
    13      Q. Fair enough.                                   13   Controlled Substances Act went into effect in
    14         Now, let's go to page 3. This is still,        14   1970?
    15   what, Exhibit 4.                                     15          MS. MAINIGI: Objection; scope.
    16         Ma'am, do you see at the top this is           16      A. I thought it was 1971, but --
    17   another section of the Controlled Substances Act,    17      Q. Somewhere around that time frame; is
    18   correct?                                             18   that fair?
    19      A. Yes.                                           19      A. The early '70s, yes.
    20         MS. MAINIGI: Objection.                        20      Q. We'll go to page number 4. And this
    21      Q. This deals with "Registration of               21   deals with registration requirements, Section 823.
    22   Manufacturers, Distributors, and Dispensers          22          Do you see that?
    23   Controlled Substances."                              23      A. I see Section 823, Registration
    24         Do you see that?                               24   Requirements.

   Golkow Litigation Services                                                           Page: 9 (30 - 33)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further11Confidentiality
                                                         of 81. PageID #: 126525
                                                                             Review
                                                   Page 34                                                 Page 36
     1       Q. One of the things that the potential           1           Do you see that?
     2   distributor has to do is maintain the "maintenance    2       A. September 10, 1970. I see August 12,
     3   of the effective control against diversion of         3   1970.
     4   particular controlled substances into other than      4           MS. MAINIGI: I think he's on the prior
     5   legitimate medical, scientific, and industrial        5   page.
     6   channels."                                            6       A. Oh, you mean actually the first page?
     7          Did I read that correctly?                     7       Q. Yeah. I'm sorry.
     8       A. "Distributors of controlled substances         8       A. I'm sorry. September 10, 1970, yes.
     9   in Schedule I or Schedule II. The following           9       Q. Okay. And on that same page, you see up
    10   factors shall be considered."                        10   near the top, it's the Comprehensive Drug Abuse
    11          Now, I assume there are more factors.         11   Prevention and Control Act of 1970.
    12   You only listed one of them.                         12       A. Yes, I see that title.
    13       Q. That's correct, yes, ma'am.                   13       Q. Okay. And if you will for me turn to
    14       A. But one of the factors in determining         14   page 5. So we're on the same page, in the upper
    15   whether or not the issuance of a registration is     15   right-hand corner, there is a -- most of the
    16   inconsistent with the public interest is             16   documents are going to have a Norris and the
    17   maintaining -- maintenance of an effective control   17   number of the exhibit, or the way I've numbered
    18   against diversion of particular controlled           18   the exhibit, and then a dash and then a page
    19   substances into other than legitimate medical,       19   number. When I call out a page number, that will
    20   scientific, and industrial channels.                 20   be what I will be referring to. Is that okay?
    21       Q. And sitting here today, do you take the       21       A. Okay.
    22   position that Cardinal maintains such effective      22       Q. All right. So if you go to page 5, this
    23   controls?                                            23   is titled -- or at least on this page this is
    24       A. Yes.                                          24   titled Control and Enforcement.
                                                   Page 35                                                 Page 37
     1                 ---                                     1          Do you see that?
     2        (Cardinal-Norris Exhibit 5 marked.)              2       A. I see that title.
     3                 ---                                     3       Q. And then read the first statement there.
     4       Q. Now, this is going to help us, at least        4       A. "The bill provides for control by the
     5   to some degree, talk about when that act was          5   Justice Department of problems related to drug
     6   passed.                                               6   abuse through registration of manufacturers,
     7          Counsel is handing you what is marked as       7   wholesalers, retailers, and all others in the
     8   Norris 5 and Plaintiff's Exhibit Number 5.            8   legitimate distribution chain and makes
     9          Have you seen this document before?            9   transactions outside the legitimate distribution
    10          MS. MAINIGI: Counsel, can you just            10   chain illegal."
    11   represent to us what it is so that we don't have     11       Q. Does Cardinal agree with that statement?
    12   to spend too much time taking a look through it?     12   Strike that. Let me ask it differently.
    13          MR. FULLER: Sure. It is the                   13          Does Cardinal accept that that is one of
    14   Congressional Record from the Controlled             14   the Congressional bases for passing this act?
    15   Substances Act.                                      15          MS. MAINIGI: Objection; scope.
    16       A. I have not seen this document before,         16       A. I acknowledge that that's what's written
    17   no.                                                  17   in the record here.
    18       Q. Okay. And then, therefore, I will             18       Q. And that they make or are attempting to
    19   represent to you that it is the Congressional        19   make transactions outside the legitimate
    20   Record from the Controlled Substances Act. It's      20   distribution chain illegal?
    21   the discussion they had on the floor when they       21          MS. MAINIGI: Objection; scope.
    22   were passing the Act.                                22       A. That's the statement this language
    23          And if you look on the second page, it        23   makes.
    24   has a date of September 10, 1970.                    24       Q. And let me ask you -- we'll get to

   Golkow Litigation Services                                                        Page: 10 (34 - 37)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further12Confidentiality
                                                         of 81. PageID #: 126526
                                                                             Review
                                                   Page 38                                                   Page 40
     1   regulations and such further down the road.           1   BY MR. FULLER:
     2          But as Cardinal, sitting here today, is        2      Q. So now if you'll turn to page 8 of this
     3   it your understanding that if we don't comply --      3   document.
     4   well, let me ask it differently.                      4          All right. Since this one is a little
     5          If we follow the regulations of the            5   longer, it's going to be my turn to read it, okay?
     6   Controlled Substances Act, then we are acting         6      A. Sure.
     7   legally. Would you agree with that?                   7      Q. I didn't think you'd object to that.
     8          MS. MAINIGI: Objection; form.                  8          On page 8 it says, "This bill is
     9   Objection; scope.                                     9   designed to improve the administration and
    10       A. The company's obligation is to follow         10   regulation of manufacturing, distribution, and
    11   the regulations and the guidance provided by the     11   dispensing of controlled substances by providing
    12   DEA.                                                 12   for a closed system of distribution for legitimate
    13       Q. And that includes the -- not just the         13   handlers of such drugs.
    14   regulations, but also the statutes pertaining to     14          "Such a closed system should
    15   it, correct?                                         15   significantly reduce the widespread diversion of
    16       A. The statutes, the regulations, the            16   these drugs out of the legitimate channels into
    17   applicable law.                                      17   the illegitimate market while at the same time
    18       Q. All the appropriate rules?                    18   providing the legitimate drug industry with a
    19       A. The applicable law as modified or             19   unified approach to narcotic and dangerous drug
    20   provided and the additional guidance by the DEA.     20   control."
    21       Q. Okay. And would you -- does Cardinal          21          Did I read that right?
    22   agree that if we don't follow those rules as         22      A. Generally.
    23   you've labeled them, that we are breaking the law?   23      Q. And does Congress -- excuse me.
    24          MS. MAINIGI: Objection; form.                 24          Does Cardinal accept that that was the
                                                   Page 39                                                   Page 41
     1   Objection; scope.                                     1   intent by the U.S. Congress, to create a closed
     2      A. A failure -- Cardinal Health's                  2   system of distribution?
     3   obligations are to follow the law.                    3          MS. MAINIGI: Objection; scope.
     4      Q. And if we don't follow the law, for             4      A. I agree that the language here discusses
     5   example, the Controlled Substances Act, then we're    5   the closed system of distribution.
     6   breaking the law --                                   6      Q. And then that was something that
     7         MS. MAINIGI: Objection; form.                   7   Congress intentionally created, right --
     8   Objection; scope.                                     8          MS. MAINIGI: Objection.
     9      Q. -- correct?                                     9      Q. -- a close system of --
    10         MS. MAINIGI: Excuse me.                        10          MR. FULLER: I'm sorry.
    11         MR. FULLER: Sorry.                             11          MS. MAINIGI: No. Go ahead.
    12      A. If you don't follow the law, you're            12      Q. Let me try again. And what we're doing,
    13   breaking the law.                                    13   so that you know, is we're trying to make sure the
    14      Q. Is that a yes?                                 14   record is clear because it's all sloppy if she's
    15      A. Yes.                                           15   objecting and I'm still talking or I start talking
    16         MS. MAINIGI: Objection; form.                  16   again before she finishes her objection. So I
    17   Objection; scope to that.                            17   apologize for that.
    18         MR. FULLER: I just asked if that was a         18          MS. MAINIGI: Was there a question?
    19   yes.                                                 19          MR. FULLER: Huh? Yeah. I'm trying to
    20         MS. MAINIGI: It's a poorly phrased             20   remember what it was.
    21   question, and it's outside the scope.                21   BY MR. FULLER:
    22         MR. FULLER: I'm from Mississippi.              22      Q. Ms. Norris, can we agree that through
    23   There's going to be a lot of poorly phrased          23   this section of this Congressional history, that
    24   questions. I'm kidding.                              24   Congress was attempting to create a closed system

   Golkow Litigation Services                                                         Page: 11 (38 - 41)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further13Confidentiality
                                                         of 81. PageID #: 126527
                                                                             Review
                                                  Page 42                                                  Page 44
     1   to try to contain the controlled substances into     1       Q. Fair enough. Let me ask that
     2   the legitimate channels of distribution?             2   differently.
     3           MS. MAINIGI: Objection; scope.               3       A. Sorry.
     4       A. I agree that's what the language says.        4       Q. No, no. You're absolutely right.
     5   I don't -- obviously I haven't read every -- all     5          Congress has created a licensing
     6   the context around it, but the language              6   requirement for manufacturers; is that correct?
     7   highlighted defines the closed distribution          7          MS. MAINIGI: Objection; scope.
     8   system.                                              8       A. I believe so.
     9       Q. Okay. And it even indicates that even         9       Q. We know that Congress has created a
    10   as far back as 1970, Congress is trying to          10   licensing requirement for wholesale distributors
    11   significantly reduce the widespread diversion of    11   such as Cardinal Health, correct?
    12   controlled drugs out of legitimate channels into    12       A. Yes.
    13   the illicit market, correct?                        13       Q. And if you're not licensed, you can't
    14           MS. MAINIGI: Objection; scope.              14   play in this ball game; is that fair?
    15       A. That is what the language says.              15          MS. MAINIGI: Objection; form.
    16       Q. And that one of the ways they do that is     16   Objection; scope.
    17   by creating this closed system.                     17       A. I believe that -- yes, that's the --
    18           Do you have an understanding of what        18       Q. So --
    19   this "closed system" is?                            19       A. That's the closed distribution system.
    20       A. I do, yes.                                   20   Sorry.
    21       Q. Can you -- explain it briefly.               21       Q. No. And if I start to do that, I
    22       A. It's the system that Cardinal Health         22   apologize. It's just that I'm thinking you're
    23   operates in. It purchases pharmaceuticals it        23   done. In normal conversation, it happens.
    24   distributes from licensed manufacturers. It         24       A. I may have pregnant pauses --
                                                  Page 43                                                  Page 45
     1   distributes those pharmaceuticals to licensed        1       Q. Yes.
     2   pharmacies for dispensing by those pharmacies        2       A. -- so give me a chance.
     3   to -- pursuant to prescriptions by licensed          3       Q. No, no. Same here. Same here.
     4   practitioners.                                       4          By the time we've finished, we'll both
     5       Q. So what Congress was doing was limiting       5   know it, and it will be too late, though.
     6   those who could participate in this industry,        6          All right. If you'll turn to page 11 of
     7   correct?                                             7   this document. Let me know when you get there.
     8          MS. MAINIGI: Objection; scope.                8          And if you want to look at any other
     9       A. I think it was laying out the system to       9   part of this document, 90 whatever pages, you are
    10   go from the -- from licensed player to licensed     10   more than free to do that, Ms. Norris.
    11   player.                                             11          Are you there on page 11?
    12       Q. And that's my point. You have to be a        12       A. I am. Just give me one second, please.
    13   licensed player. I can't go out and set up Mike's   13       Q. Sure.
    14   Drive-Thru Pharmacy and start getting controlled    14       A. Okay.
    15   substances shipped to me, right?                    15       Q. All right. And on page 11 -- and on
    16          MS. MAINIGI: Objection; scope.               16   page 11, Congress says that "The price for
    17       A. Not if you're not licensed                   17   participation in this traffic should be
    18   appropriately.                                      18   prohibitive. It should be made too dangerous to
    19       Q. Not licensed. And what Congress has          19   be attractive."
    20   done is it created licensed manufacturers,          20          And here they're talking about the
    21   correct?                                            21   illegal traffic; is that correct?
    22          MS. MAINIGI: Objection; scope.               22          MS. MAINIGI: Objection; form.
    23       A. I don't know if Congress created them,       23   Objection; scope.
    24   but there are licensed manufacturers, yes.          24       A. I believe, based on the language here --

   Golkow Litigation Services                                                       Page: 12 (42 - 45)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further14Confidentiality
                                                         of 81. PageID #: 126528
                                                                             Review
                                                  Page 46                                                  Page 48
     1   again, I don't have the full context, but the        1   But fair enough.
     2   first sentence refers to illegal traffic, and it     2           If you'll next turn to page 26 of this
     3   seems to be referring -- the language in the         3   document. And you see the section there under law
     4   second sentence seems to -- and third seem to be     4   enforce -- I'm sorry. You're not there yet. I
     5   referring to that.                                   5   apologize.
     6       Q. And "to be prohibitive," what does            6       A. Sorry.
     7   "prohibitive" mean, if you know?                     7       Q. It's a big document, and I cheated a
     8           MS. MAINIGI: Objection.                      8   little bit because mine has tabs.
     9       A. To cause someone to not do something.         9       A. Page 26?
    10       Q. To detour some sort of -- I'm sorry. Go      10       Q. Yes, ma'am.
    11   ahead. I'm doing it again.                          11       A. Yes.
    12       A. No. That's fine.                             12       Q. Okay. And you see the section there
    13       Q. To detour -- "detour" is not the right       13   under Law Enforcement?
    14   word.                                               14       A. I do.
    15           MS. MAINIGI: Deter.                         15       Q. And can you read that highlighted
    16       Q. Deter. See, I told you. Thank you.           16   section for us, please.
    17   Start again.                                        17       A. "Titles II and Titles III of the bill
    18           "Prohibitive" in this sense means to        18   deal with law enforcement aspects of drug abuse
    19   deter some type or fashion of conduct.              19   and provide authority for the Department of
    20           Can we agree on that?                       20   Justice to keep track of all drugs subject to
    21       A. Yes.                                         21   abuse manufactured or distributed in the United
    22       Q. And that Congress is trying to make it       22   States in order to prevent diversion of these
    23   too dangerous to be attractive; is that right?      23   drugs from legitimate channels of commerce."
    24           MS. MAINIGI: Objection; scope.              24       Q. And Cardinal agrees that the Department
                                                  Page 47                                                  Page 49
     1       A. Congress is making the statement that         1   of Justice has that authority which we just
     2   the price for participation should be made too       2   mentioned earlier, correct?
     3   dangerous to be attractive, participation in the     3          MS. MAINIGI: Objection; scope.
     4   illegal and -- in the illegal trafficking.           4      A. The Department of Justice -- I guess we
     5       Q. Right. And we know from an earlier            5   were talking about the Attorney General earlier.
     6   section of the code, that the U.S. Congress gave     6      Q. And who heads up the Department of
     7   the Department of Justice the ability to control     7   Justice?
     8   that issue, correct?                                 8      A. The Attorney General. So the -- yes,
     9       A. Yes.                                          9   yes.
    10          MS. MAINIGI: Objection; scope.               10      Q. Different terms, but generally we're
    11       Q. Yes, I believe that's what we talked         11   speaking about the same entity or guy or girl,
    12   about. When it says "made too dangerous to be       12   whoever it may be?
    13   attractive," is it -- we can agree, can we not,     13      A. I'm just a lowly commercial attorney
    14   that that means the penalty needs to be high        14   so --
    15   enough to deter the conduct; is that fair?          15      Q. No. Nothing lowly about it.
    16          MS. MAINIGI: Objection; scope.               16      A. -- to get all of this straight.
    17       A. Generally, yes. I couldn't say what          17      Q. And the goal is, at least according to
    18   that is.                                            18   this section, for the Department of Justice "to
    19       Q. When you say "what that is," you mean        19   keep track of all drugs subject to abuse
    20   what the penalty would have to be?                  20   manufactured or distributed in the United States
    21          MS. MAINIGI: Objection; scope.               21   in order to prevent the diversion of these drugs
    22       A. Yes.                                         22   from legitimate channels of commerce."
    23       Q. Correct. And I'm not even asking you         23          Do you agree with that?
    24   about that. That's for DOJ and DEA to figure out.   24          MS. MAINIGI: Objection; scope.

   Golkow Litigation Services                                                       Page: 13 (46 - 49)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further15Confidentiality
                                                         of 81. PageID #: 126529
                                                                             Review
                                                   Page 50                                                   Page 52
     1      A. I agree that that's what the language           1   according to the Congressional -- according to the
     2   says, yes.                                            2   statute, but they also have a legitimate medical
     3      Q. And do you agree that that's a good goal        3   purpose.
     4   to have?                                              4      Q. Sure. And as a distributor, Cardinal
     5          MS. MAINIGI: Objection; scope.                 5   wants to try to prevent as much abuse and
     6      A. Generally speaking, yes.                        6   addiction as we can, correct?
     7      Q. Does Cardinal try to operate in a               7          MS. MAINIGI: Objection; scope.
     8   fashion that prevents the diversion of controlled     8      A. Cardinal Health's obligation is to
     9   substances into the illicit market?                   9   operate in the closed distribution system in
    10      A. Yes.                                           10   accordance with the applicable laws, rules,
    11      Q. Why?                                           11   regulations, and guidance from the DEA.
    12          MS. MAINIGI: Objection; scope.                12      Q. Does Cardinal also want to, in its
    13      A. Cardinal Health, in performing its             13   operations, do what it can to prevent abuse and
    14   distribution services, follows the applicable        14   addiction?
    15   laws, rules, and regulations, and the guidance       15          MS. MAINIGI: Objection; scope.
    16   provided by the DEA.                                 16      A. Cardinal Health wants to perform its
    17      Q. And Cardinal is in the business of             17   services in compliance with the applicable laws,
    18   dealing and distributing controlled substances,      18   rules, and regulations, and the guidance by the
    19   particularly Schedule IIs, correct?                  19   DEA.
    20      A. Not dealing.                                   20      Q. No. I understand that. You said that.
    21      Q. Sorry. Distributing. Let me ask it             21   But do they want to help try to prevent abuse and
    22   again.                                               22   addiction?
    23          Cardinal is in the business of                23          MS. MAINIGI: Objection; asked and
    24   distributing controlled substances, including        24   answered. Objection; scope.
                                                   Page 51                                                   Page 53
     1   Schedule IIs; is that correct?                        1      A. Cardinal Health doesn't interact with
     2       A. Cardinal Health distributes                    2   the ultimate users of the pharmaceuticals. As we
     3   pharmaceuticals, including controlled substances,     3   talked about, the system is -- Cardinal Health is
     4   which includes Schedule II items.                     4   removed through the closed distribution system.
     5       Q. And as we discussed earlier, Schedule          5      Q. Cardinal Health isn't removed; it's
     6   IIs have a heightened designation to them because     6   specifically included in the closed distribution
     7   they are considered to be potentially dangerous --    7   system; is that true?
     8          MS. MAINIGI: Objection.                        8      A. I misspoke. Cardinal Health is removed
     9       Q. -- is that correct?                            9   from the ultimate user within the closed
    10          MS. MAINIGI: Excuse me. Objection;            10   distribution system.
    11   scope.                                               11      Q. But Cardinal Health does have
    12       A. Schedule IIs, as I understand it, have        12   obligations related to the distribution in
    13   additional controls that need to be applied to the   13   ensuring that they -- that these controlled
    14   manufacture, distributing, dispensing,               14   substances maintain into the licit market and not
    15   prescribing, and using, yes.                         15   the illicit market, correct?
    16       Q. And is that because they are potentially      16           MS. MAINIGI: Objection; form.
    17   dangerous?                                           17      A. Cardinal Health has an obligation to
    18          MS. MAINIGI: Objection; scope.                18   maintain effective controls against diversion.
    19       A. One of the comments, I believe, were          19      Q. Why?
    20   made they have the -- they could --                  20           MS. MAINIGI: Objection; form.
    21       Q. And you can refer back -- I'm sorry.          21   Objection; scope.
    22       A. Yeah.                                         22      A. I'm not sure I understand your question.
    23       Q. You can refer back to it if you need to.      23      Q. Sure. You said --
    24       A. They have a high potential for abuse          24           MR. FULLER: I can never work these

   Golkow Litigation Services                                                         Page: 14 (50 - 53)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further16Confidentiality
                                                         of 81. PageID #: 126530
                                                                             Review
                                                        Page 54                                                  Page 56
     1   little computer thingies.                                 1          MS. MAINIGI: Objection; form.
     2           THE COURT REPORTER: The arrow on the              2   Objection; scope.
     3   right.                                                    3       A. That is my understanding, that the
     4           MR. FULLER: Yeah, I pushed it. It                 4   parties in the closed distribution chain are all
     5   doesn't work for me. I don't know why.                    5   licensed in their various functions.
     6   BY MR. FULLER:                                            6       Q. Now, if you go to page 34. And I
     7       Q. You said Cardinal Health has an                    7   promise we're getting to the end of my tabs in
     8   obligation to maintain effective controls against         8   this document.
     9   diversion. Why?                                           9          Did you make it there?
    10           MS. MAINIGI: Objection; form.                    10       A. I have.
    11   Objection; scope.                                        11       Q. It says, "The illegal importation,
    12       A. My understanding is that's the language           12   manufacture, distribution, and possession, and
    13   of the law that applies to us.                           13   improper use of controlled substances have a
    14       Q. So are they only doing that because               14   substantial detrimental effect on the public's
    15   that's the law that applies to them?                     15   health and general welfare."
    16           MS. MAINIGI: Objection; scope.                   16          Do you see that?
    17       A. Cardinal Health is a corporation that             17       A. I do.
    18   operates in accordance with the laws that apply to       18       Q. And does Cardinal agree that that's one
    19   it.                                                      19   of the findings by Congress?
    20       Q. All right. Now, we're going to just               20          MS. MAINIGI: Objection; scope.
    21   turn one page, page 27 of this document.                 21       A. I believe, as we talked about before, in
    22           You see the section there Registration           22   accordance with Section 801, that is a finding of
    23   Requirements?                                            23   Congress, yes.
    24       A. I do.                                             24       Q. And that's one of the goals behind this
                                                      Page 55                                                    Page 57
     1       Q. It says, "The legislation provides that            1   Controlled Substances Act, again, is to ensure the
     2   all persons engaged in the legitimate distribution        2   legitimate distribution of controlled substances
     3   chain involving drugs included in one of the              3   in keeping them out of the illicit market, right?
     4   schedules under this bill must be registered with         4          MS. MAINIGI: Objection; scope.
     5   the Attorney General."                                    5       A. Yes.
     6          Does Cardinal agree and concur with that           6       Q. And Cardinal also recognizes that
     7   statement?                                                7   distributions into the illicit market have a
     8          MS. MAINIGI: Objection to scope.                   8   substantial and detrimental effect on the public's
     9       A. I agree that that's what that sentence             9   health and general welfare?
    10   says, yes.                                               10          MS. MAINIGI: Objection; scope.
    11       Q. And is that a requirement, to be a                11       A. Distribution -- the illegal distribution
    12   distributor when you're dealing with controlled          12   has a substantial detrimental effect on the
    13   substances, is to be registered through the              13   public's health and general welfare.
    14   Attorney General?                                        14       Q. Okay. Turn to page 44, if you would,
    15          MS. MAINIGI: Objection; form.                     15   please.
    16       A. That is my understanding.                         16          And this section just sort of
    17       Q. And Cardinal is registered with the               17   resolidifies what we read earlier. Do you see
    18   Attorney General through the DEA, correct?               18   Section 301 sort of in the middle of the page
    19       A. Yes.                                              19   there?
    20       Q. Okay. And, again, that goes to that               20       A. I do.
    21   whole closed system we were talking about earlier.       21       Q. And it says, "Section 301 authorizes the
    22   You have to have a ticket to be able to                  22   Attorney General to promulgate rules and
    23   participate in this distribution chain; is that          23   regulations and to charge reasonable fees relating
    24   right?                                                   24   to the registration and control of the

   Golkow Litigation Services                                                             Page: 15 (54 - 57)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further17Confidentiality
                                                         of 81. PageID #: 126531
                                                                             Review
                                                  Page 58                                                   Page 60
     1   manufacture, distribution, and dispensing of         1   health and safety."
     2   substances covered by this Act."                     2          Do you see that?
     3          Does Cardinal recognize that as part of       3      A. I see that.
     4   the powers conferred to the Attorney General by      4      Q. And we're next going to move to the
     5   the United States Congress?                          5   regulations which deal with suspicious orders.
     6          MS. MAINIGI: Objection; scope.                6          You're aware of that, correct?
     7      A. That's what the language says.                 7          MS. MAINIGI: Objection; form.
     8      Q. If you'll turn one more page, 44 -- or         8      A. I'm not aware we're going to move to
     9   excuse me. 45. It starts at the bottom of the        9   that. I'm aware of the regulations.
    10   page under the Section 303, Registration            10      Q. Well, this is sort of a prequel in a
    11   Requirements.                                       11   movie. I'm giving you the foreshadowing, okay?
    12          Do you see that?                             12      A. Okay.
    13      A. I see the highlighted section. Just one       13          MR. FULLER: You don't have to shake
    14   second.                                             14   your head every time I do something.
    15      Q. Take your time. And I'll tell you, the        15          MS. MAINIGI: Just waiting for the next
    16   question is going to go on to the next page, so     16   question.
    17   you might want to flip over.                        17   BY MR. FULLER:
    18      A. Okay.                                         18      Q. But before we do that, you are aware
    19      Q. Okay. So I'm not going to start all the       19   that there is a suspicious order reporting
    20   way at the top. I'm going to start where it says    20   requirement; is that correct?
    21   "In determining."                                   21      A. I am.
    22          Do you see that? Second to last line on      22      Q. And this obligation to maintain
    23   the first page.                                     23   effective controls against diversion is separate
    24      A. Yes, sir.                                     24   and distinct from that other regulation; would you
                                                  Page 59                                                   Page 61
     1       Q. Ms. Norris, can you read from "In             1   agree?
     2   determining" just through -- actually, let me        2          MS. MAINIGI: Objection; form.
     3   strike that. I'll just read it to you to make it     3   Objection; scope.
     4   easier because I know where I want to go.            4      A. They're in two separate places, but I
     5          Ms. Norris, "In determining the public        5   would argue that suspicious order reporting is
     6   interest, the Attorney General shall consider the    6   part of maintaining effective controls against
     7   following factors."                                  7   diversion.
     8          Do you see that?                              8      Q. It may be a subset, correct?
     9       A. I do.                                         9      A. Yes.
    10       Q. And the following factors include 1          10      Q. You would also agree, as Cardinal, that
    11   through 5, but particularly 1 is "The maintenance   11   there are other things that we have to do to
    12   of the effective controls against diversion of      12   maintain effective controls against diversion
    13   particular controlled substances into other than    13   other than suspicious order reporting, correct?
    14   legitimate medical, scientific, and industrial      14          MS. MAINIGI: Objection; form.
    15   channels."                                          15      A. Yes.
    16          Does Cardinal agree that that is one of      16      Q. What are some of those other things that
    17   the requirements to be a participant in this        17   Cardinal has to do to prevent or have effective
    18   distribution channel?                               18   controls against diversion?
    19          MS. MAINIGI: Objection; scope.               19          MS. MAINIGI: Objection; form.
    20       A. I believe that's generally the               20   Objection; scope.
    21   obligation.                                         21          I think, Mike, if you are asking what
    22       Q. And then it goes on to 2, 3, and 4, but      22   does Cardinal do to meet its obligations, that
    23   significant to us is 5. "Such other factors as      23   might be the better question.
    24   may be relevant to and consistent with public       24          MR. FULLER: I'll strike the question.

   Golkow Litigation Services                                                        Page: 16 (58 - 61)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further18Confidentiality
                                                         of 81. PageID #: 126532
                                                                             Review
                                                   Page 62                                                   Page 64
     1   Don't worry about it.                                 1   applies to Cardinal.
     2   BY MR. FULLER:                                        2      Q. Okay. And then read the requirements
     3       Q. All right. I think we're done with that        3   under B to us, if you would, please.
     4   book.                                                 4      A. "The registrant shall design and operate
     5                  ---                                    5   a system to disclose to the registrant suspicious
     6        (Cardinal-Norris Exhibit 6 marked.)              6   orders of controlled substances. The registrant
     7                  ---                                    7   shall inform the field division office of the
     8       Q. All right. Next is Norris 6, which is          8   administration in his area of suspicious orders
     9   going to be Plaintiff's Number 6.                     9   when discovered by the registrant. Suspicious
    10          What did I tell you? Where do we go           10   orders include orders of unusual size, orders
    11   next?                                                11   deviating substantially from a normal pattern, and
    12          I'm sorry. Do you have Exhibit Number 6       12   orders of unusual frequency."
    13   in front of you, Ms. Norris?                         13      Q. And does Cardinal believe it fits the
    14       A. I do.                                         14   description of registrant as it relates to this
    15       Q. Okay. And this is -- we were earlier          15   code section -- this regulation? I'm sorry.
    16   looking at the U.S. Code, correct, and now we're     16      A. Yes. Cardinal is a registrant.
    17   looking at the Code of Federal Regulations, right?   17      Q. And does Cardinal believe it has an
    18       A. Yes.                                          18   obligation under this regulation to operate a
    19       Q. Okay. And this is still Title 21,             19   system to disclose suspicious orders of controlled
    20   Chapter 2. Do you see that? "Drug Enforcement        20   substances?
    21   Administration, Department of Justice."              21      A. Cardinal Health's obligation is to
    22       A. I see that in the title.                      22   comply with this section, which requires it to
    23          MS. MAINIGI: And, Mr. Fuller, for the         23   design and operate a system to disclose suspicious
    24   purpose of the record, is it fair to say that you    24   orders of controlled substances.
                                                   Page 63                                                   Page 65
     1   again have just excerpted a portion of the            1       Q. And if you look at the bottom of this
     2   regulations?                                          2   section, it gives a date.
     3          MR. FULLER: Yes, ma'am. Although, we           3          Do you see that date there, April 24th
     4   sometimes question what our rulemaking bodies do,     4   of 1971?
     5   they did not start with B.                            5       A. I do.
     6          MS. MAINIGI: Thank you.                        6       Q. And I'll represent to you that that's
     7          MR. FULLER: Fair enough.                       7   the date this particular regulation was created.
     8   BY MR. FULLER:                                        8          Is that your understanding, is that this
     9      Q. And this is -- Ms. Norris, this is Part         9   regulation has been in place since approximately
    10   1301, "Registration of Manufacturers,                10   1971?
    11   Distributors, and Dispensers of Controlled           11       A. It is.
    12   Substances, Security Requirements."                  12       Q. Is it your understanding that this
    13          Have you seen this section before or the      13   regulation has remained significantly unchanged
    14   complete section?                                    14   since 1971, meaning that there has been a
    15      A. I have.                                        15   suspicious order reporting requirement since that
    16      Q. And if you will read 1301.74 there to          16   time?
    17   us, please.                                          17       A. The language of the statute has not
    18      A. "Other security controls for                   18   changed since 1971. Guidance from the DEA
    19   non-practitioners; narcotic treatment programs and   19   regarding the statute has evolved over time.
    20   compounders for narcotic treatment programs."        20       Q. So, again, let me ask the question. Is
    21      Q. And does Cardinal agree that this              21   it your understanding that Cardinal has had a
    22   section applies to them?                             22   suspicious order reporting requirement since 1971?
    23          MS. MAINIGI: Objection; scope.                23       A. This requirement has been in place since
    24      A. It's my understanding that this section        24   1971 and applicable to Cardinal Health as modified

   Golkow Litigation Services                                                         Page: 17 (62 - 65)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further19Confidentiality
                                                         of 81. PageID #: 126533
                                                                             Review
                                                  Page 66                                                          Page 68
     1   by the guidance provided by the DEA over the         1      A. Generally. There's some variation.
     2   years.                                               2      Q. But no substantive changes; can we
     3      Q. Sure. And we'll talk about that.               3   agree?
     4      A. Sure.                                          4          MS. MAINIGI: Objection.
     5      Q. I'm sure we will spend a good bit of the       5      A. It does not appear to be substantive.
     6   day on that.                                         6      Q. So does Cardinal agree and accept that
     7          Does Cardinal operate a system to             7   the obligations under 21 CFR 1301.74(b) have been
     8   disclose suspicious orders?                          8   in place and applied to Cardinal since 1971?
     9      A. Yes.                                           9          MS. MAINIGI: Objection; form.
    10      Q. And have they always operated or              10   Objection; scope.
    11   maintained such a system?                           11      A. This regulation has been in place since
    12      A. Yes, in accordance with the DEA               12   1971. To the extent Cardinal Health was
    13   guidance.                                           13   distributing pharmaceuticals -- I believe they
    14                  ---                                  14   were -- yes, this is applicable.
    15       (Cardinal-Norris Exhibit 7 marked.)             15      Q. Thank you. I was going to go back and
    16                  ---                                  16   place that caveat in there, but you did it for me.
    17      Q. And just so we have -- no, that's not         17   I appreciate that.
    18   going to work.                                      18          We've been going a little over an hour
    19          I'm going to put up Exhibit Number 7,        19   already. Do you mind if we take a break real
    20   which is Norris 07 and also going to be             20   quick?
    21   Plaintiff's Exhibit Number 7. You see -- and I'm    21      A. It's up to you.
    22   sorry. I'm jumping around on you. But back on       22          MR. FULLER: Are you good?
    23   Number 6, you see there at the bottom, it also      23          MS. MAINIGI: Mm-hmm.
    24   says, "36 FR 7778" -- excuse me.                    24          THE VIDEOGRAPHER: The time is now 9:23.

                                                  Page 67                                                      Page 69
     1          MS. MAINIGI: You're at the bottom of          1   Going off the record.
     2   the 6?                                               2          (Recess taken.)
     3       A. Yep. Yes, I see that.                         3          THE VIDEOGRAPHER: The time is now 9:44.
     4       Q. Actually, just ignore that.                   4   Back on the record.
     5       A. Okay.                                         5                 ---
     6       Q. Go on to Number 7. And if you will            6        (Cardinal-Norris Exhibit 8 marked.)
     7   turn -- and, again, feel free to review it. If       7                 ---
     8   you'll go to page 7 of that document. I'm sorry.     8   BY MR. FULLER:
     9   Page 10.                                             9      Q. Next we'll mark Plaintiff's Exhibit
    10          Do you see the highlighted section           10   Number 8, which is Norris 11.
    11   there?                                              11          MS. MAINIGI: Norris 11?
    12       A. I'm sorry. What page? I was                  12          MR. FULLER: Yes. So that's my sort of
    13   familiarizing --                                    13   Bates numbering at the top. Sorry.
    14       Q. I'm sorry. Page --                           14          MS. MAINIGI: But the last one we marked
    15       A. -- myself at least with what this            15   was Norris 7, right?
    16   document is.                                        16          MR. FULLER: Yes.
    17       Q. Fair enough. Fair enough.                    17          MS. MAINIGI: Okay. But you want to
    18          And I'll represent to you it is the          18   jump to 11?
    19   actual regulation back in 1971.                     19          MR. FULLER: Yes, ma'am.
    20       A. Okay. And now what page?                     20          MS. VELDMAN: No, no. It's still 8.
    21       Q. It's page 10 of that document. And if        21          MR. FULLER: No. For the record, it's
    22   you look real briefly at the highlighted section,   22   going to be 8, but my numbering system is going to
    23   tell me whether it appears to be the same           23   be --
    24   regulation that we just read.                       24          MS. MAINIGI: Yeah. Thank you.

   Golkow Litigation Services                                                          Page: 18 (66 - 69)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further20Confidentiality
                                                         of 81. PageID #: 126534
                                                                             Review
                                                  Page 70                                                   Page 72
     1          MR. FULLER: Sorry.                            1         MS. MAINIGI: Objection; scope.
     2          MS. MAINIGI: No, no, no. That's okay.         2      A. It's a pharmaceutical to treat pain.
     3      A. We're done with the regulations?               3      Q. It's an opioid medication, right?
     4      Q. Yes, ma'am.                                    4         MS. MAINIGI: Objection; scope.
     5          MR. FULLER: And I'm sorry, Enu -- or          5      A. I believe it is an opioid, yes.
     6   Counsel. It's -- I have them labeled a certain       6      Q. Okay. And let's back up a little bit
     7   way so --                                            7   before we get into this document.
     8          MS. MAINIGI: That's totally fine.             8         And going back to the regulations and
     9          MR. FULLER: -- Gina knows, but as far         9   everything that we just went through, rules, for a
    10   as Plaintiff exhibit numbers --                     10   lack of a better term, do you have an
    11          MS. MAINIGI: She seems to have it under      11   understanding that the -- does Cardinal have an
    12   control, so all good.                               12   understanding that the Controlled Substances Act
    13          MR. FULLER: She does a great job.            13   was designed to prevent the American public from
    14   BY MR. FULLER:                                      14   diversion of controlled substances?
    15      Q. Ms. Norris, have you ever heard of the        15         MS. MAINIGI: Objection; scope.
    16   HathiTrust?                                         16      A. The -- I believe the Controlled
    17      A. I have not.                                   17   Substances Act was designed to ensure there was
    18      Q. Neither had I until this litigation, or       18   oversight over the distribution of controlled
    19   until Paul Farrell, Jr., told me about it.          19   substances.
    20          MR. FULLER: That is awful loud.              20      Q. And why do we want oversight over
    21          MS. MAINIGI: Yeah. I was just thinking       21   controlled substances? Because they're
    22   the same thing. It is very loud.                    22   potentially dangerous; is that right?
    23          THE WITNESS: If you speak up, I think I      23         MS. MAINIGI: Objection; scope.
    24   will be fine. I will ensure that I do the same.     24      A. I believe we read Congress identified
                                                  Page 71                                                   Page 73
     1          MR. FULLER: I don't know how it's             1   that at least Schedule II controlled substances
     2   picking up on the tape, though. All right. Well,     2   have a high potential for abuse.
     3   we'll try.                                           3      Q. And that they're actually dangerous if
     4   BY MR. FULLER:                                       4   not used appropriately, correct?
     5       Q. The HathiTrust is a non-profit set of         5          MS. MAINIGI: Objection; scope.
     6   libraries that actually collects stuff throughout    6      A. They have a high potential for abuse.
     7   history, generally Congressional type of items.      7      Q. So does that mean they're potentially
     8   And what you have before you, if you turn to the     8   dangerous?
     9   second page, is a hearing before the Subcommittee    9          MS. MAINIGI: Objection; scope.
    10   on Oversight and Investigations.                    10      A. I'm not sure. "Dangerous" has a lot of
    11          Do you see that?                             11   connotations. They have a high potential for
    12       A. I see that in the title, yes.                12   abuse per the language in the statute --
    13       Q. Yes, ma'am. And what is the title of         13   regulation. Sorry.
    14   this hearing?                                       14      Q. So, ma'am, going back to Exhibit Number
    15       A. "OxyContin: Its Use and Abuse."              15   5, which you have there, on page 8 of that
    16       Q. And you're aware, are you not, that          16   document -- let me know when you have that.
    17   OxyContin is a product that was put on the market   17      A. I do. Page 8, yes.
    18   in 1996 by Purdue Pharma?                           18      Q. It says there at the end that "While at
    19          MS. MAINIGI: Objection; scope.               19   the same time providing the legitimate drug
    20       A. I don't -- I don't know the exact date       20   industry with a unified approach to narcotic and
    21   in my personal capacity.                            21   dangerous drug control."
    22       Q. Do you know what OxyContin is?               22          Correct?
    23       A. I do.                                        23      A. That's what the language says, yes.
    24       Q. What is OxyContin?                           24      Q. So it recognizes that these are

   Golkow Litigation Services                                                        Page: 19 (70 - 73)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further21Confidentiality
                                                         of 81. PageID #: 126535
                                                                             Review
                                                     Page 74                                                   Page 76
     1   potentially dangerous drugs; would you agree with       1      Q. Do you think -- does Cardinal believe
     2   that?                                                   2   that drugs that have a high potential for abuse
     3          MS. MAINIGI: Objection; form.                    3   could be potentially dangerous?
     4   Objection; scope.                                       4          MS. MAINIGI: Objection; form.
     5      Q. Or do you disagree?                               5   Objection; scope.
     6          MR. FULLER: Objection; form.                     6      A. Not necessarily.
     7   Objection; scope.                                       7      Q. Well, that's why I said "can be
     8      A. I think they're using the term                    8   potentially dangerous." So let me ask the
     9   "dangerous" to create a category of drugs, not --       9   question again.
    10   so ...                                                 10          Does Cardinal believe that drugs that
    11      Q. Would you agree they're trying to                11   have a high potential for abuse can be potentially
    12   control dangerous drugs, whether you look at it as     12   dangerous?
    13   a category or an individual drug, correct?             13          MS. MAINIGI: Objection; form.
    14          MS. MAINIGI: Objection; form.                   14   Objection; scope.
    15   Objection; scope.                                      15      A. Perhaps.
    16      A. Yes, understanding the legitimate --             16      Q. So is that a yes?
    17   there is a legitimate purpose and use for these        17          MS. MAINIGI: Objection; form.
    18   pharmaceuticals.                                       18   Objection; scope.
    19      Q. That is undeniable as they set out in            19      A. Potentially. Perhaps, yes.
    20   each one of their schedules. We looked at              20      Q. Okay. So just so I get it clean on the
    21   Schedule II. There is a legitimate medical             21   record, does Cardinal believe that drugs that have
    22   purpose. We can agree on that, correct?                22   a high potential for abuse can be potentially
    23      A. Yes.                                             23   dangerous?
    24      Q. But these are also potentially dangerous         24          MS. MAINIGI: Objection; form. Asked
                                                      Page 75                                                  Page 77
     1   drugs, particularly when we're talking about            1   and answered multiple times now. Objection;
     2   Schedule II?                                            2   scope.
     3          MS. MAINIGI: Objection; form.                    3       A. Perhaps, yes.
     4   Objection; scope.                                       4       Q. And can we agree that the rules that are
     5      A. They're not particularly mentioning               5   laid out are partially designed to keep the
     6   Schedule II in this language. I agree that              6   American people safe when we're dealing with
     7   Schedule II drugs per the language have a high          7   controlled substances?
     8   potential for abuse.                                    8          MS. MAINIGI: Objection; scope.
     9      Q. So are they dangerous drugs or not; yes           9       A. The rules, as I understand them, are to
    10   or no?                                                 10   ensure that the participants in the distribution
    11          MS. MAINIGI: Objection; form.                   11   system understand their obligations and operate
    12   Objection; scope.                                      12   within that distribution -- that closed
    13      Q. You could say yes, no, or I don't know.          13   distribution system, maintaining the security of
    14      A. I can't opine on whether that's what             14   the pharmaceuticals we distribute, the scheduled
    15   they meant when they said "dangerous drug control"     15   substances we distribute.
    16   here. I can only say what the statute says.            16       Q. And the rules also indicate a
    17      Q. Okay. And it specifically refers to              17   Congressional finding that if we don't keep them
    18   dangerous drugs?                                       18   in their legitimate channels, that they can be
    19      A. The Congressional Record refers to               19   dangerous to the health and general welfare of the
    20   dangerous drugs.                                       20   American public, correct?
    21      Q. Yes, ma'am.                                      21          MS. MAINIGI: Objection; form. Asked
    22      A. The statute talks about drugs with a             22   and answered. Objection; scope.
    23   high potential for abuse, but also having a            23       A. Congress made a finding that the illegal
    24   legitimate medical purpose.                            24   distribution -- let me make sure I read it

   Golkow Litigation Services                                                           Page: 20 (74 - 77)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further22Confidentiality
                                                         of 81. PageID #: 126536
                                                                             Review
                                                       Page 78                                                       Page 80
     1   correctly -- "would have a substantial and                 1   American public?
     2   detrimental effect on the health and general               2          MS. MAINIGI: Objection; scope.
     3   welfare of the American people."                           3   Objection; form.
     4       Q. So can we agree that that's one of the              4       A. I agree that that is what this language
     5   type of things that they're trying to protect              5   says.
     6   from?                                                      6       Q. That that's what the Congress found in
     7          MS. MAINIGI: Objection; form.                       7   the subcommittee, correct?
     8   Objection; scope.                                          8          MS. MAINIGI: Objection; form.
     9       A. I don't know what Congress was thinking.            9   Objection; scope.
    10   I know that was one of their findings as an               10       A. Because I'm not really familiar with
    11   introduction.                                             11   this document, if this is what --
    12       Q. So does Cardinal believe the intent                12       Q. Well, I didn't alter it, I promise.
    13   behind the Controlled Substances Act is to try to         13       A. No, I understand that. I just want to
    14   protect the American people from the illicit              14   make sure we're talking about the same thing. If
    15   distribution of controlled substances; yes or no?         15   that is what this document says and if you're
    16          MS. MAINIGI: Objection; form.                      16   telling me that's what this document is, that is
    17   Objection; scope.                                         17   what this document says.
    18       A. Can you ask the question again? I'm                18       Q. And, therefore, Congress made a finding
    19   sorry.                                                    19   in the subcommittee that as of 2001, OxyContin is
    20       Q. Sure. Does Cardinal believe that the               20   providing a dilemma for the American public -- or
    21   Controlled Substances Act -- let me try that              21   the abuse of OxyContin is, correct?
    22   again.                                                    22          MS. MAINIGI: Objection; form.
    23          Does Cardinal believe that the                     23   Objection; scope.
    24   Controlled Substances Act is to protect the               24       A. That is what the document says, yes.
                                                         Page 79                                                      Page 81
     1   American people from the illicit distribution of           1       Q. Okay. And if you go down to the next
     2   controlled substances; yes or no?                          2   paragraph that starts off "Today."
     3          MS. MAINIGI: Objection; form.                       3          It says, "Today, we will hear from law
     4   Objection; scope.                                          4   enforcement officials who argue that OxyContin has
     5      A. I can't opine in my personal capacity on             5   quickly become the abuser's drug of choice
     6   what Cardinal believes. Cardinal understands its           6   surpassing heroin and cocaine in some
     7   obligations under the statute, regs, and the               7   jurisdictions."
     8   guidance from the DEA.                                     8          Does Cardinal recognize that even again
     9      Q. Okay. Fair enough. Let's go to that                  9   back in 2001, that there's concern by law
    10   Exhibit 8 now. If you'll turn to page 6 of that           10   enforcement of OxyContin becoming the abuser's
    11   document. On page 6, this is the introductory             11   drug of choice?
    12   statement by the chairman of the Subcommittee on          12          MS. MAINIGI: Objection; scope.
    13   Oversight and Investigations, James Greenwood from        13       A. That is what this language says.
    14   Pennsylvania.                                             14       Q. And you have no reason to disagree with
    15          Can you read that highlighted section              15   this language, do you?
    16   there that starts with "The use and the abuse."           16          MS. MAINIGI: Objection; scope.
    17      A. "The use and the abuse of OxyContin                 17       A. In my personal capacity, I don't if this
    18   provides quite a dilemma for us in Congress and           18   is what Congress had on the record.
    19   for the American public. For some, OxyContin is           19       Q. And during 2001, Cardinal Health was
    20   the angel of mercy. For others, it is the angel           20   distributing OxyContin, correct?
    21   of death."                                                21       A. Yes.
    22      Q. Do you recognize by this time in 2001,              22       Q. If you turn to page 8. Let me know when
    23   that Congress has found that the use and abuse of         23   you get there.
    24   OxyContin has created quite a dilemma for the             24          There's the rocket ship again.

   Golkow Litigation Services                                                               Page: 21 (78 - 81)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further23Confidentiality
                                                         of 81. PageID #: 126537
                                                                             Review
                                                      Page 82                                                    Page 84
     1      A. Okay.                                               1   customers and where it is delivering
     2      Q. You see where it reads "These actions,              2   pharmaceuticals to.
     3   though commendable, also appear long overdue.             3           (Reporter clarification.)
     4   According to the DEA, the number of OxyContin --          4       A. Cardinal Health understands who its
     5   excuse me -- oxycodone-related deaths has                 5   customers are and where it's delivering to.
     6   increased nearly 400 percent since 1996, the same         6       Q. And Cardinal Health would also stay
     7   period -- excuse me -- the same time period in            7   abreast of what's going on in those communities
     8   which the annual number of prescriptions for              8   that it's delivering to; is that fair?
     9   OxyContin has risen from approximately 300,000 to         9           MS. MAINIGI: Objection; scope, as well
    10   almost 6 million."                                       10   as time period.
    11         Did I read that correctly?                         11       A. Again, I wasn't at the company at this
    12      A. I believe so.                                      12   time. I don't -- I don't know.
    13      Q. And is Cardinal aware that deaths were             13       Q. You would expect Cardinal Health would
    14   increasing from oxycodone overdoses during this          14   be aware if drugs that it was distributing were
    15   time frame?                                              15   causing an increasing number of deaths in the
    16         MS. MAINIGI: Objection; scope. I'm                 16   communities to which it distributed; is that fair?
    17   also going to interpose my one time, but have it         17           MS. MAINIGI: Objection; scope, form.
    18   be continuing -- a time period objection                 18       A. I can't say.
    19   consistent with Discovery Rulings 2 and 3 of the         19       Q. Should Cardinal be aware if oxycodone
    20   Special Master, which -- our reading of which            20   that it's distributing is causing nearly a
    21   allows you to question on the time period 2006           21   400 percent increase in deaths across this
    22   forward with the exception of the suspicious order       22   country?
    23   reports aspect of those rulings.                         23           MS. MAINIGI: Objection; scope, form,
    24         So I will just interpose a continuing              24   and time period.
                                                        Page 83                                                  Page 85
     1   objection for any questions you ask that may              1       A. Cardinal Health -- Cardinal Health isn't
     2   relate to time periods earlier than 2006. She'll          2   aware of deaths related to products it
     3   answer all of your questions and we'll deal with          3   distributes.
     4   it later.                                                 4       Q. So Cardinal Health doesn't have any
     5           MR. FULLER: That's fair enough.                   5   information as to whether products it distributed
     6       A. I'm sorry. Could you repeat the                    6   caused or contributed to anyone's demise?
     7   question?                                                 7          MS. MAINIGI: Objection; scope.
     8       Q. And Cardinal was aware that during this            8       A. I think, as we talked about earlier,
     9   time frame that deaths were increasing from               9   Cardinal Health distributes to licensed pharmacies
    10   OxyContin overdoses -- or excuse me -- oxycodone.        10   who dispense pursuant to prescriptions by licensed
    11   No, it's OxyContin. No, it's not. Back up.               11   physicians that then go to users. Cardinal Health
    12   Sorry.                                                   12   is not aware of any deaths related to the
    13           Cardinal is aware that during this time,         13   pharmaceuticals that it has distributed.
    14   oxycodone overdoses were rapidly increasing,             14       Q. Are you sure?
    15   correct?                                                 15          MS. MAINIGI: Objection; form.
    16           MS. MAINIGI: Objection; scope.                   16   Objection; scope.
    17       A. I can't speak as to what Cardinal Health          17       A. I am.
    18   was aware of at this time. I didn't work there.          18       Q. Give her just a second to --
    19       Q. Sure. And I get that. But one of the              19       A. I'm sorry.
    20   things that Cardinal did was stay informed as to         20       Q. That's all right.
    21   what was going on in the world, the communities it       21          Is Cardinal aware that OxyContin -- or
    22   delivered to, correct?                                   22   excuse me -- oxycodone that's distributed by it or
    23           MS. MAINIGI: Objection; scope.                   23   others has contributed to increased deaths in this
    24       A. Cardinal Health understands its                   24   country?

   Golkow Litigation Services                                                             Page: 22 (82 - 85)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further24Confidentiality
                                                         of 81. PageID #: 126538
                                                                             Review
                                                   Page 86                                                      Page 88
     1          MS. MAINIGI: Objection; form.                  1      A. The distributor -- I know you're not
     2   Objection; scope.                                     2   going to want to hear -- the distributor
     3       A. It is not.                                     3   distributes to a licensed pharmacy who dispenses
     4       Q. So oxycodone, how does it get to the           4   pursuant to a prescription from a licensed
     5   pharmacies?                                           5   physician.
     6          MS. MAINIGI: Objection; scope.                 6      Q. Yes, ma'am. And I'll ask you again.
     7       A. Cardinal Health distributes oxycodone,         7   Just listen to my question and answer the question
     8   as well as many other pharmaceuticals, to licensed    8   I'm asking.
     9   pharmacies.                                           9      A. I hear your question. Yes.
    10       Q. And there are others out there that           10      Q. Well, and I'm hearing your answer, but
    11   distribute oxycodone and OxyContin as well,          11   my problem is you're not answering the question
    12   correct? AmerisourceBergen.                          12   I'm asking. Okay? So let me try it one more
    13       A. Other distributors?                           13   time.
    14       Q. Yes, ma'am.                                   14          In order for the people out there that
    15       A. Yes.                                          15   are getting these oxycodone pills that are causing
    16       Q. We don't have Joe making oxycodone in         16   these overdoses, those pills have to come through
    17   his trailer up in the foothills of West Virginia,    17   a wholesale distributor; is that correct or
    18   do we?                                               18   incorrect?
    19          MS. MAINIGI: Objection; form.                 19          MS. MAINIGI: Objection; asked and
    20   Objection; scope.                                    20   answered multiple times. Objection; scope.
    21       A. Not to my knowledge.                          21          Mike, you may not like her answer, but
    22       Q. To your knowledge, no one is out there        22   she has, in fact, answered your question multiple
    23   in their homes or farmhouses manufacturing           23   times. I'll ask her to answer it again.
    24   OxyContin, correct?                                  24      Q. It's a yes or no question.
                                                   Page 87                                                        Page 89
     1          MS. MAINIGI: Objection; form.                  1          Did those pills have to come through a
     2   Objection; scope.                                     2   wholesale distributor?
     3       A. Not to my knowledge.                           3          MS. MAINIGI: Objection; asked and
     4       Q. So the only way these people are getting       4   answered. Objection; scope.
     5   oxycodone that they're overdosing from is when we     5       A. Cardinal Health distributes to a
     6   go up the chain from a manufacturer that has          6   licensed pharmacy who dispenses prescriptions from
     7   distributed or sold to a wholesale distributor who    7   a licensed physician.
     8   has sold to a pharmacy, correct?                      8       Q. Again, that's not my question. I'm
     9          MS. MAINIGI: Objection; form.                  9   asking you if Cardinal knows whether these pills
    10   Objection; scope.                                    10   that are causing overdoses have to come through a
    11       A. Cardinal Health has distributed the           11   licensed wholesale distributor before they get to
    12   pharmaceuticals to a licensed pharmacy for           12   the person who is overdosing? That's all I'm
    13   dispensing pursuant to a licensed -- prescription    13   asking.
    14   from a licensed physician.                           14          I understand that you guys distribute to
    15       Q. Yes, ma'am. I understand that. You've         15   licensed pharmacies. You've made that abundantly
    16   told me that several times, but that's not my        16   clear.
    17   question. So listen to my question, and we'll        17          You would agree with me, would you not,
    18   move through this.                                   18   that those pills have to come through a wholesale
    19          In order for the people out there to get      19   distributor before they get to the person that is
    20   these oxycodone pills that they're overdosing on,    20   ultimately overdosing on them, correct?
    21   it had to have come through a wholesale              21          MS. MAINIGI: Objection; form. Asked
    22   distributor; correct or incorrect?                   22   and answered multiple times. Objection; scope.
    23          MS. MAINIGI: Objection; form.                 23          Answer it one more time.
    24   Objection; scope.                                    24       Q. I'll just be happy if you answer my

   Golkow Litigation Services                                                          Page: 23 (86 - 89)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further25Confidentiality
                                                         of 81. PageID #: 126539
                                                                             Review
                                                      Page 90                                                    Page 92
     1   question once.                                            1      Q. And the communities that they are
     2       A. The pharmaceuticals move through the               2   providing all these pills to, these drugs to,
     3   closed distribution system, from a wholesaler to a        3   correct?
     4   licensed pharmacy, dispensed from a licensed              4          MS. MAINIGI: Objection; scope and form.
     5   prescriber.                                               5      A. I can't say what Cardinal Health was
     6       Q. So they have to go through a licensed              6   doing at this time. I wasn't there.
     7   wholesale distributor before getting to the end           7      Q. But you did just testify that Cardinal
     8   user or the person overdosing, correct?                   8   did its job in staying informed as to what's going
     9          MS. MAINIGI: Objection; asked and                  9   on in the communities that it's distributing to
    10   answered. Objection; form.                               10   around the country -- or excuse me. That's my
    11          Mike, why don't we -- she's answered it           11   question. I'm sorry. I was going to say that
    12   multiple times. You don't like her answer. Why           12   sounded like a pretty damn good answer.
    13   don't you just move on?                                  13          MS. MAINIGI: I would stick with that
    14          MR. FULLER: I just want her to answer             14   one, Mike.
    15   the question I asked.                                    15      Q. You testified that "Cardinal Health
    16          MS. MAINIGI: She's answered it multiple           16   understands customers that it's distributed to."
    17   times.                                                   17   When you say "understands customers," what is its
    18          MR. FULLER: No.                                   18   obligation related to understanding customers, if
    19   BY MR. FULLER:                                           19   you know?
    20       Q. Go ahead, ma'am.                                  20      A. I think -- I want to be careful about
    21       A. The pharmaceuticals we distribute are             21   the word -- use of the word "obligation." As part
    22   distributed to a licensed pharmacy for dispensing        22   of Cardinal Health's anti-diversion program, we
    23   pursuant to a licensed prescription --                   23   have a "know your customer" component where we
    24   prescription from a licensed physician. Sorry.           24   inquire, ask questions, obtain information from
                                                        Page 91                                                  Page 93
     1      Q. If you go to the next section of this               1   our customers to get an idea about the general
     2   page. "In its testimony today, Purdue Pharma will         2   area in which they're operating their business.
     3   argue that the death figures heralded by                  3       Q. And the increase in prescriptions from
     4   newspapers nationwide are inaccurate and are the          4   300,000 to almost 6 million from 1996 to 2001, you
     5   prime mover of negative hype surrounding                  5   would agree that's a significant increase in the
     6   OxyContin."                                               6   prescriptions for OxyContin, correct?
     7          Do you see that?                                   7          MS. MAINIGI: Objection; scope.
     8      A. I see that language.                                8       A. That's an increase from 300,000 to
     9      Q. And does Cardinal recognize that during             9   6 million. I don't know how we want to define
    10   this time frame, newspapers are reporting these          10   "significant." During that time, the DEA was
    11   death figures from OxyContin overdoses?                  11   approving and increasing the quotas to allow that
    12          MS. MAINIGI: Objection; form, time                12   many prescriptions, so ...
    13   period, and scope.                                       13       Q. So it's a 20-time increase over a what,
    14      A. I can't say. Again, I didn't work at               14   a five-year period, four-year -- five-year period?
    15   the company and know what newspapers they may or         15   Do you not consider that significant?
    16   may not have read.                                       16          MS. MAINIGI: Objection; form.
    17      Q. But, again, Cardinal did its job in                17   Objection; scope.
    18   staying informed as to what's going on in the            18       A. It depends on the circumstances. Like I
    19   communities that it's distributing to around the         19   said, the DEA felt there was legitimate medical
    20   country, correct?                                        20   needs for these prescriptions. They were
    21          MS. MAINIGI: Objection; scope and time            21   increasing the quotas during this time period.
    22   period.                                                  22       Q. Do you have an understanding of how they
    23      A. Cardinal Health understands the                    23   were increasing the quotas and what information
    24   customers that it is distributing to.                    24   they were relying on when increasing these quotas?

   Golkow Litigation Services                                                             Page: 24 (90 - 93)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further26Confidentiality
                                                         of 81. PageID #: 126540
                                                                             Review
                                                   Page 94                                                      Page 96
     1          MS. MAINIGI: Objection; scope.                 1       Q. Ma'am, even if it distributed some of
     2   Objection; time period.                               2   them, it would have increased the business; would
     3      A. I don't know exactly how they increased         3   it not?
     4   the quotas. I would be guessing that they rely on     4          MS. MAINIGI: Objection; scope.
     5   a variety of information.                             5   Objection; form. Objection; time period.
     6      Q. Including information provided by the           6       A. A small portion of the overall
     7   manufacturers and wholesale distributors, correct?    7   pharmaceuticals that Cardinal Health distributes.
     8          MS. MAINIGI: Objection; scope.                 8       Q. So is that a yes, it would have
     9      A. That is likely one of the data points.          9   increased the business?
    10      Q. And this increase -- this 20 times             10          MS. MAINIGI: Objection; asked and
    11   multiple increase in OxyContin prescriptions,        11   answered. Objection; form and scope, and time
    12   those pills all have to flow through the wholesale   12   period.
    13   distributor as you testified, correct?               13       A. I don't know specifically.
    14          MS. MAINIGI: Objection; form.                 14          MR. FULLER: All right. This is Norris
    15   Objection; scope. Objection; asked and answered.     15   31.
    16      A. I believe I testified that the                 16                  ---
    17   pharmaceuticals are distributed by -- the pills      17        (Cardinal-Norris Exhibit 9 marked.)
    18   are distributed by Cardinal Health to a licensed     18                  ---
    19   pharmacy for dispensing pursuant to a prescription   19          MR. FULLER: This is going to be
    20   from a licensed physician.                           20   Plaintiff's Exhibit Number 9.
    21      Q. So that means more business for Cardinal       21   BY MR. FULLER:
    22   Health, correct?                                     22       Q. Do you see this document, ma'am, what's
    23          MS. MAINIGI: Objection; scope.                23   been marked as Plaintiff's Number 9? It's
    24      A. I don't know that Cardinal Health              24   entitled "Under the Counter: The Diversion and
                                                   Page 95                                                        Page 97
     1   distributed all of these.                             1   Abuse of Controlled Prescription Drugs in the
     2       Q. Well, they may not have distributed all        2   U.S.," July of 2005?
     3   of them, but they probably distributed some of        3       A. I see that's the title of the document.
     4   them.                                                 4       Q. Who does it say it's funded by with an
     5            Can we agree to that?                        5   unrestricted grant?
     6            MS. MAINIGI: Objection; scope.               6       A. It says, "Funded by an unrestricted
     7   Objection; time period.                               7   grant from Purdue Pharma LP."
     8       A. Perhaps as a small percentage of               8       Q. And this was a study that was
     9   everything else Cardinal Health distributes to its    9   commissioned by this grant by Purdue Pharma. And
    10   customers.                                           10   if you'll turn to page 9. And just let me know
    11       Q. So we can agree that this increase also       11   when you get there.
    12   increased the business at Cardinal Health?           12       A. Okay.
    13            MS. MAINIGI: Objection; time period.        13       Q. And on page 9, do you see where it says
    14   Objection; scope.                                    14   "The bottom line"?
    15       Q. Yeah. Let me strike that. Let me ask          15       A. I see that.
    16   it a little better.                                  16       Q. Read that to us, if you would, please,
    17            We can agree that this 20-time increase     17   or read it to the jury.
    18   in the number of OxyContin prescriptions also        18       A. "The bottom line: Our nation is in the
    19   increased the business at Cardinal Health?           19   throws of an epidemic of controlled prescription
    20            MS. MAINIGI: Objection; scope.              20   drug abuse and addiction. Today 15.1 million
    21   Objection; time period. Objection; form.             21   people admit abusing prescription drugs, more than
    22       A. Not necessarily. As I said, I don't           22   the combined number who admit abusing cocaine,
    23   know that Cardinal Health distributed all or a       23   hallucinogens, inhalants, and heroin combined."
    24   significant portion of these.                        24          Sorry. I didn't read the numbers. If

   Golkow Litigation Services                                                          Page: 25 (94 - 97)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further27Confidentiality
                                                         of 81. PageID #: 126541
                                                                             Review
                                                   Page 98                                                Page 100
     1   you want me to read it --                             1          MS. MAINIGI: Objection; form.
     2       Q. No, no, no.                                    2   Objection; scope and time period.
     3       A. -- again with the numbers, I can.              3       A. That is what the document says, yes.
     4       Q. That's fine. Thank you.                        4       Q. And if you scroll on down to the next
     5          Does Cardinal recognize that at this           5   highlighted section. It says, "Children are
     6   time during 2005 that we are in the throws of an      6   especially at risk. In 2003, 2.3 million teens
     7   epidemic of controlled prescription drug abuse?       7   between the ages of 12 and 17 admitted abusing
     8          MS. MAINIGI: Objection; scope.                 8   prescription drugs in the past year. 83 percent
     9   Objection; time period.                               9   of them admitted abusing opioids."
    10       A. Cardinal Health recognizes that there is      10          Do you see that?
    11   an issue in the country with prescription drug       11       A. I see that language, yes.
    12   abuse. It's not qualified to determine the timing    12       Q. Would you agree if that is true, that
    13   of that. That's for the public policymakers, but     13   that is clearly a sign of an epidemic in this
    14   Cardinal Health understands there is a significant   14   country?
    15   issue.                                               15          MS. MAINIGI: Objection; form, time
    16       Q. And as it relates to this study, it           16   period, and scope.
    17   indicates that we're in the throws of it even back   17       A. I agree that it's a finding. I don't
    18   in 2005, correct?                                    18   know what the indicia of an epidemic -- I can't
    19          MS. MAINIGI: Objection; scope.                19   say what the indicia of an epidemic are. This is
    20   Objection; time period.                              20   a finding that the study made.
    21       A. That is when this study was -- what this      21       Q. So you can't tell us whether it's an
    22   study found at the time. Again, Cardinal Health      22   epidemic whether 2.3 kids between the ages of 12
    23   isn't making a determination. It's not in the        23   and 17, which, according to this, is 9.3 percent
    24   position to make the determination, but it is        24   of the kids in that age group are abusing
                                                   Page 99                                                Page 101
     1   aware of it.                                          1   prescription pain drugs, and you can't tell us
     2      Q. And at this time, at least according to         2   whether that's an epidemic --
     3   the findings in the study -- which you have no        3           MS. MAINIGI: Objection.
     4   reason to disagree with, correct?                     4       Q. -- an issue, a crisis?
     5          MS. MAINIGI: Objection; form.                  5           MS. MAINIGI: Excuse me. Objection;
     6   Objection; scope. Objection; time period.             6   form, scope, and time period.
     7      A. I haven't read the whole study, so I            7       A. Well, now you've introduced new words.
     8   can't say whether --                                  8   It's certainly an issue. Again, I'm not -- I'm
     9      Q. Sure.                                           9   not qualified to opine on what constitutes an
    10      A. -- I agree or disagree.                        10   epidemic.
    11      Q. But, again, sitting here today, you have       11       Q. You certainly agree it's a bad issue?
    12   no basis to disagree with it. I understand you       12   Would you agree with that?
    13   haven't read it. I'm not asking you to read it.      13           MS. MAINIGI: Objection; form, scope,
    14      A. I can't say I agree or --                      14   and time period.
    15          MS. MAINIGI: Hang on. Objection; form,        15       A. It's an issue to be concerned about.
    16   Objection; scope. Objection; time period.            16       Q. It's not something that we want
    17          Go ahead.                                     17   happening in this country?
    18      A. I can't say whether I agree or disagree        18           MS. MAINIGI: Objection; form, scope,
    19   with the study. It's a relatively voluminous         19   and time period.
    20   document that I have never seen before.              20       A. It's not something I would want
    21      Q. Sure. And it finds that today                  21   happening in this country.
    22   15.1 million people admit to prescription drug       22       Q. Or anywhere else, for that matter,
    23   abuse, more than cocaine, hallucinogens,             23   correct?
    24   inhalants, and heroin combined, right?               24           MS. MAINIGI: Objection; form, scope,

   Golkow Litigation Services                                                      Page: 26 (98 - 101)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further28Confidentiality
                                                         of 81. PageID #: 126542
                                                                             Review
                                                 Page 102                                                  Page 104
     1   and time period.                                      1   investigator positions in fiscal year 2001. The
     2       A. No, I wouldn't want this to happen.            2   authorized diversion investigator positions were
     3                  ---                                    3   assigned as follows: 55 at headquarters, 455 at
     4        (Cardinal-Norris Exhibit 10 marked.)             4   domestic field offices, and the remaining 13 at
     5                  ---                                    5   overseas offices."
     6       Q. Okay. Ma'am, I think you have in front         6      Q. So that puts somewhere about 510 DEA
     7   of you what for the record is Norris 12 and has       7   investigators keeping oversight of the controlled
     8   been marked for this deposition Plaintiff's           8   substances in this country, correct?
     9   Exhibit Number 10; is that correct? It's the          9          MS. MAINIGI: Objection; time period,
    10   sticker number 10 on the bottom.                     10   scope, form.
    11       A. It is.                                        11      A. There were 500 and so in the
    12       Q. All right. And do you know who Glenn          12   authorized --
    13   Fine is?                                             13      Q. Well, I'm just doing --
    14       A. I don't, other than the document says         14      A. -- diversion investigator positions.
    15   Inspector General.                                   15      Q. Yeah. I'm doing 55 plus 455 I think is
    16       Q. Inspector General. Well, I assure you         16   510, right?
    17   that I didn't make that up.                          17      A. Sorry.
    18          Okay. And do you see the subject? Read        18          MS. MAINIGI: Objection; form.
    19   the subject to us, if you would, please.             19      A. And then plus 13.
    20       A. The subject is, "Review of the Drug           20      Q. Yeah, those are overseas.
    21   Enforcement Administration's Investigations of the   21      A. Yeah. Okay.
    22   Diversion of Controlled Pharmaceuticals, Report      22      Q. So we can agree that in -- at least
    23   number I-2002-010."                                  23   according to this, the Inspector General report
    24       Q. And I'll represent to you that this is a      24   done in 2012 -- excuse me -- 2002, approximately
                                                 Page 103                                                  Page 105
     1   report that came out September of 2002. Cardinal      1   510 DEA investigators related to diversion of
     2   also recognizes that it's the DEA which regulates     2   controlled substances in this country; is that
     3   wholesale distributors; is that correct?              3   right?
     4       A. Among other bodies, yes.                       4          MS. MAINIGI: Objection; form, scope,
     5       Q. Maybe some state entities and others out       5   time period.
     6   there, but as far as the federal government, one      6      A. I believe that's what this says.
     7   of the main ones is the DEA?                          7                   ---
     8       A. Yes.                                           8       (Cardinal-Norris Exhibit 11 marked.)
     9       Q. Is it the DEA that generally                   9                   ---
    10   investigates and deals with diversion of             10      Q. Now, let's continue to the next
    11   controlled substances?                               11   document. The next document is going to be
    12       A. I believe so.                                 12   Plaintiff's Norris 13, which is going to be
    13       Q. If you'll turn to page 12. When you get       13   Exhibit 11 to this deposition.
    14   there, let me know when you're ready.                14          Now, I'll represent to you that
    15       A. Okay. Just a second.                          15   Plaintiff's 11 is part of a bigger Congressional
    16       Q. Yes, ma'am.                                   16   record. It's about 900 pages. I decided not to
    17       A. Okay.                                         17   print all 900 pages for you.
    18       Q. If you turn to page 12. Do you see the        18      A. I and our environment appreciate that.
    19   highlighted section there?                           19      Q. You are welcome. You are welcome.
    20       A. I do.                                         20          This is a report done by the Honorable
    21       Q. If you'll read that aloud for us,             21   Rudolph Giuliani before the U.S. Senate Permanent
    22   please.                                              22   Subcommittee on Investigations.
    23       A. "Diversion investigators represented          23          Do you see that?
    24   10 percent, or 523, of the DEA's 5,124 authorized    24      A. I do.

   Golkow Litigation Services                                                     Page: 27 (102 - 105)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further29Confidentiality
                                                         of 81. PageID #: 126543
                                                                             Review
                                                      Page 106                                                  Page 108
     1       Q. And it's dated June 17th of 2004.                  1   hired by PhRMA to look into this issue of Canadian
     2       A. That is the date on the front.                     2   and foreign medicines, right?
     3       Q. What is the title of this report?                  3          MS. MAINIGI: Objection; form and
     4       A. Buy --                                             4   time -- or excuse me. Objection; scope and time
     5       Q. I'm sorry. Go ahead.                               5   period.
     6       A. "Buyers Beware: The Dangers of                     6      A. I believe that's what the language says.
     7   Purchasing Pharmaceuticals Over the Internet."            7      Q. And if you'll turn to -- now to page 4.
     8       Q. Now, you're aware that during this time            8      A. Can you give me just a second, please?
     9   frame, that there was a concern about Internet            9      Q. Sure. I'm sorry. I apologize.
    10   pharmacies; is that right?                               10      A. That's okay. Okay.
    11          MS. MAINIGI: Objection; form, time                11      Q. Ma'am, on page 4, read that first
    12   period.                                                  12   highlighted sentence for us, please.
    13       A. I am aware that Internet pharmacies               13      A. "On its face, it appears that the
    14   generally during this time period were on folks'         14   distribution chain for prescription medicines in
    15   minds, yes.                                              15   the United States is fairly straightforward.
    16       Q. And it was an issue of concern, because           16   Manufacturers sell their products to wholesalers
    17   in 2008, Cardinal paid a $34 million fine related        17   who in turn sell the products to retail pharmacies
    18   to Internet pharmacies and the distributions             18   or stores who in turn dispense medicines to
    19   thereto, correct?                                        19   patients with prescriptions."
    20          MS. MAINIGI: Objection; form, scope.              20      Q. Okay.
    21       A. I believe it was an issue of concern              21      A. "It is not until the" --
    22   because we had communications with the DEA as far        22      Q. Hold on. Just the first sentence.
    23   back as, I believe, 2005 regarding Internet              23   That's all I asked.
    24   pharmacies.                                              24      A. Oh, I'm sorry.
                                                       Page 107                                                 Page 109
     1       Q. And then in 2008, Cardinal entered a               1       Q. And you would agree with us -- or agree
     2   Memorandum of Agreement with the DEA related to           2   with the statement that on its face, it's a pretty
     3   distributions pertaining to Internet pharmacies;          3   simplistic system; manufacturers to wholesalers,
     4   is that correct or incorrect?                             4   then to retail pharmacies or drugstores, correct?
     5       A. Cardinal entered into a Memorandum of              5            MS. MAINIGI: Objection; scope.
     6   Agreement in 2008 in which it made no admissions.         6       A. I would say that is the system. Not
     7       Q. It made no admissions, but the basis of            7   even on its face, but yes.
     8   the allegations were related to distributions             8       Q. And I was saying it was pretty
     9   related to Internet pharmacies; is that correct or        9   simplistic on its face, correct?
    10   incorrect, ma'am?                                        10            MS. MAINIGI: Objection; scope.
    11       A. It is correct that the allegations                11       A. I think it's -- it is simplistic.
    12   related to Internet pharmacies.                          12   It's -- that's the --
    13       Q. Okay. And we'll get into more of those            13       Q. Fair enough.
    14   later, but that's fine.                                  14            Then the report goes on to say, "It is
    15          If you'll turn to page 2. It says,                15   not until the system is studied in greater detail
    16   "Giuliani Partners LLC has been retained by the          16   that one begins to appreciate both the
    17   Pharmaceutical Research and Manufacturers of             17   complexities and the vulnerability of the
    18   America (PhRMA) to evaluate the risks, if any,           18   distribution chain and the potential for
    19   associated with the importation of Canadian and          19   exploitation or abuse."
    20   foreign medicines."                                      20            Correct?
    21          Do you see that there?                            21            MS. MAINIGI: Objection.
    22       A. I see that language.                              22            Are you asking her if she agrees or
    23       Q. And that's telling us, is it not, that            23   whether that's what it says?
    24   the Giuliani group, for lack of a better term, was       24            MR. FULLER: Yes, ma'am. I'm asking her

   Golkow Litigation Services                                                         Page: 28 (106 - 109)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further30Confidentiality
                                                         of 81. PageID #: 126544
                                                                             Review
                                                 Page 110                                                       Page 112
     1   if that's what it says first.                        1      Q. So Cardinal has -- so Cardinal agrees
     2       A. That is what the sentence says, yes.          2   that it has had allegations as well as admitted
     3       Q. And do you agree that the chain is            3   violations related to this vulnerable chain of
     4   subject to potential exploitation and abuse?         4   distribution related to controlled substances;
     5           MS. MAINIGI: Objection; scope.               5   correct?
     6       A. Not necessarily.                              6           MS. MAINIGI: Objection; form.
     7       Q. Has Cardinal been fined in the past for       7   Objection; scope.
     8   potentially exploiting or abusing this closed        8      A. Cardinal Health agrees that it made
     9   system distribution?                                 9   payments related to allegations and made a
    10           MS. MAINIGI: Objection; form.               10   settlement payment with regard to specific
    11       A. Are you referring to the 2005 settlement     11   admissions.
    12   with New York?                                      12      Q. So it made a $34 million payment related
    13       Q. I'm referring to the 2005 settlement         13   to allegations in 2008; is that correct?
    14   with New York, the 2008 settlement with the         14      A. It made a $34 million payment as a
    15   Department of Justice, the 2012 settlement with     15   settlement with the DEA.
    16   the Department of Justice where they admitted       16      Q. It also made a $34 million payment
    17   violations, and the 2016 admission with the State   17   related to not just allegations but admissions in
    18   of New York related to additional violations.       18   2012, correct?
    19       A. I'm not --                                   19      A. Cardinal Health made a $34 million
    20           MS. MAINIGI: Question?                      20   payment in 2012 pursuant to a settlement agreement
    21       Q. Yes, ma'am. You can go ahead.                21   in which it made very limited admissions.
    22           MS. MAINIGI: Is there a question            22      Q. And then in 2016, Cardinal made another
    23   pending?                                            23   admission of liability and paid another
    24           MR. FULLER: Yeah. She asked me what I       24   $10 million to New York, is that correct, for

                                                 Page 111                                                     Page 113
     1   was referring to. I explained what I was             1   similar type of allegations?
     2   referring to. And she can answer the question        2            MS. MAINIGI: Objection; form.
     3   that is still pending.                               3       A. Let me clarify because I just misspoke.
     4          MS. MAINIGI: Could we have that read          4   In 2012, no payment was made. In 2016,
     5   back, please?                                        5   34 million -- a total of $44 million was paid in
     6          (Record read back as follows:                 6   connection with a very limited settlement and very
     7          "Question: Has Cardinal been                  7   limited admissions contained therein.
     8          fined in the past for potentially             8       Q. Okay. So, again, just to clean it up,
     9          exploiting or abusing this closed             9   Cardinal's admitted violations as well as paid
    10          system distribution?")                       10   fines for allegations related to the -- related to
    11          MS. MAINIGI: Objection; form.                11   allegations that -- well, strike that. Let me do
    12   Objection; scope.                                   12   it a little easier.
    13      A. I don't agree with the term                   13            Cardinal has paid fines related to
    14   "exploiting." Cardinal Health has paid fines in     14   simply allegations of violations to the Controlled
    15   the past related to particular settlements.         15   Substances Act and distribution of controlled
    16      Q. For settlements for allegations as well       16   substances, correct?
    17   as admitted violations of these laws related to     17       A. No. Cardinal Health paid fines as part
    18   this distribution chain; is that accurate?          18   of a settlement agreement in which it made no
    19          MS. MAINIGI: Objection; form.                19   admissions.
    20   Objection; scope.                                   20       Q. But those settlement agreements were
    21      A. We made settlement payments pursuant to       21   related to allegations of violations of the
    22   a settlement agreement with no admissions. We       22   Controlled Substances Act; yes or no?
    23   made a very limited admission and made a            23            MS. MAINIGI: Objection; form.
    24   settlement payment.                                 24       A. There were allegations made. Cardinal

   Golkow Litigation Services                                                      Page: 29 (110 - 113)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further31Confidentiality
                                                         of 81. PageID #: 126545
                                                                             Review
                                                 Page 114                                                   Page 116
     1   Health made no admissions.                            1          MR. FULLER: Hey, did you change out my
     2       Q. What were those allegations?                   2   strips?
     3          MS. MAINIGI: Objection; form.                  3          THE COURT REPORTER: I added more.
     4          Do you have the agreement so she can           4   You're on 12.
     5   look at it?                                           5          MR. FULLER: Oh, am I? Okay.
     6       A. In order to be clear, it would be              6          MS. MAINIGI: Did you get like a speaker
     7   helpful to have the document so we can go through     7   over there?
     8   the specific allegations, if that's what we want      8          MR. FULLER: Yeah, I don't know what it
     9   to do.                                                9   is, but I hear myself talking, and it's weird.
    10       Q. No, ma'am. I just want a general idea.        10          MS. MAINIGI: I agree.
    11   Do you know any of the allegations?                  11          MS. VELDMAN: Do you want him to lower
    12          MS. MAINIGI: Objection; form.                 12   that?
    13       Q. Did it have to do with the distribution       13          THE VIDEOGRAPHER: I did. It should be
    14   of controlled substances?                            14   better now.
    15          MS. MAINIGI: Objection; form.                 15          MR. FULLER: How about now? Better?
    16       A. I believe it had to do with the               16          MS. MAINIGI: (Indicates affirmatively.)
    17   distribution of controlled substances to certain     17                  ---
    18   customers. But, again, without the document in       18        (Cardinal-Norris Exhibit 12 marked.)
    19   front of me, I am not going to go into the           19                  ---
    20   particulars. I want to ensure that I am accurate     20          MR. FULLER: This is Norris 8, it's
    21   for the record.                                      21   going to be Plaintiff's Exhibit Number 12.
    22       Q. And Cardinal also admitted to violations      22   BY MR. FULLER:
    23   of the Controlled Substances Act and as it relates   23       Q. And, ma'am, have you seen this case
    24   to this distribution of controlled substances,       24   before?
                                                 Page 115                                                   Page 117
     1   correct?                                              1       A. I have.
     2          MS. MAINIGI: Objection; form and scope.        2       Q. And what case is it?
     3      A. Again, in the 2016 settlement                   3       A. Masters Pharmaceutical, Inc. v. DEA.
     4   agreement -- and, again, without having it in         4       Q. Okay. And you're aware this decision
     5   front of me and being very clear about the            5   came out in June of last year; is that correct?
     6   particulars -- there was a settlement made and        6       A. I believe so.
     7   admission related to certain discrete issues.         7       Q. And it deals with the Controlled
     8      Q. And let's just make sure the record is          8   Substances Act and the shipping and reporting
     9   clear -- and we'll get it out later.                  9   requirements; is that correct?
    10          But the Memorandum of Understanding           10       A. I believe it mentions the shipping
    11   entered and signed off on in 2012 actually           11   requirement, and the reporting requirement is sort
    12   contains those admissions, correct?                  12   of the central issue.
    13          MS. MAINIGI: Objection; form.                 13       Q. So it discusses both; is that correct?
    14   Objection; scope.                                    14       A. It makes reference to both, yes.
    15      A. Without the documents in front of me --        15       Q. And if you'll turn to page 7 of the --
    16      Q. Fair enough.                                   16   now, in -- let's back up for a second.
    17      A. I just want to be clear.                       17          You've had an opportunity to read this
    18          MR. FULLER: Sure, sure. Let's take            18   opinion before today?
    19   another quick break.                                 19       A. I have.
    20          THE VIDEOGRAPHER: The time is now             20       Q. And you're probably aware -- and tell me
    21   11:03. Going off the record.                         21   if you're not -- that the -- some of the other
    22          (Recess taken.)                               22   Defendants in this case, AmerisourceBergen and
    23          THE VIDEOGRAPHER: Okay. The time is           23   McKesson, have also designated 30(b) witnesses?
    24   now 11:22. Back on the record.                       24       A. Yes, I am aware.

   Golkow Litigation Services                                                     Page: 30 (114 - 117)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further32Confidentiality
                                                         of 81. PageID #: 126546
                                                                             Review
                                                  Page 118                                                      Page 120
     1       Q. Have you reviewed any of their                 1       Q. And what did Todd answer?
     2   testimony?                                            2       A. Todd answered that upon the decision, he
     3       A. No, I have not.                                3   reviewed the decision, reviewed it with counsel,
     4       Q. Okay. In preparation for this                  4   Cardinal Health counsel.
     5   deposition, did you actually read this opinion?       5       Q. Internal counsel, or you're not sure?
     6       A. I did.                                         6       A. I'm not positive if it was also outside
     7       Q. Okay. And let me ask you, how much time        7   counsel. We do have internal counsel, so ... and
     8   have you spent preparing for this deposition?         8   determined that --
     9       A. The last three and a half weeks from           9           MS. MAINIGI: And one thing I will
    10   the -- beginning the -- Monday the 16th, I believe   10   caution you, Ms. Norris, is to not reveal any
    11   it was, through today.                               11   privileged information that Mr. -- any privileged
    12       Q. And I won't say 24 hours a day. Mainly        12   exchanges Mr. Cameron may have had with counsel.
    13   your working hours of your day have been             13       A. And based on those reviews --
    14   encompassed by preparing for this 30(b) notice --    14           MS. MAINIGI: Perhaps you could phrase
    15       A. Yes.                                          15   it after his communications with counsel, what
    16       Q. -- or the notices, correct?                   16   actions he took.
    17       A. Yes. I'm sorry.                               17       A. After Mr. Cameron's review of the case
    18       Q. Okay. And tell me -- again, other than        18   and with counsel, he determined that no changes
    19   counsel, who else have you spoken with related to    19   were needed to our program, that it was in
    20   the preparation for this 30(b) notice?               20   compliance with the decision.
    21       A. I spoke to a variety of individuals at        21       Q. All right. So let's look at Masters
    22   Cardinal Health. I'll try to remember them all.      22   Pharmaceutical. And if you'll turn to page 7 for
    23   Michael Mone, Todd Cameron, Gilberto Quintero.       23   me.
    24       Q. Hold -- slow down a little bit for me.        24       A. Yes, I'm there.

                                                  Page 119                                                    Page 121
     1      A. Sorry. Michael Mone.                            1       Q. Okay. And if you will read where it
     2      Q. Mr. Cameron?                                    2   starts, "The security requirement."
     3      A. Todd Cameron.                                   3       A. "The 'security requirement' at the heart
     4      Q. Roberto?                                        4   of the case mandates that distributors 'design and
     5      A. Gilberto Quintero.                              5   operate a system' to identify 'suspicious orders
     6      Q. Yes, ma'am.                                     6   of controlled substances' and report those to DEA
     7      A. Danny Roberts.                                  7   (the Reporting Requirement)."
     8      Q. Yes, ma'am.                                     8       Q. Does Cardinal Health agree that it has a
     9      A. Linden Barber.                                  9   reporting requirement to identify and report
    10      Q. Yes, ma'am.                                    10   suspicious orders of controlled substances?
    11      A. Steve Reardon, Sean Callinicos.                11       A. Yes.
    12      Q. Spell the last name for me.                    12       Q. And what is Cardinal's position --
    13      A. I believe it is C-a-l-l-i-n-c-o-s [sic]        13   strike that.
    14   or something to that effect.                         14           And Cardinal agrees that has been the
    15      Q. Fair enough. He'll forgive you.                15   obligation since the enactment of the Controlled
    16      A. Just one second. Let me try to                 16   Substances Act and particularly this regulation in
    17   remember. I believe that's everybody. I believe      17   1971, correct?
    18   that's everyone. If I -- if somebody pops into my    18           MS. MAINIGI: Objection; scope.
    19   brain, I will let you know.                          19   Objection; time period.
    20      Q. And who did you speak -- other than            20       A. Cardinal Health understands its
    21   counsel -- with about the Masters Pharmaceutical     21   reporting obligation pursuant to the Controlled
    22   case?                                                22   Substances Act.
    23      A. Todd Cameron and I -- Todd answered a          23       Q. No, ma'am. That's not my question.
    24   question regarding it.                               24   Okay. Let me ask it again.

   Golkow Litigation Services                                                      Page: 31 (118 - 121)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further33Confidentiality
                                                         of 81. PageID #: 126547
                                                                             Review
                                                  Page 122                                                  Page 124
     1          Cardinal agrees that this reporting            1   supply chain and use that information to ferret
     2   requirement has been the obligation since the         2   out potential legal activity."
     3   enactment of the regulation that we looked at         3          MS. MAINIGI: Legally.
     4   earlier in 1971 related to suspicious orders,         4          MR. FULLER: I'm sorry. Where did I
     5   correct?                                              5   screw up?
     6          MS. MAINIGI: Objection; time period.           6          MS. MAINIGI: You said "legal," not
     7   Objection; scope.                                     7   "legally."
     8       A. This reporting requirement has existed         8          MR. FULLER: Potentially a legal
     9   since 1971 in the statute.                            9   activity. Sorry.
    10       Q. And the rendition of it that we just          10          MS. MAINIGI: "Along the legally
    11   read is the obligation that it places on Cardinal,   11   regulated supply chain."
    12   correct?                                             12   BY MR. FULLER:
    13          MS. MAINIGI: Objection; form.                 13       Q. All right. Well, let's try this again.
    14       A. That is correct, as modified by the DEA       14          Ms. Norris, the case then reads, "The
    15   guidance we have received over the years, yes.       15   Reporting Requirement is a relatively modest one.
    16       Q. Well, now, that's a different                 16   It requires only that a distributor provide basic
    17   qualification now. Okay.                             17   information about certain orders to the DEA so
    18          I believe you've already agreed -- and        18   that DEA investigators in the field can aggregate
    19   correct me if I am wrong -- that the reporting       19   reports from every point along the legally
    20   requirement requires Cardinal to identify and        20   regulated supply chain and use the information to
    21   report suspicious orders of controlled substances;   21   ferret out potential illegal activity."
    22   is that accurate?                                    22          Is that correct?
    23       A. That is what the regulation requires.         23       A. That is correct.
    24       Q. And that regulation has been in place         24       Q. And is that Cardinal's understanding of
                                                  Page 123                                                  Page 125
     1   since 1971 and has always required that; is that      1   the law?
     2   Cardinal's position?                                  2           MS. MAINIGI: Objection; scope.
     3           MS. MAINIGI: Objection; scope.                3       A. I believe so, yes.
     4   Objection; time period.                               4       Q. Okay. And let's break it down. It says
     5       A. The language of the statute has always         5   that it requires a distributor to provide basic
     6   required that. The DEA's guidance to us on how to     6   information about certain orders to the DEA. And
     7   implement that has changed over time.                 7   Cardinal would agree that the basic information is
     8       Q. And I'm not asking about implementation        8   at least to provide the order that's being
     9   right now.                                            9   submitted that qualifies as suspicious, correct?
    10       A. Okay.                                         10           MS. MAINIGI: Objection; scope.
    11       Q. So let's separate the two, okay?              11       A. Generally, yes.
    12       A. Okay.                                         12       Q. Okay. "And this is just a further
    13       Q. As far as the reporting requirement           13   explanation of the reporting requirement we just
    14   itself, has that been an obligation that's been on   14   talked about; therefore, it applies all the way
    15   Cardinal since the regulation was enacted in 1971    15   back to 1971 when the suspicious order regulation
    16   with the caveat whenever Cardinal started            16   was enacted."
    17   distributing controlled substances?                  17           Does Cardinal agree with that?
    18       A. Yes. Yes.                                     18           MS. MAINIGI: Objection; scope.
    19       Q. Then it reads, "The Reporting                 19   Objection; time period.
    20   Requirement is a relatively modest one that          20       A. I can't opine on that. This feels like
    21   requires only that a distributor provide the basic   21   more commentary about what they thought it meant
    22   information about certain orders to DEA so that      22   in the case that's then referenced there.
    23   DEA investigators in the field can aggregate         23       Q. So does -- I'm sorry. Go ahead.
    24   reports from every point along the legal regulated   24       A. But the reporting requirement went back

   Golkow Litigation Services                                                     Page: 32 (122 - 125)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further34Confidentiality
                                                         of 81. PageID #: 126548
                                                                             Review
                                                 Page 126                                                   Page 128
     1   to 1971.                                              1       A. Yes.
     2       Q. So as it relates to what you've                2       Q. The other alternative is to conduct due
     3   qualified as commentary, does Cardinal agree or       3   diligence, and if it's able to -- or if Cardinal
     4   disagree with that, that that is their obligation?    4   is able to determine that the order is not likely
     5          MS. MAINIGI: Objection; form.                  5   to be diverted into legal channels, then ship the
     6   Objection; scope. Objection; time period.             6   order? Is that Cardinal's understanding?
     7       A. I believe that that is Cardinal's              7       A. Correct.
     8   obligation.                                           8       Q. Prior to the enactment or the rendering
     9       Q. Now, let's go further down. Let's go           9   of this Masters Pharmaceutical opinion, when you
    10   down to the next sentence. "Once a distributor       10   mentioned there was a shipping requirement
    11   has reported a suspicious order, it must make one    11   Cardinal believes it had, how far back did that
    12   of two choices: Decline to ship the order or         12   same shipping requirement go?
    13   conduct some due diligence; and if it is able to     13       A. Back to approximately 2007.
    14   determine that the order is not likely to be         14       Q. We're going to baby step this, okay? So
    15   diverted into legal channels, ship the order," and   15   bear with me.
    16   then in parentheses "Shipping requirement."          16       A. Okay.
    17          Does Cardinal agree that based on this        17       Q. So from approximately some point in
    18   case, Masters Pharmaceutical, as of June of last     18   2007, Cardinal believes it had the shipping
    19   year, Cardinal now has a shipping requirement?       19   requirement that's set out in the Masters
    20          MS. MAINIGI: Objection; scope.                20   Pharmaceutical case applicable to them?
    21       A. In 2017, did Cardinal Health have a           21       A. Approximately, because obviously I think
    22   shipping requirement?                                22   we'll get there. The Dear Registrant letters
    23       Q. Yes, ma'am.                                   23   started coming out. So approximately that time
    24       A. Yes.                                          24   period.
                                                 Page 127                                                   Page 129
     1       Q. Prior to 2000- -- prior to the rendering       1       Q. So since 2007 or approximately that time
     2   of the Masters Pharmaceutical case, did Cardinal      2   period, Cardinal has not shipped suspicious
     3   have a shipping requirement?                          3   orders, correct?
     4       A. Yes.                                           4       A. Since 2007, Cardinal Health has not
     5       Q. How far back does Cardinal take the            5   shipped an order that it has reported as
     6   position that this shipping -- strike that.           6   suspicious to the DEA.
     7          Prior to 2017 and the rendering of this        7       Q. And since 2007, Cardinal has not shipped
     8   Masters Pharmaceutical opinion, does Cardinal         8   a suspicious order that it hasn't determined --
     9   believe its shipping requirement was the same as      9   that it hasn't done the due diligence on to
    10   outlined here in the Masters Pharmaceutical case?    10   determine it's not going to be diverted, correct?
    11       A. Generally, yes.                               11           MS. MAINIGI: Objection; form.
    12       Q. Okay. So as it relates to -- and we're        12       A. Since approximately 2007, Cardinal
    13   not going to talk necessarily about how far back     13   Health has not shipped an order it has reported as
    14   it goes yet.                                         14   suspicious to the DEA.
    15          So we have an understanding, the              15       Q. Okay. So how many orders since 2007 --
    16   shipping requirement gives you two choices,          16   how many suspicious orders has Cardinal shipped
    17   correct?                                             17   that it failed to report to the DEA --
    18       A. As it's laid out here, yes.                   18           MS. MAINIGI: Objection; form.
    19       Q. And you agree -- Cardinal agrees with         19       Q. -- since 2007?
    20   that, correct?                                       20       A. None to Cardinal Health's knowledge.
    21       A. Yes.                                          21       Q. Prior to 2007, was Cardinal shipping
    22       Q. Okay. The first choice is you can             22   suspicious orders?
    23   decline the ship? You can cut the order as           23       A. Prior to its understanding from the DEA
    24   Cardinal uses the phrase, correct?                   24   of the obligation, the change, the sea change in

   Golkow Litigation Services                                                     Page: 33 (126 - 129)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further35Confidentiality
                                                         of 81. PageID #: 126549
                                                                             Review
                                                        Page 130                                                 Page 132
     1   the obligation to suddenly -- suddenly maybe is            1   comply with that required the reporting of
     2   the wrong word -- to not --                                2   suspicious orders, correct?
     3      Q. I mean, suddenly is good for you.                    3       A. Cardinal understood the language of the
     4      A. -- to not ship pursuant to the guidance              4   statute --
     5   by the DEA, it was a report only period. Cardinal          5       Q. Hold on. Hold on. I'm not --
     6   Health made the reports as required by the DEA.            6          MS. MAINIGI: Let her finish. Let her
     7      Q. So prior to 2007, Cardinal was shipping              7   finish.
     8   suspicious orders? Well, strike that. Let me               8          MR. FULLER: Okay.
     9   back up.                                                   9   BY MR. FULLER:
    10           Prior to this approximate time frame of           10       Q. Sorry. Go ahead.
    11   2007, which we have yet to nail down, Cardinal was        11       A. Cardinal Health understood the language
    12   shipping orders that it reported as suspicious?           12   of the statute and the guidance we received from
    13      A. During the time period prior to 2007,               13   the DEA and was making the reports accordingly.
    14   Cardinal Health's obligation was to report only.          14       Q. So my question is, did Cardinal file
    15      Q. Yes, ma'am. I got that. But my                      15   suspicious order reports prior to approximately
    16   question is, prior to this approximate 2007 time          16   2007?
    17   frame, Cardinal was shipping suspicious orders            17          MS. MAINIGI: Objection; form.
    18   after it reported -- well, strike that. Let me            18       A. I don't know that that's what they were
    19   ask it differently.                                       19   calling them at that time. Again, we filed per
    20           Prior to 2007, do you know whether                20   the DEA's guidance ingredient limit reports,
    21   Cardinal was reporting and then shipping                  21   excessive order reports.
    22   suspicious orders or shipping suspicious orders           22       Q. So prior to 2007 -- so prior to 2007,
    23   and then reporting?                                       23   Cardinal was knowingly shipping orders that it
    24           MS. MAINIGI: Objection; form.                     24   knew qualified as suspicious under the regulation,
                                                       Page 131                                                  Page 133
     1   Objection; time period.                                    1   correct?
     2          Go ahead.                                           2          MS. MAINIGI: Objection; form.
     3       A. In accordance from the guidance we                  3   Objection; time period.
     4   received from the DEA, Cardinal Health was making          4      A. No, not necessarily.
     5   the reports as required by the DEA, the ingredient         5      Q. What you've told us -- and see if I
     6   limit reports and the excessive order reports, and         6   understand it correctly.
     7   it was shipping orders in accordance with the              7          You told us that prior to 2007, Cardinal
     8   guidelines from the DEA. If pursuant to one of             8   only had a reporting requirement according to
     9   those excessive order reports the DEA said "Do not         9   Cardinal, correct?
    10   ship," we did not ship.                                   10      A. According to Cardinal and others, yes.
    11       Q. You mentioned excessive order reports              11      Q. And, therefore, Cardinal believes it was
    12   and some other type of reports.                           12   doing what it was supposed to do in reporting
    13       A. Ingredient limit reports.                          13   suspicious orders, but it was still shipping
    14       Q. Was Cardinal actually reporting                    14   suspicious orders, correct?
    15   suspicious orders prior to this time period in            15      A. Cardinal Health was doing what it was
    16   2007?                                                     16   directed to do by the DEA.
    17          MS. MAINIGI: Objection; time period.               17      Q. So I'm just asking, during this time
    18          Go ahead.                                          18   frame prior to 2007, did Cardinal report orders as
    19       A. As required by the DEA, we were                    19   potentially suspicious or suspicious orders and
    20   submitting the ingredient limit reports pursuant          20   then still send the shipments out?
    21   to the guidance we received, as well as the               21          MS. MAINIGI: Objection; time period.
    22   excessive order reports.                                  22      A. Yes. That is the direction we received
    23       Q. But during this time prior to 2007,                23   from the DEA. We made the reports as required,
    24   Cardinal knew that it had a rule that it had to           24   and there was not a shipping requirement.

   Golkow Litigation Services                                                          Page: 34 (130 - 133)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further36Confidentiality
                                                         of 81. PageID #: 126550
                                                                             Review
                                                       Page 134                                                Page 136
     1       Q. Now, just so I understand, what is an --           1   BY MR. FULLER:
     2   you said "an excessive order report." What is             2       Q. Would you agree with that?
     3   that?                                                     3       A. I would agree with that.
     4       A. Within the distribution centers, the               4       Q. Okay. Now, conversely, when we say
     5   folks that are picking the orders have the ability        5   "reporting requirement," we don't mean not report?
     6   to identify an order of a new rule, size, pattern,        6       A. Correct.
     7   or frequency, and raise their hand, so to speak,          7       Q. Okay.
     8   to identify that order, and in doing so, during           8       A. We can blame Masters.
     9   this time period, we were submitting those to the         9       Q. Tell me what Cardinal's position --
    10   DEA as excessive order reports.                          10   strike that.
    11       Q. Would they be submitted order by order,           11           So it's Cardinal's position that the
    12   or was it a compilation of things that occurred          12   first time they were informed of a potential
    13   over a period of time?                                   13   shipping requirement was in Rannazzisi's 2006
    14       A. My understanding is order by order.               14   letter that was sent to all the distributors in
    15       Q. And what's an ingredient limit report?            15   the industry?
    16       A. An ingredient limit report is the report          16       A. Yes.
    17   that was required pursuant to the 1998 DEA report        17       Q. Cardinal also had meetings with the DEA
    18   to, I believe, the Attorney General. It included         18   around this time frame as well, correct?
    19   the algorithm for certain pharmaceuticals, and we        19       A. Yes.
    20   on a monthly basis provided the report of the            20       Q. When is the first meeting that Cardinal
    21   customers who had exceeded the designated amount         21   had with the DEA?
    22   that you achieve pursuant to doing the algorithm,        22           MS. MAINIGI: Objection to form.
    23   the math problem.                                        23           Starting when?
    24       Q. And that was done by ingredient,                  24       Q. Any time prior to this that you're aware
                                                     Page 135                                                  Page 137
     1   correct?                                                  1   of.
     2       A. I believe so. I'm not -- I'm actually              2      A. Prior to the receipt of the first
     3   not positive.                                             3   Rannazzisi letter?
     4       Q. So does Cardinal believe -- well, let's            4      Q. Yes, ma'am.
     5   try to nail down this time frame in 2007 first,           5      A. I know we had a meeting with the DEA
     6   okay?                                                     6   regarding Internet pharmacies in 2005, but not
     7       A. Okay.                                              7   with -- not the subject of what ultimately came
     8       Q. What is its -- what is Cardinal's                  8   out in the Rannazzisi letter.
     9   position as to -- strike that.                            9      Q. Well, then let's backstep that. There
    10          Is it Cardinal's position or                      10   was actually a meeting with Cardinal and the DEA
    11   understanding that the initial Rannazzisi letter         11   in approximately August of 2005; is that correct?
    12   in 2006 informed them of a shipping requirement as       12      A. I believe that's the time frame, yes.
    13   we've described it?                                      13      Q. And this meeting included concerns
    14       A. Yes. That was the first communication             14   related to the Controlled Substances Act and the
    15   Cardinal received regarding this sea change of           15   distribution of controlled substances, correct?
    16   adding a shipping requirement to the obligations.        16          MS. MAINIGI: Objection; time frame.
    17          MS. MAINIGI: Can I just add a                     17      A. I know the meeting -- the topic of the
    18   clarification, because when you see the phrase           18   meeting was Internet pharmacies. I don't know the
    19   "shipping requirement," it suggests you should           19   answer to that question.
    20   ship. But by "shipping requirement," you're both         20      Q. Ma'am, you referenced the meeting. The
    21   saying "do not ship;" is that fair?                      21   topic was Internet pharmacies, but it also dealt
    22          MR. FULLER: I think that's fair. Thank            22   with the Controlled Substances Act and
    23   you.                                                     23   distribution of controlled substances, correct?
    24                                                            24          MS. MAINIGI: Objection; time frame and

   Golkow Litigation Services                                                         Page: 35 (134 - 137)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further37Confidentiality
                                                         of 81. PageID #: 126551
                                                                             Review
                                                     Page 138                                                   Page 140
     1   just continuing objection on --                           1          Again, I can't presently speak to every
     2          MR. FULLER: Sure.                                  2   single communication that Cardinal Health had.
     3          MS. MAINIGI: -- this 2005 meeting.                 3      Q. So is it Cardinal's position -- here.
     4          MR. FULLER: Right, right.                          4   We keep talking about it, so I'm just going to
     5          MS. MAINIGI: I won't put that objection            5   give it to you.
     6   in again for this.                                        6      A. That would be great.
     7          MR. FULLER: And "form" is fine. I get              7          MR. FULLER: There you go, Counsel.
     8   what you're preserving.                                   8          MS. MAINIGI: Thank you.
     9       A. I'm sorry. Repeat the question.                    9          MR. FULLER: Sure. And it's Norris 14,
    10       Q. Sure.                                             10   and it's going to be Plaintiff's Exhibit 13 for
    11       A. I apologize.                                      11   purposes of this deposition. And for the record
    12       Q. You referenced the meeting. The topic             12   and everybody listening in, now we finally have
    13   was Internet pharmacies, but it also dealt with          13   something with a Bates number on it, and it's
    14   the Controlled Substances Act and the distribution       14   CAH_MDL_PRIORPROD_ DEA07_00837645.
    15   of controlled substances, correct --                     15                  ---
    16       A. I don't --                                        16        (Cardinal-Norris Exhibit 13 marked.)
    17       Q. -- or do you know?                                17                  ---
    18       A. I don't recall. I saw a reference to              18   BY MR. FULLER:
    19   that meeting. I went over that in my preparation,        19      Q. And, Ms. Norris, this is, I believe, a
    20   but I can't recall whether that was -- those were        20   document that was provided to us by your counsel.
    21   specific topics. I know it was a meeting                 21          Do you see that in front of you?
    22   regarding Internet pharmacies.                           22      A. I see the document, yes.
    23       Q. Was there any more communication with             23      Q. Are you aware that this was a letter
    24   the DEA that Cardinal had between August of 2005         24   that the DEA did send back in 2006, and
                                                       Page 139                                                 Page 141
     1   and the receipt of the first Rannazzisi letter?           1   specifically September 27 -- God bless you --
     2   And I believe it's September of 2006.                     2   September 27, 2006 to Cardinal Health.
     3       A. I believe that's approximately correct.            3      A. Yes.
     4   I don't -- I am not aware of any specific                 4      Q. And in your preparation for this
     5   communications, but Cardinal Health communicates          5   deposition, you had this document obtained and
     6   regularly with the DEA.                                   6   you've reviewed this document; is that correct?
     7       Q. Was there any --                                   7      A. I have.
     8       A. I can't say right now what specific                8      Q. And does this copy of it appear to be
     9   communications or timing of the communications            9   the same as the copy that you pulled from
    10   there might have been.                                   10   Cardinal's files to review?
    11       Q. Was there any further communication               11      A. Yes. It appears to be the document I've
    12   between Cardinal Health and the DEA between              12   reviewed.
    13   September of '06 and December of '07 when the            13      Q. Now, you mentioned earlier just briefly
    14   second Rannazzisi letter came out?                       14   that there was a second and a third -- well, yeah,
    15       A. The second being the third, right?                15   a second and a third letter, right?
    16       Q. Technically, yes, ma'am.                          16      A. Yes.
    17       A. Yes.                                              17      Q. And that's because in the early part of
    18       Q. And what was that?                                18   2007, the DEA sent another copy of this letter out
    19       A. I don't know the specifics of the                 19   to all the wholesale distributors; is that
    20   communication, but I know that I was told by Steve       20   correct?
    21   Reardon there were communications with the DEA           21      A. That is what I understand, yes.
    22   regarding the Rannazzisi letter, as well as              22      Q. And you believe that letter to be a
    23   attendance at a meeting in, I believe it was the         23   pretty much identical copy of this one; is that
    24   fall of 2007, September maybe, with the DEA.             24   right?

   Golkow Litigation Services                                                         Page: 36 (138 - 141)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further38Confidentiality
                                                         of 81. PageID #: 126552
                                                                             Review
                                                  Page 142                                                  Page 144
     1       A. Yes.                                           1   fair?
     2       Q. And then when I said the second DEA            2       A. Yes.
     3   letter, that is my fault, and I apologize. But it     3       Q. Okay. Go ahead, ma'am.
     4   was actually -- you're correct -- the third that      4       A. "The CSA was designed by Congress to
     5   was sent at the end of 2007.                          5   combat diversion by providing for a closed system
     6           Is that your understanding?                   6   of drug distribution in which all legitimate
     7       A. That is my understanding.                      7   handlers of controlled substances must obtain a
     8       Q. Okay. Fair enough. I apologize for             8   DEA registration, and as a condition of
     9   that confusion. Completely on me.                     9   maintaining such registration, must take
    10           So, ma'am, read the first two sentences      10   reasonable steps to ensure that their registration
    11   of this letter from the DEA to Cardinal Health.      11   is not being utilized as a source of diversion."
    12       A. "This letter is being sent to every           12       Q. Does Cardinal accept the DEA's statement
    13   commercial entity in the United States registered    13   that the CSA was designed by Congress to combat
    14   with the Drug Enforcement Administration to          14   diversion?
    15   distribute controlled substances. The purpose of     15          MS. MAINIGI: Objection; form.
    16   this letter is to reiterate the responsibilities     16   Objection; scope.
    17   of controlled substance distributors in view of      17       A. I agree that that's what it says there.
    18   the prescription drug abuse problem our nation       18       Q. And, yes, ma'am, I get that that's what
    19   currently faces."                                    19   it says there. But does Cardinal agree that that
    20       Q. Does Cardinal recognize that at this          20   was the design of the CSA, was to combat
    21   point of time in 2006, that we did have a            21   diversion?
    22   prescription drug abuse problem in our nation?       22          MS. MAINIGI: Objection; form.
    23           MS. MAINIGI: Objection; scope.               23   Objection; scope. Objection; time period.
    24       A. Yes.                                          24       A. I'm answering in my personal capacity.
                                                  Page 143                                                  Page 145
     1      Q. And Cardinal also recognizes that it is         1   That's what it says there.
     2   one of a multitude of players in this distribution    2      Q. Well, you'll notice under C, it asks for
     3   channel of prescription drugs, correct?               3   the past and present interpretation, compliance,
     4      A. Yes.                                            4   and agreement and/or disagreement with the Dear
     5      Q. And that -- strike that.                        5   Registrant letters from the DEA. And this is a
     6          If you'll go down to the Background            6   Dear Registrant letter from the DEA. We can agree
     7   section. Do you see that section next?                7   with that, correct?
     8      A. Yes.                                            8      A. Correct.
     9      Q. And if you'll read that first sentence,         9      Q. So I want to know if Cardinal agrees --
    10   "As each of you are -- or is undoubtedly aware."     10   not in your personal capacity. I want to know if
    11      A. "As each of you is undoubtedly aware,          11   Cardinal agrees with the statement that "The CSA
    12   the abuse (nonmedical use) of controlled             12   was designed by Congress to combat diversion."
    13   prescription drugs is a serious and growing health   13          MS. MAINIGI: So I'm just going to note,
    14   problem in this country."                            14   since you read the particular topic, Mike, that
    15      Q. Does Cardinal accept and adopt that            15   you think is applicable here --
    16   statement during this time frame, or does Cardinal   16          MR. FULLER: Yes, ma'am.
    17   reject that statement?                               17          MS. MAINIGI: -- it says -- the rest of
    18          MS. MAINIGI: Objection; scope.                18   the topic reads, "Disagreement" -- picking up
    19   Objection; form.                                     19   where you were, "Disagreement with the Dear
    20      A. I think it's a fair statement.                 20   Registrant letters from the DEA outlining the
    21      Q. If you'll go down to the next paragraph        21   duties imposed on a distributor under federal
    22   and read that next sentence there for me, please,    22   law." The topic is not "let us know if every
    23   "The CSA was." And so we're clear when we say        23   single sentence in the Dear Registrant letter is a
    24   "CSA," we mean Controlled Substances Act; is that    24   sentence you agreed with."

   Golkow Litigation Services                                                     Page: 37 (142 - 145)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further39Confidentiality
                                                         of 81. PageID #: 126553
                                                                             Review
                                                        Page 146                                                 Page 148
     1          MR. LEVIN: And "object to form" is                  1       Q. Does that mean prevent diversion?
     2   fine, Counsel. Please.                                     2          MS. MAINIGI: Objection; form and scope.
     3          MS. MAINIGI: Thank you.                             3       A. It means maintain effective controls
     4   BY MR. FULLER:                                             4   against diversion.
     5      Q. Does Cardinal agree or disagree that the             5       Q. Against would be preventing, right?
     6   CSA was designed to combat diversion?                      6          MS. MAINIGI: Objection; scope.
     7          MS. MAINIGI: Objection; time period,                7       A. Generally, yes.
     8   Objection; scope. Objection; form.                         8       Q. I mean, it's sort of like going back to
     9      A. I agree that that's the statement that's             9   the shipping requirement. It's really a not
    10   made here.                                                10   shipping requirement, right?
    11      Q. Do you agree that that was the design               11       A. Correct.
    12   behind the CSA --                                         12       Q. Okay. Does Cardinal or is Cardinal --
    13          MS. MAINIGI: Same.                                 13   strike that.
    14      Q. -- or do you disagree --                            14          Is Cardinal required to take reasonable
    15          MS. MAINIGI: Excuse me. Same --                    15   steps to ensure that the registration isn't being
    16      Q. -- or do you not know?                              16   utilized as a source of diversion?
    17          MR. FULLER: Sorry.                                 17       A. I don't recall that being anywhere in
    18          MS. MAINIGI: Same objections.                      18   the statute or the regulations. Cardinal Health's
    19      A. I can't speak to all of what is behind              19   obligation is to comply with the statute,
    20   the design of the CSA. I can say that that is             20   regulations, and guidance provided by the DEA.
    21   what this sentence says.                                  21       Q. So -- and I understand your response,
    22      Q. So sitting here today, Cardinal doesn't             22   but now I'm asking you whether Cardinal has to
    23   know what the design or the purpose behind the CSA        23   take reasonable steps to ensure that the
    24   was, correct?                                             24   registration is not being utilized as a source of
                                                      Page 147                                                   Page 149
     1          MS. MAINIGI: Objection; time period.                1   diversion.
     2   Objection; scope.                                          2       A. That is a statement in this letter.
     3      A. That's not what I said. I said --                    3       Q. And Cardinal either agrees, the answer
     4      Q. So does Cardinal do know?                            4   is yes; or disagrees, the answer is no; or I don't
     5          MS. MAINIGI: Same objections.                       5   know?
     6      A. I said I can't -- I can't opine on the               6          MS. MAINIGI: Objection.
     7   entire thought process behind the CSA. I can tell          7       Q. So let me --
     8   you that is what that sentence says.                       8          MR. FULLER: I'm sorry. Go ahead.
     9      Q. Okay. But we know from reading earlier               9          MS. MAINIGI: No. Go ahead.
    10   that Congress has said that the design is to              10          Are you done with your question?
    11   prevent diversion, correct?                               11          MR. FULLER: No. I was going to ask a
    12          MS. MAINIGI: Do you want to refer her              12   cleaner one, which I imagine is what you wanted.
    13   to a particular exhibit?                                  13   BY MR. FULLER:
    14          MR. FULLER: She's welcome to flip                  14       Q. Ms. Norris, speaking on behalf of
    15   through.                                                  15   Cardinal, does Cardinal agree that it has to take
    16      A. Part of the design is to ensure that                16   reasonable steps to ensure that their registration
    17   there are effective controls against diversion.           17   is not being utilized as a source of diversion?
    18      Q. To prevent diversion, right?                        18       A. Cardinal Health has an obligation to
    19      A. To maintain --                                      19   comply with the statute, the regulations, the law
    20          MS. MAINIGI: Objection; form.                      20   that applies, and the guidance provided by the
    21      Q. I'm sorry?                                          21   DEA.
    22          MS. MAINIGI: Objection; scope.                     22       Q. And does that mean they have to take
    23      A. To maintain effective controls against              23   steps to prevent their registration from being
    24   diversion, yes.                                           24   used as a source of diversion; yes or no?

   Golkow Litigation Services                                                          Page: 38 (146 - 149)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further40Confidentiality
                                                         of 81. PageID #: 126554
                                                                             Review
                                                 Page 150                                                   Page 152
     1       A. That is guidance provided by the DEA.          1   vigilant in deciding whether a prospective
     2       Q. So being that this letter is guidance          2   customer can be trusted to deliver controlled
     3   provided by the DEA, then the answer is yes,          3   substances only for lawful purposes; correct?
     4   Cardinal has to take steps to prevent its             4          MS. MAINIGI: Objection; form.
     5   registration from being used as a source of           5      A. In maintaining effective controls
     6   diversion, correct?                                   6   against diversion, yes.
     7       A. Generally, yes.                                7      Q. So if Cardinal has a basis or a reason
     8       Q. Generally, yes, or yes?                        8   for knowing a customer of theirs, a drugstore or
     9       A. Generally, yes, in accordance with the         9   pharmacy, may be obtaining controlled substances
    10   statute, the regulations, and the guidance           10   for an unlawful purpose, Cardinal has an
    11   provided by the DEA.                                 11   obligation not to participate in that scheme,
    12       Q. Well, you've told me that several times.      12   correct?
    13   And then I asked the follow-up, being that this      13          MS. MAINIGI: Objection; form.
    14   letter is guidance from the DEA, you would agree     14      A. If Cardinal Health is aware that a
    15   with that, correct?                                  15   customer is doing that, Cardinal Health would not
    16       A. Um-hmm, yes.                                  16   sell to that customer.
    17       Q. Cardinal agrees that this September 27,       17      Q. Now, let me ask you, as it relates to
    18   2006 letter provided by Rannazzisi, who was at the   18   Cardinal's obligation, does Cardinal actually have
    19   DEA, is providing guidance to the wholesale          19   to be aware of actual diversion by the drugstore
    20   distributor industry, correct?                       20   or pharmacy or the potential for diversion by that
    21       A. Correct.                                      21   drugstore or pharmacy?
    22       Q. Okay. And as part of that guidance,           22          MS. MAINIGI: Objection; scope.
    23   he's telling wholesale distributors, including       23      A. What obligation are you referring to?
    24   Cardinal, that they need to take steps to prevent    24      Q. The obligation where it's going to sell
                                                 Page 151                                                   Page 153
     1   the registration from being used as a source of       1   those drugs to that pharmacy.
     2   diversion; yes or no?                                 2          MS. MAINIGI: Objection; form and scope.
     3       A. Yes, that is the guidance provided in          3      A. Under the statute, Cardinal has an
     4   this letter.                                          4   obligation to identify and report suspicious
     5       Q. Fair enough. Thank you. Read the rest          5   orders, and then under the additional guidance
     6   of that paragraph for me, please.                     6   provided by the DEA, the further obligation to not
     7       A. "Distributors are, of course, one of the       7   ship those orders that it has reported as
     8   key components in the distribution chain. If the      8   suspicious.
     9   closed system is to function properly, as Congress    9      Q. And as we talked earlier, Cardinal has
    10   envisioned, distributors must be vigilant in         10   an affirmative obligation to maintain effective
    11   deciding whether a prospective customer can be       11   controls against diversion, correct?
    12   trusted to deliver controlled substances only for    12      A. Correct.
    13   lawful purposes."                                    13      Q. That's separate from the suspicious
    14          "This responsibility is critical as           14   order regulation; isn't that true?
    15   Congress has expressly declared that the illegal     15      A. Correct.
    16   distribution of controlled substances has a          16      Q. So in order to --
    17   substantial and detrimental effect on the health     17      A. Not completely separate, but yes.
    18   and general welfare of the American people."         18      Q. It's in the Controlled Substances Act, I
    19       Q. And Cardinal agrees and accepts that          19   will give you that.
    20   distributors are one of the key components in the    20      A. Yes.
    21   distribution chain; is that right?                   21      Q. And the Controlled Substances Act
    22          MS. MAINIGI: Objection; form.                 22   spawned the regulation created by the DEA for
    23       A. Yes.                                          23   suspicious orders, fair enough?
    24       Q. And that the distributors must be             24      A. Yes.

   Golkow Litigation Services                                                     Page: 39 (150 - 153)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further41Confidentiality
                                                         of 81. PageID #: 126555
                                                                             Review
                                                  Page 154                                                 Page 156
     1       Q. Okay. So the requirement to maintain           1      A. If they pose an unreasonable risk of
     2   effective controls against diversion means we have    2   diversion or we know they are diverting, Cardinal
     3   to try to prevent diversion; is that correct?         3   Health will not sell to them.
     4          MS. MAINIGI: Objection; scope.                 4      Q. What is an unreasonable risk of
     5   Objection; form.                                      5   diversion? It's basically they might be
     6       A. Cardinal Health has an obligation to           6   diverting, right?
     7   maintain those effective controls against             7          MS. MAINIGI: Objection; form.
     8   diversion.                                            8      A. We have reason to believe, based on the
     9       Q. And maintaining effective controls             9   totality of circumstances, they present a risk of
    10   against diversion is not shipping requirements,      10   diversion, an unreasonable risk of diversion.
    11   shipping pills, shipping opioids to entities that    11      Q. So -- and that's what I'm trying to find
    12   we suspect may be diverting them, correct?           12   out, what that unreasonable qualification is
    13          MS. MAINIGI: Objection; form.                 13   there.
    14       A. If we have a reasonable belief, if we         14          MS. MAINIGI: Is that a question?
    15   know they are diverting, then we do not ship to      15          MR. FULLER: No. It's a statement.
    16   them.                                                16   We're going to jump around a little bit, and I
    17       Q. Now, let's break that answer down,            17   apologize.
    18   because that's two. Is it a reasonable belief or     18                   ---
    19   we know they're diverting? Do you actually have      19        (Cardinal-Norris Exhibit 14 marked.)
    20   to know they're diverting before you hold a          20                   ---
    21   shipment --                                          21          MR. FULLER: Gina, this is Norris 24.
    22          MS. MAINIGI: Objection; form.                 22          And for the record, this is Plaintiff's
    23       Q. -- at least according to Cardinal?            23   Exhibit 14.
    24          MS. MAINIGI: Objection; form.                 24

                                                  Page 155                                                 Page 157
     1       A. No.                                            1   BY MR. FULLER:
     2       Q. So if Cardinal suspects diversion from a       2       Q. Ms. Norris, have you ever seen this
     3   pharmacy or a drugstore, it has the affirmative       3   document before?
     4   obligation to not sell opioids to that drugstore,     4       A. I have not.
     5   correct?                                              5       Q. And I'll represent to you that it is
     6          MS. MAINIGI: Objection; scope.                 6   from the United States District Court, District of
     7   Objection; form.                                      7   Arizona.
     8       A. Cardinal Health's anti-diversion program       8          Do you see that?
     9   is designed to identify those customers that we       9       A. I see that.
    10   suspect of diversion through our Know Your           10       Q. And it's a case in which Arizona
    11   Customer policy, through the other -- the            11   Pharmacy, LLC sued Cardinal Health 110, Inc., et
    12   suspicious order monitoring, and if we have reason   12   al. And this document is actually Defendant
    13   to believe, we suspect that they are diverting,      13   Cardinal's -- Cardinal Health 110, Inc., and
    14   then we will not ship to them.                       14   Cardinal Health 411, Inc.'s Response to
    15       Q. So let me see if I can use what you just      15   Plaintiff's Hearing Brief.
    16   told me to clean up the question and answer, okay?   16          And what I'm going to tell you is that
    17   So bear with me.                                     17   the basis of this action is that Arizona Pharmacy,
    18          So under Cardinal's obligation to             18   LLC filed a lawsuit requesting a restraining order
    19   maintain effective controls against diversion, if    19   against Cardinal for stopping shipments. Okay?
    20   Cardinal's anti-diversion program identifies a       20       A. Mm-hmm, yes.
    21   drugstore or a pharmacy that may be diverting        21       Q. And this is Cardinal's response to that
    22   controlled substances, Cardinal is not going to      22   temporary restraining request, okay?
    23   sell to them, correct?                               23       A. Okay.
    24          MS. MAINIGI: Objection; form.                 24       Q. So it was written by Cardinal's lawyers

   Golkow Litigation Services                                                     Page: 40 (154 - 157)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further42Confidentiality
                                                         of 81. PageID #: 126556
                                                                             Review
                                                      Page 158                                                 Page 160
     1   and filed in the Federal District Court in               1   Health has an obligation to avoid filling orders
     2   Arizona. All right?                                      2   that might be diverted."
     3       A. Okay. Can you give me a minute to read            3          Is that correct? Does Cardinal Health
     4   through it?                                              4   have an obligation to avoid filling orders that
     5       Q. You certainly may, yes, ma'am.                    5   might be diverted?
     6          MS. MAINIGI: Do you want to focus us on           6       A. That is the statement that --
     7   what topic you're concentrating on so she can --         7          MS. MAINIGI: Objection. Excuse me.
     8          MR. FULLER: Well, there's highlights in           8   Objection to scope.
     9   there, like there have been with all the                 9       A. That is the statement that is made here.
    10   documents, but I think the witness generally likes      10       Q. Is that an obligation that Cardinal has,
    11   to flip past that like she's been doing. So we'll       11   is to prevent from filling orders that might be
    12   just let her take her look.                             12   diverted?
    13   BY MR. FULLER:                                          13       A. Cardinal Health has an obligation to
    14       Q. Ms. Norris, you can take as much time as         14   maintain effective controls against diversion.
    15   you want and review the document, but I'm going to      15       Q. So you agree with this statement made by
    16   focus on the bottom of page 6 where it talks about      16   Cardinal's lawyers to the District Court in
    17   "might."                                                17   Arizona, in an attempt to prevent from having a
    18       A. I've just gotten there.                          18   restraining order put on them, to actually provide
    19       Q. Perfect timing then, huh?                        19   controlled substances, correct?
    20       A. Yep.                                             20          MS. MAINIGI: Objection to form.
    21       Q. And you just let me know when you're             21   Objection to scope.
    22   ready. We've got all day, until about 7:30              22       A. Cardinal Health has an obligation to do
    23   tonight.                                                23   its due diligence and understand all of the
    24          MR. FULLER: It's not that long of a              24   factors related to that order and determine
                                                     Page 159                                                  Page 161
     1   drive.                                                   1   whether or not that order poses an unreasonable
     2          MS. MAINIGI: We'll find out.                      2   risk of diversion.
     3        A. Okay.                                            3      Q. And if there's a risk of diversion, it
     4        Q. Okay, ma'am. So if you'll turn to page           4   has to not ship that order; do you agree?
     5   6.                                                       5          MS. MAINIGI: Objection to form.
     6       A. Yes.                                              6      A. If Cardinal Health identifies an
     7       Q. And you've had a chance to review this            7   unreasonable risk of diversion, we will not ship
     8   document, at least most of it, correct?                  8   the order.
     9       A. Just now, yes.                                    9      Q. And the lawyer in this brief goes on to
    10       Q. Yes, ma'am. And it is practically what           10   say, "Any emphasis on whether the Plaintiff is
    11   I -- well, I say practically. It is what I              11   actually diverting controlled substances is a red
    12   explained to you. It's an action by a pharmacy          12   herring that has no bearing on whether its
    13   or -- a former customer of Cardinal because they        13   ordering pattern indicates -- or its ordering
    14   cut -- Cardinal cut them off in trying to get a         14   patterns indicate that it might be engaged in
    15   restraining order to continue shipments of              15   diversion."
    16   controlled Schedule II substances, opioids,             16          Do you agree with that statement, ma'am?
    17   correct?                                                17      A. One of the ways that Cardinal Health has
    18          MS. MAINIGI: Objection to form.                  18   determined whether a customer poses an
    19       A. The last piece, the specifics aren't             19   unreasonable risk of diversion is to look at
    20   included here, but the distribution of controlled       20   ordering patterns and determine whether those are
    21   substances I believe is what is at issue.               21   similar to other customers who we have terminated
    22       Q. Fair enough.                                     22   for diverting. That was an element of our
    23          And then if you look down there at the           23   program, an anti-diversion program.
    24   bottom, do you see that, where it says, "Cardinal       24      Q. And so is that yes to the question?

   Golkow Litigation Services                                                        Page: 41 (158 - 161)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further43Confidentiality
                                                         of 81. PageID #: 126557
                                                                             Review
                                                  Page 162                                                  Page 164
     1          MS. MAINIGI: Objection to form.                1        Q. Okay. And what Cardinal is attempting
     2      Q. And, ma'am, you can say "no." You can           2   to do is to operate in the safest way possible
     3   disagree with the statement that Cardinal's           3   when it's dealing with controlled substances; is
     4   lawyers put before the Federal District Court in      4   that true?
     5   Arizona. That's okay.                                 5          MS. MAINIGI: Objection; scope.
     6      A. I understand. One of the indications            6        A. Cardinal Health takes very seriously its
     7   that Cardinal Health looks at for purposes of         7   obligations related to all of the work it
     8   determining whether a customer poses an               8   provides, but also in regard to its distributing
     9   unreasonable risk of diversion is ordering            9   of controlled substances, yes.
    10   pattern.                                             10        Q. And it wants to do it the safest way
    11      Q. So is that a yes?                              11   possible; one, for the general public and, two, to
    12      A. Yes what?                                      12   comply with the regulations; is that fair?
    13      Q. Yes to my question.                            13          MS. MAINIGI: Objection; scope.
    14          MS. MAINIGI: Do you want to ask it            14   Objection; form.
    15   again?                                               15        A. Cardinal Health wants to ensure that
    16      Q. The question was, "And the lawyer in           16   it's complying with the obligations under the
    17   this brief goes on to say, 'Any emphasis on          17   statute and the guidance.
    18   whether the Plaintiff is actually diverting          18        Q. Does it also want to ensure that it does
    19   controlled substances is a red herring that has no   19   what it can to prevent the public from harm?
    20   bearing on whether the ordering -- order             20          MS. MAINIGI: Objection; scope.
    21   pattern -- ordering pattern indicates or it --       21   Objection; form.
    22   ordering pattern." I'll try it again. Jeez           22        A. I don't know that Cardinal owes a duty
    23   Louise.                                              23   to the public regarding that. Cardinal Health has
    24          And, ma'am, I'm looking at the second         24   an obligation to comply with its obligations under
                                                  Page 163                                                  Page 165
     1   sentence there in that paragraph. And does            1   the law and the guidelines --
     2   Cardinal agree that any emphasis on whether a         2      Q. And I'm just --
     3   Plaintiff is actually diverting a controlled          3      A. -- guidance.
     4   substance is a red herring, and it has no bearing     4      Q. I'm sorry. Go ahead.
     5   on whether its ordering patterns indicate that it     5      A. Guidance instead of guidelines. Sorry.
     6   might be engaged in diversion."                       6      Q. And I'm just asking if Cardinal wants to
     7          Does Cardinal agree; yes or no?                7   do what it can to help protect the public from
     8          MS. MAINIGI: Objection to form.                8   harm; yes or no?
     9       A. Not necessarily. It's looking at the           9         MS. MAINIGI: Objection; scope.
    10   circumstances in total.                              10   Objection; form.
    11       Q. Right.                                        11      A. Cardinal Health operates in accordance
    12       A. I guess --                                    12   with the applicable laws, statutes, regulations,
    13       Q. I'm sorry. Go ahead.                          13   and guidance.
    14       A. But I guess I'm having a hard time            14      Q. Does Cardinal Health operate with a
    15   parsing out exactly what you're asking here.         15   moral compass, too?
    16       Q. Well, let's break it down a little bit.       16         MS. MAINIGI: Objection; form.
    17       A. Okay.                                         17   Objection; scope.
    18       Q. Cardinal's obligation to maintain             18      Q. Or does Cardinal not care if --
    19   effective controls against diversion doesn't mean    19         MS. MAINIGI: I think soon it should be
    20   it has to actually go out and prove that the         20   time for a lunch break, Mike, because I think
    21   drugstore or pharmacy is diverting?                  21   we're --
    22          MS. MAINIGI: Objection; form.                 22         MR. FULLER: As soon as we finish this
    23   Objection; scope.                                    23   document, yes, ma'am.
    24       A. Correct.                                      24         MS. MAINIGI: Fine. Then go back to the

   Golkow Litigation Services                                                     Page: 42 (162 - 165)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further44Confidentiality
                                                         of 81. PageID #: 126558
                                                                             Review
                                                     Page 166                                                   Page 168
     1   document, because there's nothing about a moral           1   question.
     2   compass in the document.                                  2          We'll take a lunch break.
     3      A. I'm sorry. What was your question?                  3          MS. MAINIGI: I thought you wanted to
     4      Q. Does Cardinal not feel that it has an               4   finish this document? Why don't we finish the
     5   obligation to the general public?                         5   document.
     6         MS. MAINIGI: Objection to scope.                    6          MR. FULLER: Okay.
     7   Objection to form.                                        7          MR. FARRELL: Well, at this pace, we'll
     8      A. Cardinal Health does not have an                    8   be here all day.
     9   obligation to the general public. Cardinal Health         9          MR. FULLER: That's all right.
    10   has an obligation to perform its duties in               10          MS. MAINIGI: Talk to your guy.
    11   accordance with the law, the statute, regulations,       11          MR. FARRELL: Well, talk to your
    12   and guidance.                                            12   witness. She hasn't answered the question yet.
    13      Q. And I got it. So the answer is no,                 13          MS. MAINIGI: If he's got more
    14   Cardinal Health does not believe it has an               14   questions --
    15   obligation to the general public, correct?               15          MR. FULLER: Oh, he's got to switch the
    16         MS. MAINIGI: Objection to form.                    16   media anyway.
    17   Objection to scope.                                      17          MR. FARRELL: Let's take a lunch break.
    18      A. No.                                                18          THE VIDEOGRAPHER: The time is now
    19      Q. No, that's not correct, or no, you agree           19   12:39. Going off the record.
    20   with me?                                                 20                  ---
    21         MS. MAINIGI: Objection to form.                    21         Thereupon, at 12:39 p.m. a lunch
    22   Objection to scope.                                      22         recess was taken until 1:49 p.m.
    23      Q. Let me ask it a different way. Yes or              23                  ---
    24   no, does Cardinal have a general obligation to           24

                                                       Page 167                                                Page 169
     1   protect the public?                                       1                   Tuesday Afternoon Session
     2           MS. MAINIGI: Objection to form.                                       July 7, 2018
     3   Objection to scope.                                       2                   1:49 p.m.
     4       A. Cardinal Health has an obligation to               3                  ---
     5   comply with the laws that apply to the services it        4         THE VIDEOGRAPHER: All right. The time
     6                                                             5   is now 1:49. Back on the record.
         provides.
     7                                                             6                  ---
             Q. Yes, ma'am. But that wasn't my
     8                                                             7              CROSS-EXAMINATION
         question. Not even close.
                                                                   8   BY MR. FARRELL:
     9           My question is simply does Cardinal
                                                                   9       Q. Good afternoon. My name is Paul
    10   believe that it has an obligation to the general
                                                                  10   Farrell, and I'm going to be covering some of the
    11   public in distributing controlled substances?
                                                                  11   subject matters in the first notice of the
    12   It's either yes, we do, or no, we don't. We know
                                                                  12   30(b)(6) deposition.
    13   about the regs.                                          13         I'd like to reference where we left off,
    14           MS. MAINIGI: Objection to form. She's            14   which is Norris 14 or the deposition -- Plaintiff
    15   been asked that question a number of times and           15   Exhibit 13, and it was the September 27, 2006
    16   answered it a number of times. Objection to              16   correspondence from DEA to Cardinal Health.
    17   scope.                                                   17         You recognize this document, yes?
    18       Q. Go ahead.                                         18       A. I do.
    19       A. I'll say it again. Cardinal Health has            19       Q. Now, one of the questions I have is when
    20   an obligation to comply with the applicable laws,        20   you look at the addressee, it says Knoxville,
    21   rules, regulations, and guidance in the                  21   Tennessee. Can you confirm whether one of these
    22   performance of its services.                             22   Dear Registrant letters, identical to the
    23           MR. FULLER: And I'll reserve my right            23   September 27, 2006 letter to Knoxville, Tennessee,
    24   to come back and have you compelled to answer that       24   was also sent to all of the other Cardinal Health

   Golkow Litigation Services                                                         Page: 43 (166 - 169)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further45Confidentiality
                                                         of 81. PageID #: 126559
                                                                             Review
                                                  Page 170                                                     Page 172
     1   distribution centers.                                 1       A. Yes.
     2       A. That is my understanding, yes.                 2       Q. And from that point forward, that was
     3       Q. Without belaboring the point, when you         3   the law in the United States of America according
     4   review this 2006 correspondence from the DEA,         4   to Cardinal?
     5   sitting here today, does Cardinal Health affirm       5          MS. MAINIGI: Objection to form.
     6   and ratify the statements regarding the law           6       A. From that point forward, that was the
     7   contained therein?                                    7   guidance the DEA was providing to Cardinal Health
     8           MS. MAINIGI: Objection; scope.                8   regarding its obligations.
     9   Objection; form.                                      9       Q. And according to the DEA, if you did not
    10           MR. FARRELL: Well, it can't be outside       10   follow this guidance, you may be engaging in
    11   the scope. It like literally was written in there    11   unlawful conduct?
    12   because I typed it myself.                           12          MS. MAINIGI: Objection to form.
    13           MS. MAINIGI: That's my objection.            13   Objection to scope.
    14           MR. FARRELL: Okay.                           14       A. We may be engaging in activities that do
    15           MS. MAINIGI: If you want to point her        15   not comply with the statute, regulations, and
    16   to a particular sentence that happens to relate      16   DEA's guidance.
    17   back to your topic, that's fine.                     17       Q. Okay. Has Cardinal Health since
    18           MR. FARRELL: That's okay.                    18   September 27, 2006 accepted the duties set forth
    19   BY MR. FARRELL:                                      19   in the Dear Registrant letter?
    20       Q. So what I'm asking, sitting here today,       20          MS. MAINIGI: Objection to form.
    21   representing Cardinal Health, do you accept the      21       A. Generally, yes, as further modified by
    22   statements set forth in the September 27, 2006       22   additional DEA guidance.
    23   letter from the DEA related to the duties under      23       Q. Very good. So sitting here today, you
    24   the regulations?                                     24   can tell me that as of September 27, 2006,

                                                  Page 171                                                    Page 173
     1          MS. MAINIGI: Objection to form.                1   Cardinal Health's position has been that it will
     2   Objection to scope.                                   2   comply moving forward with the Dear Registrant
     3      A. I accept that this letter laid out              3   letter?
     4   duties and regulations, but that it also presented    4           MS. MAINIGI: Objection to form.
     5   new duties that Cardinal Health was to comply with    5       A. Generally speaking, yes, as modified by
     6   under the regulations.                                6   the additional guidance Cardinal Health received
     7      Q. So as of September 27, 2006, you                7   over time.
     8   acknowledge that this letter sets forth the           8       Q. Is there anything set forth in the 2006
     9   obligations under the Controlled Substances Act       9   Dear Registrant letter that Cardinal Health
    10   and under the Code of Federal Regulations for        10   objects to, disagrees with, or takes exception to?
    11   Cardinal Health?                                     11           MS. MAINIGI: Objection to form.
    12          MS. MAINIGI: Objection; scope.                12           Do you want her to take a look at the
    13   Objection; form.                                     13   letter?
    14      A. As to the reiteration of the reporting         14           MR. FARRELL: I'm assuming she already
    15   requirement, yes. Again, the "shipping               15   has since it's listed specifically in the subject
    16   requirement," to use short form, was a new -- new    16   matter for this deposition.
    17   idea to Cardinal Health at the time they received    17       A. Generally speaking, at least one of the
    18   this letter. So it was not -- I do not agree that    18   issues that Cardinal Health took umbrage with was
    19   that was an obligation in the statute going back.    19   that -- the idea that the shipping requirement had
    20      Q. Okay. So let's start over.                     20   always existed.
    21          Do you agree that on September 27, 2006,      21       Q. Okay.
    22   Cardinal Health got instructions with a new          22       A. It had not.
    23   requirement called the shipping requirement?         23       Q. Okay. So do you believe that within the
    24          MS. MAINIGI: Objection to form.               24   2006 registrant letter, there is a statement

   Golkow Litigation Services                                                      Page: 44 (170 - 173)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further46Confidentiality
                                                         of 81. PageID #: 126560
                                                                             Review
                                                  Page 174                                                         Page 176
     1   imposing a shipping requirement?                      1 third letter; although, it is the second from a
     2           MS. MAINIGI: Objection; asked and             2 substantive standpoint.
     3   answered.                                             3      Q. So you recognize this as a true and
     4        A. Generally speaking, yes.                      4   accurate copy of that document?
     5           MS. MAINIGI: And, again, shipping             5      A. Yes.
     6   requirement being defined right now for the           6      Q. In fact, does it have a Bates stamp in
     7   purposes of our conversation by how Masters           7   the bottom right-hand corner?
     8   defined it, which is a do not ship requirement.       8      A. It has a stamp in the bottom right-hand
     9           MR. FARRELL: So raise your right hand.        9   corner.
    10           MS. MAINIGI: Do you agree?                   10      Q. Okay. And read those letters and
    11           MR. FARRELL: Well, I have to raise my        11   numbers.
    12   right hand if I'm going to testify. So I'll make     12      A. CAH_MDL_PRIORPROD_DEA12_00010980.
    13   you a deal. Let's both raise our right hands.        13      Q. All right. So have you reviewed this
    14           MS. MAINIGI: I'm asking you a question.      14   document before coming here today?
    15   BY MR. FARRELL:                                      15      A. Yes.
    16        Q. Okay. So I'm now going to have marked        16      Q. All right. You'll agree with me that it
    17   the next sequential exhibit, which is the            17   further clarifies the shipping requirement as the
    18   Deposition Exhibit 15, but is Norris 15, which       18   DEA was interpreting it in 2007?
    19   I'll represent to you is the December 27, 2007 DEA   19          MS. MAINIGI: Objection to form.
    20   letter that you just referenced.                     20      A. Yes.
    21                   ---                                  21      Q. And you agree that as of this letter,
    22         (Cardinal-Norris Exhibit 15 marked.)           22   there can be no doubt that a shipping requirement
    23                   ---                                  23   exists in the United States of America?
    24                                                        24          MS. MAINIGI: Objection to form.

                                                  Page 175                                                         Page 177
     1   BY MR. FARRELL:                                       1      A. This letter clarifies DEA's guidance
     2       Q. And, again, what you'll note is that it        2   that there was a shipping requirement.
     3   is addressed to Syracuse, New York. I'm assuming      3      Q. Has Cardinal Health always taken that
     4   that Cardinal Health will acknowledge this 2007       4   position?
     5   Dear Registrant letter was, in fact, sent to every    5          MS. MAINIGI: Objection to form.
     6   one of the distribution facilities Cardinal Health    6   Objection; time period.
     7   had at the time across the country.                   7          Go ahead.
     8       A. Yes.                                           8      A. Always in what -- I don't know what time
     9       Q. Do you recognize this document?                9   period you're referring to as "always," because we
    10       A. I do.                                         10   didn't receive the letter until December 27, 2007.
    11       Q. Is this, in fact, the second Dear             11      Q. Fair enough.
    12   Registrant letter sent by the DEA to Cardinal        12          After December 27, 2007, has Cardinal
    13   Health?                                              13   Health always taken the position that there was a
    14       A. Technically the third, but yes.               14   shipping requirement?
    15       Q. Okay. So tell me -- explain that to me.       15          MS. MAINIGI: Objection to form.
    16       A. I think, as we talked about --                16      A. Yes.
    17          MS. MAINIGI: Objection; asked and             17      Q. So since 2007, Cardinal Health has
    18   answered.                                            18   always taken the position there was a duty to stop
    19       A. As we talked about this morning, there        19   shipment of suspicious orders?
    20   were actually two different -- two different         20          MS. MAINIGI: Objection to form.
    21   versions of letter one. "Versions" is not the        21      Q. That's your position today?
    22   right word, because they sent almost an identical    22          MS. MAINIGI: Sorry. Objection; form.
    23   copy in February, I believe, of 2007 of what they    23   Objection; scope.
    24   had sent in 2006. So this is technically the         24      A. Cardinal Health designed the

   Golkow Litigation Services                                                       Page: 45 (174 - 177)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further47Confidentiality
                                                         of 81. PageID #: 126561
                                                                             Review
                                                     Page 178                                                  Page 180
     1   enhancements to its program after 2007 to ensure         1   don't understand the question. We designed our
     2   that suspicious orders were not shipped. Orders          2   program to comply with the guidance.
     3   reported as suspicious were not shipped.                 3          MS. MAINIGI: And I'll interpose an
     4      Q. That wasn't my question.                           4   objection to form. Objection to scope.
     5          My question is, since 2007, has Cardinal          5      Q. Since 2007, has Cardinal Health always
     6   Health always taken the position that there is a         6   taken the position that there is a shipping
     7   duty to stop shipment of suspicious orders?              7   requirement as outlined in Masters Pharmaceutical?
     8          MS. MAINIGI: Objection; form and scope.           8      A. Taken the position where?
     9      A. Cardinal Health designed its program               9          MS. MAINIGI: Same objections.
    10   after 2007 -- in 2007, the enhancements to its          10      Q. Anywhere. Why don't we just say first
    11   program, to ensure that it didn't ship orders it        11   the public record.
    12   had reported as suspicious.                             12          MS. MAINIGI: Objection to form.
    13      Q. I think that must be written behind me            13      A. This -- to the best of my knowledge,
    14   somewhere. Let me ask again.                            14   this was the program -- we designed the program to
    15          Since 2007, has Cardinal Health always           15   comply, and there was a shipping -- we do not ship
    16   taken the position that there is a duty to stop         16   the orders that we report as suspicious.
    17   shipment of suspicious orders?                          17      Q. Have you changed that position in a
    18          MS. MAINIGI: Objection; asked and                18   court of public record since 2007 --
    19   answered. Objection; scope.                             19          MS. MAINIGI: Objection to form.
    20      A. I'm not sure I understand the nuance in           20      Q. -- to the best of your knowledge?
    21   your question. We designed the program --               21      A. Not to my knowledge.
    22      Q. There is no nuance.                               22      Q. Okay. Will you -- I'm going to bring up
    23          MS. MAINIGI: Can you let her finish?             23   now a transcript from June 20, 2017 in the United
    24      A. We designed the program to comply with            24   States District Court for the Southern District of
                                                      Page 179                                                 Page 181
     1   the guidance --                                          1   West Virginia. So we'll go to the front page
     2      Q. I know. This is the third time you've              2   first, and I'll show it to you.
     3   said that. What I'm trying --                            3           MS. MAINIGI: Can we have a copy?
     4          MS. MAINIGI: Would you just let her               4           MR. FARRELL: I don't have one.
     5   explain?                                                 5   BY MR. FARRELL:
     6          MR. FARRELL: No, I'm not, because we've           6       Q. So you see the date June 20?
     7   moving through this.                                     7           MS. MAINIGI: You've got to let her read
     8          MS. MAINIGI: You're going to --                   8   the transcript.
     9          MR. FARRELL: Yes, I'm going to                    9       Q. Do you see the date June 20?
    10   interrupt her.                                          10       A. I do.
    11   BY MR. FARRELL:                                         11       Q. Okay. This is ten days before the
    12      Q. I'm asking you whether or not the                 12   Masters Pharmaceutical case was released. I'll
    13   position you're taking today about the 2007 letter      13   represent that to you. Now I'm going to go to
    14   and the shipping requirement has changed over time      14   page 88. This is counsel for Cardinal Health.
    15   since 2007?                                             15           MS. MAINIGI: Can we go all the way up
    16          MS. MAINIGI: So phrase it in the form            16   to the top?
    17   of a question --                                        17       Q. So I'd ask for you to read what's
    18          MR. FARRELL: I'm not.                            18   highlighted. Read it aloud.
    19          MS. MAINIGI: -- and she'll answer it.            19       A. "Because there is no statute, no
    20          MR. FARRELL: I'm not. I can't be any             20   regulation at the federal or state level that says
    21   clearer.                                                21   distributors should stop shipments if there's
    22          MS. MAINIGI: Object.                             22   suspicious orders."
    23          Is that your question?                           23       Q. Now I'm going to have you look down to
    24      A. I guess I don't -- I'm sorry. I guess I           24   the provision that's highlighted below that.

   Golkow Litigation Services                                                        Page: 46 (178 - 181)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further48Confidentiality
                                                         of 81. PageID #: 126562
                                                                             Review
                                                  Page 182                                                      Page 184
     1   Would you read that aloud?                            1       Q. Was Cardinal Health -- did Cardinal
     2      A. "There's no duty, there's no regulation         2   Health approve or ratify it prior to its filing?
     3   that says we're supposed to stop shipment."           3          MS. MAINIGI: Objection to form.
     4      Q. That's what I was trying to figure out,         4       A. Cardinal Health provided commentary on
     5   is whether or not -- it looks like ten days before    5   it prior to its filing.
     6   the Masters case came out, Cardinal Health's          6       Q. Did Cardinal Health approve it?
     7   position was there was no duty to stop shipment.      7       A. Cardinal Health provided commentary.
     8          MS. MAINIGI: Objection; form.                  8       Q. Did Cardinal Health approve it?
     9   Objection; scope.                                     9          MS. MAINIGI: Objection to form. Asked
    10      A. The language says there's no statute, no       10   and answered.
    11   regulation at the federal or state level, which is   11       A. Cardinal Health provided commentary.
    12   true. There is no statute and no regulation that     12       Q. Did Cardinal Health approve it?
    13   says distributors should stop shipments if there's   13          MS. MAINIGI: Objection to form. Asked
    14   suspicious orders. Cardinal Health's position has    14   and answered.
    15   not changed on that.                                 15       A. It provided commentary on it.
    16      Q. Do you recognize that the Masters              16       Q. Did Cardinal Health approve the document
    17   Pharmaceutical case that came out rejected that      17   prior to filing? Fifth time I'm asking.
    18   position?                                            18       A. I understand.
    19          MS. MAINIGI: Objection to form.               19          MS. MAINIGI: Objection to form. Asked
    20      A. I don't believe they rejected the              20   and answered.
    21   position regarding the statute or the regulation     21       A. Cardinal Health provided commentary on
    22   statement.                                           22   the amicus brief.
    23      Q. You understand that Masters                    23       Q. Let me give you a hint. I'm not going
    24   Pharmaceutical, as you went through this morning,    24   to ask you a question that I probably don't know
                                                  Page 183                                                        Page 185
     1   has a shipping requirement?                           1   the answer to.
     2      A. Yes.                                            2           So are you aware of whether or not
     3      Q. It says you have a duty to stop shipment        3   Cardinal Health approved the amicus brief prior to
     4   of suspicious orders?                                 4   filing?
     5          MS. MAINIGI: Objection to form.                5           MS. MAINIGI: Objection to form. Asked
     6      A. It refers to a shipping requirement,            6   and answered.
     7   yes.                                                  7       A. It provided commentary. I don't know if
     8      Q. So I'm asking you, sitting here today,          8   that commentary rose to the level of approval.
     9   does Cardinal Health believe there is a shipping      9                  ---
    10   requirement as set forth in Masters                  10        (Cardinal-Norris Exhibit 16 marked.)
    11   Pharmaceutical?                                      11                  ---
    12          MS. MAINIGI: Objection to form.               12       Q. I'm going to have marked now Deposition
    13      A. Yes.                                           13   Exhibit 16. I'm going to hand it to you. It is
    14      Q. And it has been so since at least the          14   Bates-stamped ABDCMDL00275057. It is the
    15   2007 Dear Registrant letter according to Cardinal    15   Healthcare Distribution Management Association's
    16   Health?                                              16   Executive Committee Meeting summary from June 12,
    17      A. I believe that's also the reference in         17   2016 held in Colorado Springs, Colorado.
    18   Masters.                                             18           Have you seen or are you familiar with
    19      Q. Very good. Now what I'm going to ask           19   this document?
    20   you to go and look at is -- you're familiar with     20       A. I am not. I have not.
    21   the amicus brief in Masters Pharmaceutical?          21       Q. When you flip to page 2, you'll notice
    22      A. I am.                                          22   that it says June 12, 2016, or on the front page
    23      Q. Did you participate in writing it?             23   as well.
    24      A. I did not.                                     24       A. Yes, it says June 12, 2016.

   Golkow Litigation Services                                                       Page: 47 (182 - 185)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further49Confidentiality
                                                         of 81. PageID #: 126563
                                                                             Review
                                                  Page 186                                                 Page 188
     1       Q. The first thing I'd like to direct your        1   suspicious order reporting. Notice-and-comment
     2   attention to is the very beginning on page 4. And     2   rule-making required."
     3   you'll notice at the top, these are the minutes       3          Do you see that?
     4   from the Pebble Beach, California Executive           4       A. I see that.
     5   Committee meeting. And you'll see in                  5       Q. So when you look below at the actions,
     6   attendance -- well, you see the second person who     6   you'll see that it was subject to a vote and
     7   is in attendance?                                     7   approved to submit an amicus brief, agreed?
     8       A. Yes.                                           8          MS. MAINIGI: Objection to form.
     9       Q. Who is that?                                   9       A. The executive committee approved filing
    10       A. John Giacomin, Vice Chairman.                 10   of the brief.
    11       Q. Of?                                           11       Q. Right. Now, flip to the previous page.
    12       A. CEO, Pharmaceutical Segment, Cardinal         12   And the interesting thing is that they're talking
    13   Health, Inc.                                         13   about the West Virginia litigation.
    14       Q. So Cardinal Health, Inc. sent their CEO       14       A. I'm sorry. Flip to what page? I
    15   of the Pharmaceutical Segment to this meeting,       15   apologize.
    16   correct?                                             16       Q. That's all right. The previous page.
    17       A. Well, I believe John serves on the            17   It will be 5 at the bottom of the page, I think.
    18   Executive Committee.                                 18       A. Yes.
    19       Q. Cardinal Health sent its CEO to attend        19       Q. And you'll see that there's a provision
    20   this meeting?                                        20   in there about the West Virginia litigation under
    21          MS. MAINIGI: Objection; scope.                21   Item 4. And the paragraph at the bottom of the
    22       A. The CEO of the Pharmaceutical Segment         22   page --
    23   who was on the Executive Committee.                  23          MS. MAINIGI: I think she's reading it.
    24       Q. Of HDMA?                                      24   Can you give her a moment to take a look at it?
                                                  Page 187                                                 Page 189
     1      A. Yes.                                            1       A. Okay.
     2      Q. Now, if you look down at the bottom at          2       Q. Now, the last paragraph that's on that
     3   the Welcome and Administrative Matters, actually      3   page starting with "Counsel Frank," will you read
     4   Mr. Giacomin from Cardinal Health chaired this        4   that aloud, please?
     5   meeting, correct?                                     5       A. "Counsel Frank characterized the series
     6      A. That's what it appears from the                 6   of DEA and state actions as efforts to improperly
     7   language, yes.                                        7   expand distributors' responsibilities beyond
     8      Q. Now, if you flip to the next page under         8   simply reporting suspicious orders to actually
     9   paragraph C, Legal Issues, the first item is the      9   preventing the distribution of controlled
    10   Masters Pharmaceuticals case.                        10   substances to licensed dispensers. States are
    11          Would you read aloud what the summary         11   bringing these actions for similar reasons but
    12   says?                                                12   also in an effort to collect monetary damages and
    13      A. "The status of the Masters litigation as       13   penalties."
    14   well as discussion of the draft amicus curiae        14       Q. So now you understand my confusion from
    15   brief to be possibly filed on behalf of HDMA will    15   this morning when it seems as if Cardinal Health
    16   be discussed later in the meeting led by President   16   is participating in an amicus brief and
    17   Gray and HDMA General Counsel Gallenagh."            17   characterizing the DEA and the state actions as
    18      Q. Now, if you flip to the next page,             18   actually requiring you, Cardinal Health, to
    19   you'll see that there is a provision -- no. We're    19   prevent distribution of controlled substances to
    20   going to go down to the Masters first. You're        20   licensed dispensers.
    21   going to see that under Masters amicus brief, it     21          So, again, my question goes back to it.
    22   states, "The central theme of the draft brief is     22   Prior to the release of Masters Pharmaceutical,
    23   that DEA must follow statutory and regulatory        23   are you sure Cardinal Health hadn't flip-flopped
    24   requirements regarding the imposition of             24   its positions regarding the shipping requirement?

   Golkow Litigation Services                                                     Page: 48 (186 - 189)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further50Confidentiality
                                                         of 81. PageID #: 126564
                                                                             Review
                                                  Page 190                                                 Page 192
     1          MS. MAINIGI: Objection to form.                1   through the fact that this amicus brief was
     2   Objection to scope.                                   2   approved for filing by HDMA and was eventually
     3       A. No, I do not believe Cardinal Health           3   filed by HDMA?
     4   flip-flopped its position. We designed our            4       A. Correct. It was approved for filing
     5   program to comply with the shipping requirement.      5   subject to final review and approval.
     6   The fact that we participated in these briefs         6       Q. And that chairman of that committee was
     7   doesn't mean that we were not complying with the      7   who?
     8   requirements as we understood the DEA to have         8       A. The chairman at the time was Ted
     9   provided us guidance for.                             9   Schurer.
    10       Q. Understood. We'll get to the brief now,       10       Q. The acting chair?
    11   which is going to be marked as Exhibit 17. It's      11       A. Yes. I assume where you're going is
    12   Norris 20.                                           12   John was chairing the meeting that day.
    13                  ---                                   13       Q. So this nonsense objection gets right
    14        (Cardinal-Norris Exhibit 17 marked.)            14   back to where we were. This is the amicus brief
    15                  ---                                   15   that Cardinal Health, as a member of HDMA,
    16   BY MR. FARRELL:                                      16   submitted in the Masters Pharmaceutical case,
    17       Q. Have you seen and read this brief             17   agreed?
    18   before?                                              18          MS. MAINIGI: Objection to form.
    19          MS. MAINIGI: Well, can you let her lay        19       A. This is the amicus brief that HDMA
    20   eyes on it, and then she can tell which one you're   20   filed.
    21   talking about.                                       21       Q. All right. Now, if you flip to page 5,
    22       Q. Have you reviewed this document prior to      22   Norris 20-005.
    23   today?                                               23       A. Yes.
    24       A. I have.                                       24       Q. So at the very -- the first highlighted
                                                  Page 191                                                 Page 193
     1       Q. You're aware that it's one of the items        1   provision in there, I'll read it aloud to make
     2   listed in the 30(b)(6) notice?                        2   this quicker. "The public health dangers
     3       A. I am.                                          3   associated with diversion and abuse of controlled
     4       Q. This is the amicus brief that was              4   prescription drugs have been well recognized by
     5   approved by HDMA during a meeting chaired by          5   Congress, DEA, public health authorities, and
     6   Cardinal Health's CEO.                                6   others, including HDMA and NACDS and their
     7       A. Approved to be filed, yes.                     7   members."
     8       Q. Approved to be filed. Ratifying its            8          Do you see that?
     9   truth and accuracy?                                   9       A. I do.
    10          MS. MAINIGI: Objection to form.               10       Q. Sitting here today, does Cardinal Health
    11          And I hope you're not mischaracterizing       11   ratify and agree with that statement?
    12   facts to this witness. Did you show her where it     12          MS. MAINIGI: Objection to form.
    13   was approved?                                        13   Objection; scope.
    14          MR. FARRELL: Yeah. Again, this is             14       A. Cardinal Health agrees with this
    15   about your 15th speaking objection. She can          15   statement.
    16   answer the question.                                 16       Q. So if controlled substances that
    17          MS. MAINIGI: I don't think so.                17   Cardinal Health sells gets diverted, it has the
    18       A. The action was --                             18   potential to cause public health dangers, agreed?
    19          MR. FARRELL: Gee, that's amazing that         19          MS. MAINIGI: Objection; scope.
    20   she picked up right on what your objection was.      20   Objection; form.
    21   Enu, that's not an appropriate objection. She can    21       A. Can you repeat the question?
    22   ask or answer herself.                               22       Q. Cardinal Health has an obligation --
    23   BY MR. FARRELL:                                      23   well, wait a minute. Where am I here?
    24       Q. The fact of the matter is we walked           24          If controlled substances that Cardinal

   Golkow Litigation Services                                                     Page: 49 (190 - 193)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further51Confidentiality
                                                         of 81. PageID #: 126565
                                                                             Review
                                                     Page 194                                                   Page 196
     1   Health sells gets diverted, it has the potential          1   they have a duty to guard against diversion?
     2   to cause public health dangers, agreed?                   2          MS. MAINIGI: Objection; asked and
     3          MS. MAINIGI: Objection to form.                    3   answered. Objection; scope.
     4   Objection to scope.                                       4       A. Cardinal Health has regulatory and legal
     5       A. Not necessarily.                                   5   obligations that it must comply with in performing
     6       Q. So you disagree with the statement that            6   its services, which is what it does.
     7   your trade organization submitted in the Masters          7       Q. We're going to get to your tag line
     8   Pharmaceutical case?                                      8   later. Again, your answer was clear before. You
     9          MS. MAINIGI: Objection; form.                      9   don't have to repeat it. You can just say "ditto"
    10   Objection; scope.                                        10   to save time.
    11       A. I don't think I'm disagreeing with the            11          I'm asking you whether or not you
    12   statement.                                               12   acknowledge that the amicus brief submitted on
    13       Q. Okay. So how about this: Let's play               13   behalf of Cardinal Health's trade organization
    14   true or false. I'll read the sentence, and you           14   states that as responsible members of society, you
    15   say true or say false, okay?                             15   have a duty to guard against diversion?
    16          MS. MAINIGI: The witness can answer as            16          MS. MAINIGI: Objection to form. Asked
    17   she likes.                                               17   and answered. Objection; scope.
    18       A. Okay.                                             18       A. That is a statement in the amicus brief.
    19       Q. "The public health dangers associated             19       Q. I'm going to ask you for a third time.
    20   with the diversion and abuse of controlled               20   Do you agree with this statement, yes or no?
    21   prescription drugs have been well recognized by          21          MS. MAINIGI: Objection to form. Asked
    22   Congress, DEA, public health authorities and             22   and answered. Objection; scope.
    23   others, including HDMA and NACDS and their               23       A. I believe I answered. I don't believe
    24   members."                                                24   that -- with the statement in total.
                                                       Page 195                                                 Page 197
     1          True or false?                                     1      Q. So it's false; you do not believe
     2          MS. MAINIGI: Objection; form.                      2   there's a duty?
     3   Objection; scope.                                         3          MS. MAINIGI: Objection to form.
     4      A. True.                                               4   Objection; asked and answered. Objection; scope.
     5      Q. "HDMA and NACDS members not only have               5      A. No, I don't believe there is a duty.
     6   statutory and regulatory responsibilities to guard        6      Q. Yet Cardinal Health approved the
     7   against diversion of controlled prescription drugs        7   submission of this document to the D.C. Circuit
     8   but undertakes such efforts as responsible members        8   Court of Appeals?
     9   of society."                                              9          MS. MAINIGI: Objection; form.
    10          True or false?                                    10      A. Yes. Cardinal Health approved this to
    11          MS. MAINIGI: Objection; form.                     11   be filed.
    12   Objection; scope.                                        12      Q. Now, if you go down to the next part,
    13      A. I disagree with the "undertake such                13   you'll see where it says "But in certain recent
    14   efforts as responsible members of society." We           14   pronouncements."
    15   have a statutory and regulatory obligation that we       15          Would you read that?
    16   comply with.                                             16      A. Yes.
    17      Q. So it's false?                                     17      Q. It says, "DEA has required distributors
    18          MS. MAINIGI: Objection to form.                   18   not only to report suspicious orders, but to
    19   Objection to scope.                                      19   investigate orders; as an example, interrogating
    20      A. No, not in total.                                  20   pharmacies and physicians and take action to halt
    21      Q. You're sitting here on behalf of                   21   orders before they are filed.
    22   Cardinal Health today, not in-house counsel.             22          "Those added obligations would
    23          Does Cardinal Health accept or reject             23   significantly expand the report only duty of
    24   the fact that as responsible members of society,         24   distributors under the longstanding regulatory

   Golkow Litigation Services                                                         Page: 50 (194 - 197)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further52Confidentiality
                                                         of 81. PageID #: 126566
                                                                             Review
                                                     Page 198                                                 Page 200
     1   scheme and impose impractical obligations on            1          That's the position Cardinal Health was
     2   distributors."                                          2   taking through its trade group in June of 2016 --
     3           Does Cardinal Health agree or disagree          3   2017. That's not true, is it?
     4   with that statement?                                    4          MS. MAINIGI: Objection to form.
     5           MS. MAINIGI: Objection to form.                 5   Objection to scope.
     6   Objection; scope.                                       6      A. It is true. There is nothing in the
     7       A. Cardinal Health agrees that the                  7   regulation. The guidance provided by the DEA
     8   reporting obligation was a new obligation imposed       8   provided the shipping requirements.
     9   by -- sorry. I misspoke. The shipping obligation        9      Q. So, again, with the word games.
    10   was a new obligation imposed by the DEA which          10          Go to the next provision. "There is no
    11   Cardinal Health complied with once they were made      11   prohibition on shipment of suspicious orders."
    12   aware of it.                                           12          Does Cardinal Health agree with that?
    13       Q. This is -- listen. This amicus brief            13          MS. MAINIGI: Objection to form.
    14   was submitted in what year?                            14   Objection to scope.
    15       A. 2016, '17.                                      15      Q. Your lawyer is telling a West Virginia
    16       Q. Okay. And what year did Cardinal Health         16   federal court there is no duty. You're saying --
    17   receive the shipping requirement Dear Registrant       17   your amicus brief is saying there is no duty.
    18   letter?                                                18   Cardinal Health has been fined for a violation of
    19       A. Initially in 2006.                              19   that duty, and yet you're saying you've been in
    20       Q. So a decade earlier, correct?                   20   compliance with this since at least 2007.
    21           MS. MAINIGI: Objection to form.                21          Is that your testimony today?
    22       A. Correct.                                        22          MS. MAINIGI: Objection to form.
    23       Q. This document submitted by Cardinal             23   Objection; scope.
    24   Health's trade group seems to indicate a rejection     24      A. There is no obligation in the statute
                                                   Page 199                                                   Page 201
     1   of the shipping requirement ten days before the         1   regarding the shipping requirement, but the
     2   Masters Pharmaceutical case was released.               2   guidance provided by the DEA provided that, and
     3           MS. MAINIGI: Objection to form.                 3   Cardinal Health has complied.
     4   Objection; argumentative. Objection; scope.             4       Q. And the D.C. Circuit Court of Appeals
     5       A. I believe when you read the brief in             5   has affirmed the DEA's position, agreed?
     6   total, it refers clearly to the 2006 DEA letters.       6          MS. MAINIGI: Objection. Outside the
     7   So the -- if there is an insinuation that they are      7   scope.
     8   somehow saying that it's new then in 2016, '17,         8          MR. FARRELL: It is not. It's actually
     9   that's not the -- that's not what the entire            9   listed in the scope. I'll repeat the question.
    10   letter says.                                           10   BY MR. FARRELL:
    11       Q. Well, let's go to page 9 where the brief        11       Q. The D.C. Circuit Court of Appeals in
    12   literally says, "Nothing" --                           12   Masters Pharmaceutical affirmed the position taken
    13           MS. MAINIGI: Can you wait until she            13   by the DEA in its 2006 and 2007 Dear Registrant
    14   gets to page 9, please?                                14   letters --
    15           And then do you want to draw her               15          MS. MAINIGI: Objection.
    16   attention to where on page 9 you are?                  16       Q. -- agreed?
    17       A. I'm on page 9.                                  17          MS. MAINIGI: Excuse me. Objection;
    18       Q. I'll give you one hint to what I'm going        18   scope.
    19   to read next. It's highlighted.                        19       A. It affirmed that there is a shipping
    20       A. Okay.                                           20   requirement.
    21       Q. "Nothing in Sections 1301.72 to 1301.76         21       Q. So the answer to my question is yes?
    22   requires distributors to investigate the               22          MS. MAINIGI: Objection; form.
    23   legitimacy of orders or to halt shipment of any        23   Objection; scope.
    24   orders deemed to be suspicious."                       24       A. Yes. They affirmed there is a shipping

   Golkow Litigation Services                                                       Page: 51 (198 - 201)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further53Confidentiality
                                                         of 81. PageID #: 126567
                                                                             Review
                                                  Page 202                                                 Page 204
     1   requirement.                                          1       A. I believe I answered this morning. I
     2      Q. Now, you testified earlier that there           2   don't know specifically. I know the topic of the
     3   were -- that the DEA told Cardinal Health that the    3   meeting was Internet pharmacies.
     4   duty was report only prior to 2006.                   4       Q. You're not aware of what the Internet
     5          Do you remember that testimony?                5   pharmacies was, what they talked about, what the
     6      A. I don't know that I said the DEA told           6   issue was?
     7   us. It was our understanding that it was report       7          MS. MAINIGI: Objection; asked and
     8   only based on the guidance we had received from       8   answered.
     9   the DEA prior to 2006.                                9          She discussed it this morning. I don't
    10      Q. I've got to write that word down.              10   know if you were in the room or not when she did,
    11   Guidance.                                            11   because you might have been wandering in and out.
    12          What guidance did you receive? Is it in       12          MR. FARRELL: Ooh, that was a little
    13   writing somewhere?                                   13   catty.
    14      A. There's the 1998 DEA report to the             14       A. I can't recall all the specifics of the
    15   Attorney General that speaks to the required         15   meeting, as I stated this morning.
    16   reporting.                                           16       Q. All right. So let's -- then let's put
    17      Q. So wait a minute. You're relying upon a        17   it even broader.
    18   1998 letter to the Attorney General as the basis     18          When is the earliest that you believe
    19   for compliance with your duty to prevent             19   Cardinal Health had interactions with the DEA
    20   diversion, yes?                                      20   regarding diversion of controlled substances?
    21          MS. MAINIGI: Objection; scope.                21          MS. MAINIGI: Objection; scope.
    22   Objection; form.                                     22   Objection; time period.
    23          MR. FARRELL: Well, hold on. You can't         23       A. I can't speak to all of the interactions
    24   object to the scope when she's relying on a 1998     24   that Cardinal Health had with the DEA. Again,
                                                  Page 203                                                 Page 205
     1   document for her deposition today.                    1   pursuant to the 1998 DEA report to the Attorney
     2          MS. MAINIGI: I'm objecting to scope.           2   General, that provided guidance to us as to what
     3   BY MR. FARRELL:                                       3   we were supposed to be doing regarding the
     4      Q. So I'm asking you again. Other than the         4   reporting of controlled substances.
     5   1998 letter, are there any other written documents    5      Q. You paid a fine in 2008, correct?
     6   that you rely upon as guidance that your duty was     6          MS. MAINIGI: Objection.
     7   report only?                                          7      A. We paid a settlement.
     8      A. At this time, I'm not aware of any              8      Q. You paid a settlement in 2008, right?
     9   specific other written documents.                     9      A. Yes.
    10      Q. Okay. This 1998 letter, who was it to          10      Q. Did it include conduct prior to '08, to
    11   and from?                                            11   the best of your knowledge?
    12      A. It wasn't a letter. It was a report by         12      A. Without the document in front of me, I
    13   the DEA to the Attorney General.                     13   cannot be positive. I believe there were years
    14      Q. Of the United States?                          14   referenced prior to 2008.
    15      A. Yes.                                           15      Q. Okay. Because I haven't seen it, and
    16          MR. FARRELL: Well, don't huff. There's        16   one of the subject matters is Cardinal Health's
    17   like 50 of them. You should know. They all sued      17   interactions with the DEA. I'm trying to figure
    18   you.                                                 18   out if those interactions go prior to 2006. And
    19   BY MR. FARRELL:                                      19   what you're telling me is at a minimum, there's a
    20      Q. You also talked about a 2005 meeting           20   1998 letter. Are you aware of anything else, any
    21   with the DEA regarding Internet pharmacies.          21   other meetings, presentations, documents?
    22      A. Yes.                                           22      A. I'm not aware --
    23      Q. Was that related to diversion of               23          MS. MAINIGI: Objection. Excuse me.
    24   controlled substances, including opioids?            24   Objection to form.

   Golkow Litigation Services                                                     Page: 52 (202 - 205)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further54Confidentiality
                                                         of 81. PageID #: 126568
                                                                             Review
                                                  Page 206                                                         Page 208
     1       A. I'm not aware of anything specifically.        1   question." Right?
     2   The company presently doesn't have that               2           MS. MAINIGI: No.
     3   information, but I can't say with any specificity.    3           MR. FARRELL: That's the wrong thing.
     4       Q. Since at least 2007, do you agree that         4           MS. MAINIGI: Let's see where your
     5   shipping a suspicious order without conducting due    5   question is pending.
     6   diligence is unlawful?                                6           Let's see. The last thing I believe you
     7          MS. MAINIGI: Objection to form.                7   said, "You're good. You've got this down. Let's
     8   Objection; scope.                                     8   get to multiple choice since I can't get the
     9       A. Shipping a suspicious order without            9   fill-in-the-blank."
    10   conducting due diligence, an order that has been     10           I think that was the precursor to
    11   reported as suspicious without conducting due        11   something or other, but there's no question
    12   diligence, does not comport with the guidance that   12   pending, so I'd like to take a break.
    13   we've received from the DEA.                         13           MR. FARRELL: There is a question
    14       Q. So is shipping a suspicious order             14   pending, and so I'm going to object to breaking
    15   illegal?                                             15   while this subject matter is pending.
    16          MS. MAINIGI: Objection to form.               16           MS. MAINIGI: Okay. You can't object to
    17   Objection; scope.                                    17   that. I would like to go off the record.
    18       A. It does not comply with the guidance          18           THE VIDEOGRAPHER: The time is now 2:32.
    19   provided by the DEA.                                 19   Going off the record.
    20       Q. Does that make it illegal or unlawful?        20           (Recess taken.)
    21          MS. MAINIGI: Objection; form.                 21           THE VIDEOGRAPHER: The time is now 2:54.
    22   Objection; scope.                                    22   Back on the record.
    23       A. It does not comply with the guidance          23           MS. MAINIGI: Counsel, I did notify
    24   provided by the DEA.                                 24   Mr. Cohen of what we thought was inappropriate

                                                  Page 207                                                         Page 209
     1       Q. So let's play fill-in-the-blank.               1   behavior on your behalf. We are moving forward,
     2   Halting a suspicious order is?                        2   but I think he's available later if we feel the
     3          MS. MAINIGI: Objection to form.                3   need to engage him.
     4   Objection; scope.                                     4          MR. FARRELL: Understood.
     5       Q. Fill in the blank.                             5                   ---
     6       A. An obligation that Cardinal Health has         6        (Cardinal-Norris Exhibit 18 marked.)
     7   under the guidance provided by the DEA.               7                   ---
     8       Q. You're good. I mean, you've got this           8   BY MR. FARRELL:
     9   down. Let's get to -- let's get to a multiple         9       Q. I'm going to have marked next which is
    10   choice since I can't get the fill-in-the-blank.      10   Plaintiff's Exhibit 18. It is Bates-stamped
    11          MS. MAINIGI: You know what? I'd like          11   ABDC_MDL_00278063. And I'm going to show it to
    12   to take a break.                                     12   you and ask if you've seen this document before.
    13          MR. FARRELL: Well, I'm almost done.           13          MS. MAINIGI: Counsel, did you receive
    14          MS. MAINIGI: I'd like to take a break.        14   permission from ABDC to utilize this at the
    15          MR. FARRELL: Yeah, as soon as I finish        15   deposition?
    16   my question that's pending. Because if we break      16          MR. FARRELL: I did not, nor do I think
    17   right now, you can't talk to her --                  17   I need to under 33M of the protective order.
    18          MS. MAINIGI: That's fine.                     18          MS. MAINIGI: Okay. We will check that
    19          MR. FARRELL: -- while there's a               19   while you're questioning. I believe the process
    20   question pending.                                    20   at least is that you do need to get permission,
    21          MS. MAINIGI: I don't need to talk to          21   but we'll let you keep going for now, and if
    22   her. I don't think there's a question pending.       22   there's a dispute about that, we'll take it up.
    23   What is the question pending?                        23          MR. FARRELL: It's marked as
    24          MR. FARRELL: She says, "Repeat the            24   confidential. And under 33M, what it states is

   Golkow Litigation Services                                                       Page: 53 (206 - 209)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further55Confidentiality
                                                         of 81. PageID #: 126569
                                                                             Review
                                                  Page 210                                                  Page 212
     1   that there are limitations on use, and one of the     1       A. Agreed.
     2   exceptions is it can be used with in-house counsel    2       Q. On page 3, it identifies the objectives
     3   as well as parties.                                   3   of this Crisis Playbook, and would you read the
     4          So my interpretation of the rule is            4   first two.
     5   since this is an HDMA document, it isn't an           5       A. "Provide clear" --
     6   internal document from AmerisourceBergen or an        6           MS. MAINIGI: Excuse me. Objection;
     7   internal trade secret or proprietary information.     7   scope.
     8   And, in fact, on page 2 of the document, it           8       A. "Provide clear guidelines for
     9   indicates that Cardinal Health was a part of the      9   classifying crisis situations. Define roles and
    10   crisis executive committee.                          10   responsibilities in a crisis situation."
    11   BY MR. FARRELL:                                      11       Q. And read the very last entry point.
    12       Q. So if you want to take a minute to            12           MS. MAINIGI: Objection; scope.
    13   review it, you can do so.                            13       A. "Have ready-to-use response materials on
    14          MS. MAINIGI: Well, I'll certainly let         14   hand for high risk scenarios."
    15   the witness review it, but we'll take your           15       Q. Now, this was created in the year 2013,
    16   position under advisement and let you keep going.    16   and as Cardinal Health, are you familiar with it
    17          Can you identify the year this document       17   at all?
    18   is from?                                             18           MS. MAINIGI: Objection; scope.
    19          MR. FULLER: Only from metadata.               19       A. I am not.
    20          MS. MAINIGI: And what did you conclude?       20       Q. If you flip to page 4 where it says
    21          MR. FULLER: April 25, 2013. It was an         21   "Communicate Early." Can you read that aloud?
    22   attachment to an e-mail.                             22       A. "Getting ahead of an issue, or getting
    23   BY MR. FARRELL:                                      23   your message across as early as possible, is
    24       Q. I'm not going to spend a tremendous           24   always -- almost always the best way to minimize
                                                  Page 211                                                  Page 213
     1   amount of time on this document.                      1   damage from a negative event."
     2      A. That's fine. I'm sorry. I've never              2       Q. And then over where it says "Express
     3   seen this document before, so I'm not even clear      3   emotion appropriately," would you read that aloud?
     4   exactly what the purpose of it is. So I just          4       A. "The public demands more than the letter
     5   wanted to make sure I at least --                     5   of the law or minimum adherence to regulations."
     6      Q. I'll walk you through some of the               6       Q. You understand that today I am
     7   highlights.                                           7   representing a number of different public entities
     8          Will you identify the title of this            8   that are, in fact, demanding more than recitation
     9   document?                                             9   of your adherence to regulations?
    10      A. The title on the front page is "Crisis         10          MS. MAINIGI: Objection; scope, if that
    11   Playbook: An Interactive Guide to Crisis             11   is a question.
    12   Communications."                                     12       Q. The very thing that's in this crisis
    13      Q. And it's published by whom?                    13   plan management is what you've been repeating
    14      A. HDMA is listed on the front.                   14   today; would you agree with that?
    15      Q. And, again, this is the trade                  15          MS. MAINIGI: Objection; scope.
    16   organization which includes as its members, and on   16   Objection; form.
    17   the executive committee, Cardinal Health?            17       A. I don't agree with that.
    18      A. Yes.                                           18       Q. So we'll flip all the way over to page
    19      Q. And if you look on page 2, you'll notice       19   12, Communications Approach.
    20   that the Core Crisis Team is identified, and it      20          MS. MAINIGI: Can you give us the Bates
    21   appears to be internal employees of HDMA. And        21   number, please --
    22   underneath it is the executive committee, and at     22          MR. FARRELL: I gave you my copy.
    23   the time, it identifies Mark -- or Mike Kaufmann     23          MS. MAINIGI: -- because there's no page
    24   from Cardinal Health, agreed?                        24   numbers.

   Golkow Litigation Services                                                     Page: 54 (210 - 213)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further56Confidentiality
                                                         of 81. PageID #: 126570
                                                                             Review
                                                  Page 214                                                      Page 216
     1          THE WITNESS: I don't see a page number.        1   Objection; scope.
     2          MS. VELDMAN: 74 is the last four               2       A. I do not know.
     3   digits, 74.                                           3          MR. FARRELL: Exhibit page 19?
     4          THE WITNESS: 74?                               4          MS. VELDMAN: 81.
     5          MS. VELDMAN: The last two digits on the        5   BY MR. FARRELL:
     6   bottom.                                               6       Q. The last three digits are 081,
     7   BY MR. FARRELL:                                       7   Third-Party Outreach. It says, "Identify
     8       Q. So as of 2013, this crisis management          8   potential third parties who could speak
     9   plan provided by HDMA to its members includes a       9   knowledgably about the issue by noting individuals
    10   consideration of being able to drive the narrative   10   or groups who have commented on the issue in news
    11   in a crisis.                                         11   coverage, at conferences, or in published
    12          Do you see that?                              12   materials."
    13          MS. MAINIGI: Objection; scope.                13          Are you aware of any such coordinated
    14       A. I see a comment that says, "If you            14   activity?
    15   announce first, to what extent will you be able to   15          MS. MAINIGI: Objection; scope.
    16   drive the narrative?"                                16       A. I am not.
    17       Q. If you flip to the next page, you'll see      17          MR. FARRELL: Exhibit page 24?
    18   in 2013, HDMA has already used this chart to run a   18          MS. VELDMAN: 86.
    19   risk analysis of the controlled substance            19   BY MR. FARRELL:
    20   diversion issue.                                     20       Q. 086 on the Bates stamp. This Crisis
    21          Do you see that?                              21   Playbook identifies six issues related to
    22          MS. MAINIGI: Objection; scope.                22   diversion. If you flip to the next page, Scenario
    23       A. I see the bullet point.                       23   1 is a DEA Registration Suspension.
    24       Q. Are you aware of whether or not HDMA          24       A. I see "Scenario 1: DEA Registration

                                                  Page 215                                                      Page 217
     1   circulated to Cardinal Health bullet points to        1   Suspension."
     2   discuss diversion lawsuits or diversion issues?       2       Q. So if, in fact, this document was
     3          MS. MAINIGI: Objection; scope.                 3   created in 2013, this is after the DEA's attempt
     4      A. I am not.                                       4   to revoke Cardinal Health's registration, agreed?
     5      Q. Flip to --                                      5          MS. MAINIGI: Objection; scope.
     6          MR. FARRELL: It's my 16.                       6   Objection; form.
     7          MS. VELDMAN: 16? On the top?                   7       A. This is after the 2012 action taken by
     8          MR. FARRELL: Yeah.                             8   the DEA.
     9          MS. VELDMAN: Okay. 78.                         9       Q. But before the 2016 fine assessed by the
    10          MS. MAINIGI: Thank you.                       10   DEA?
    11   BY MR. FARRELL:                                      11       A. Before the 2016 settlement agreement,
    12      Q. On the last -- the page that's                 12   yes.
    13   documented 078, Core Messaging. It says, "Draft      13       Q. And at the top right-hand corner, what
    14   topline messages, consisting of three to five        14   you'll see is one of the key considerations.
    15   message points that give an overview of the full     15          Would you read that aloud?
    16   narrative and that will likely be included in all    16       A. "Does this present an opportunity for
    17   communication materials."                            17   HDMA to proactively push its message of
    18          Are you aware of whether or not HDMA          18   misdirected DEA enforcement with national media."
    19   coordinated with its members, including the big      19       Q. Has Cardinal Health engaged in proactive
    20   three and those that are on the executive            20   efforts to shift the message toward misdirected
    21   committee, to coordinate core messaging related to   21   DEA enforcement?
    22   diversion or diversion lawsuits?                     22          MS. MAINIGI: Objection; scope.
    23      A. I do not know.                                 23   Objection; form.
    24          MS. MAINIGI: Objection. Excuse me.            24       A. I do not recall specifically, no.

   Golkow Litigation Services                                                      Page: 55 (214 - 217)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further57Confidentiality
                                                         of 81. PageID #: 126571
                                                                             Review
                                                       Page 218                                                   Page 220
     1       Q. If, in fact, Cardinal Health has in the              1   highlighted portion that states, "Although
     2   past intervening five years attempted to direct             2   distributors do not dispense drugs directly to
     3   blame toward the DEA, you would agree that it               3   patients and do not have" --
     4   happens to coincide with the 2013 playbook?                 4          MS. MAINIGI: There's nothing
     5          MS. MAINIGI: Objection; scope.                       5   highlighted. I'm sorry to interrupt, but you said
     6   Objection; form.                                            6   look at the highlighted. We don't see anything
     7       A. Just because HDMA published a playbook               7   highlighted.
     8   that I know Mike Kaufmann was on the executive              8      A. I see the sentence that begins "Although
     9   committee does not mean that that's necessarily             9   distributors."
    10   how Cardinal Health handled its communications             10      Q. We lost our screen somehow, so let me
    11   related to the issue at hand.                              11   just read it out loud. "Although distributors do
    12       Q. If you flip to the next page, "Scenario             12   not dispense drugs directly to patients and do not
    13   1: DEA Registration Suspension," there's a "Tough          13   have access to individual patient information, we
    14   Q&A" question. So this is a playbook that HDMA,            14   share a common goal with doctors, pharmacists,
    15   your trade group, circulated amongst its members,          15   manufacturers, law enforcement, and policymakers
    16   including Cardinal Health, and it's how to react           16   to ensure a safe and sufficient supply of
    17   in the media if one of your members gets its               17   medicines for patients in need while keeping
    18   registration suspended.                                    18   prescription drugs out of the hands of individuals
    19          And one of the tough questions it was               19   who abuse them."
    20   prepping its members for is, if it's asked, "What          20          This is a 2013 statement that mimics a
    21   is HDMA's perspective on the registration                  21   very good amount of the things you've been saying
    22   suspension? Was this action warranted?"                    22   here today, doesn't it?
    23          Would you read the next sentence?                   23          MS. MAINIGI: Objection; form.
    24          MS. MAINIGI: Objection; scope.                      24   Objection; scope. Objection; argumentative.
                                                         Page 219                                                 Page 221
     1   Objection; form.                                            1       A. This language is generally aligned with
     2      A. "HDMA is not familiar with the                        2   the understanding that Cardinal Health has a
     3   particulars of this situation, but we are                   3   certain obligation in the supply chain, and it
     4   disappointed that the DEA appears to be pursuing a          4   follows the statute, regulations, guidance that
     5   path of conflict rather than collaboration with             5   govern that.
     6   our industry."                                              6       Q. And if you flip to the next page. The
     7      Q. So, again, in 2013, this is HDMA                      7   second sentence of the second paragraph is
     8   advising its constituents, including Cardinal               8   literally what you just said. It says, "We can
     9   Health, to push the message that the DEA's                  9   tell you that our members are registered with the
    10   enforcement actions are paths of conflict rather           10   DEA and follow rigorous statutory and regulatory
    11   than collaboration?                                        11   requirements to detect and prevent diversion."
    12          MS. MAINIGI: Objection; scope.                      12           Do you see that?
    13   Objection; form.                                           13           MS. MAINIGI: Objection; scope.
    14      A. It's providing guidance to the HDMA                  14       A. No. I'm sorry. I don't see it. Which
    15   members that the HDMA members can then choose to           15   paragraph?
    16   use at their discretion.                                   16       Q. It's the second full paragraph in the
    17          MR. FARRELL: Exhibit page 28?                       17   left-hand column, the second sentence. "We can
    18          MS. VELDMAN: 90.                                    18   tell you ..."
    19   BY MR. FARRELL:                                            19       A. And I'm sorry. What was your question?
    20      Q. 090 Bates stamp page. Literally this is              20       Q. That's literally what you've been saying
    21   a scenario in 2013 on how its members, including           21   all day today, and it's written in the 2013 crisis
    22   Cardinal Health, should respond in the media to            22   handbook.
    23   lawsuits on diversion. And if you look over on             23           MS. MAINIGI: Objection; form.
    24   the right-hand side of the draft statement, the            24   Objection; argumentative. Objection; scope.

   Golkow Litigation Services                                                           Page: 56 (218 - 221)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further58Confidentiality
                                                         of 81. PageID #: 126572
                                                                             Review
                                                       Page 222                                                 Page 224
     1      A. Okay.                                               1       A. And I'm sorry. Which question are you
     2      Q. And if you flip to 32.                              2   looking at?
     3         MS. VELDMAN: Page 94 on the bottom.                 3       Q. The very first question. And I'm going
     4         MR. FARRELL: Mine doesn't have a Bates              4   to direct your attention to the answer. And this
     5   stamp.                                                    5   will be my hand-off point to Mr. Fuller to go back
     6         THE VIDEOGRAPHER: Okay. Page 94.                    6   to -- it's a perfect transition.
     7         MS. MAINIGI: 91?                                    7           It states in the second full sentence of
     8         THE WITNESS: 94.                                    8   the second paragraph, "Every distributor must
     9         MS. VELDMAN: 094.                                   9   monitor suspicious orders and report to the DEA if
    10         MS. MAINIGI: Okay.                                 10   it appears a pharmacy's controlled substances
    11   BY MR. FARRELL:                                          11   volume or pattern of ordering might signal
    12      Q. 094.                                               12   diversion."
    13      A. Yes.                                               13           So, again, in 2013, this is what the
    14      Q. So what is Scenario 4 that HDMA is                 14   HDMA, your trade group, is advising you to do or
    15   preparing for back in 2013?                              15   what to say about your duties if asked by
    16         MS. MAINIGI: Objection; scope.                     16   Congress, agreed?
    17      A. The title of the page is "Scenario 4:              17           MS. MAINIGI: Objection; form, scope,
    18   Congressional Inquiry."                                  18   argumentative.
    19      Q. So five years before Congress subpoenaed           19       A. It's guidance they provided. If we're
    20   Cardinal Health, McKesson, AmerisourceBergen, H.D.       20   testifying in front of Congress, we'll say what we
    21   Smith and Miami-Luken, HDMA was ahead of the wave        21   actually do.
    22   and already prepping and preparing and advising          22                    ---
    23   for media statements regarding a Congressional           23            CROSS-EXAMINATION (CONT'D.)
    24   inquiry.                                                 24

                                                     Page 223                                                   Page 225
     1          Do you agree with that?                            1   BY MR. FULLER:
     2          MS. MAINIGI: Objection; argumentative.             2      Q. All right, Ms. Norris. Then let's talk
     3   Objection; form. Objection; scope.                        3   about what you guys actually did.
     4       A. The document covers Congressional                  4          Cardinal is required to have a
     5   inquiry. And, again, it's guidance to be provided         5   suspicious order monitoring program; is that
     6   to the members that the members can use at their          6   correct?
     7   discretion.                                               7      A. Cardinal is required to report
     8       Q. Five years before Congress had an                  8   suspicious orders, and then as clarified and
     9   inquiry?                                                  9   promulgated in the 2006-'07 Rannazzisi letters, to
    10          MS. MAINIGI: Objection; form.                     10   not ship the suspicious orders.
    11   Objection; scope. Objection; argumentative.              11      Q. Is Cardinal required to have a
    12       A. Yes, five years prior to the inquiry              12   suspicious order monitoring program?
    13   you're referencing.                                      13      A. Cardinal Health is required --
    14       Q. Now, under "Tough Q&A," there's a                 14      Q. No, I know the suspicious order
    15   question and then the second full sentence that          15   requirement. I'm talking about a suspicious order
    16   starts "Every distributor."                              16   monitoring program. Is Cardinal Health required
    17          MS. MAINIGI: Can you tell us where you            17   to have one?
    18   are?                                                     18          MS. MAINIGI: Objection; form.
    19          MS. VELDMAN: It's 095.                            19      A. Cardinal Health is required to comply
    20          MR. FARRELL: It's the same page.                  20   with the statute that it is to report suspicious
    21          MS. MAINIGI: No, it's a different page.           21   orders. If it designs a program called suspicious
    22          MS. VELDMAN: It's 095.                            22   order monitoring system, that's the method in
    23          MR. FARRELL: Did I flip pages? Oh,                23   which we're complying with our obligation to --
    24   yeah, she's right. 095.                                  24   part of the way we're complying with our

   Golkow Litigation Services                                                         Page: 57 (222 - 225)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further59Confidentiality
                                                         of 81. PageID #: 126573
                                                                             Review
                                                  Page 226                                                       Page 228
     1   obligation to report the suspicious orders as         1   reports, the ingredient limit reports, the ARCOS
     2   required by the statute -- the regulation. Sorry.     2   reports, the excessive limit reports. Again, the
     3       Q. Does Cardinal have a suspicious order          3   ingredient limit report and ARCOS reports were
     4   monitoring program?                                   4   electronic. Beginning in 2007, as the program
     5       A. It does.                                       5   evolved, we developed the actual electronic order
     6       Q. And when did it first create it?               6   monitoring of our customers.
     7          MS. MAINIGI: Objection; time period.           7       Q. Okay.
     8       A. Cardinal Health has had a suspicious           8                  ---
     9   order monitoring system specifically since about      9         (Cardinal-Norris Exhibit 19 marked.)
    10   2007.                                                10                  ---
    11       Q. So prior to 2007, Cardinal Health did         11       Q. So Norris 62 -- I'm sorry it's so big
    12   not have a specific suspicious order monitoring      12   and bulky, but it is what it is. It's now going
    13   program --                                           13   to be marked as Plaintiff's Number 19.
    14          MS. MAINIGI: Object.                          14           MR. FULLER: Right?
    15       Q. -- is that correct?                           15   BY MR. FULLER:
    16          MS. MAINIGI: Excuse me. Objection;            16       Q. 19. And have you seen this document
    17   form.                                                17   before?
    18       A. Cardinal Health maintained the program        18       A. Yes. I believe this is the document
    19   as it understood as directed by the DEA to report    19   I've seen.
    20   the orders pursuant to the ingredient limit          20           MR. FULLER: Okay. And for the record,
    21   reports we talked about this morning, as well as     21   it is CAH_MDL_PRIORPROD_DEA07_01383895.
    22   the excessive order reports. But as far as an        22                  ---
    23   electronic suspicious order monitoring system, our   23         (Cardinal-Norris Exhibit 20 marked.)
    24   program evolved in 2007 to include that.             24                  ---

                                                  Page 227                                                     Page 229
     1      Q. So prior to 2007, Cardinal was not              1           MR. FULLER: Now I'm going to hand
     2   monitoring suspicious orders electronically; can      2   counsel what is Norris Exhibit 63, Plaintiff's
     3   we agree on that?                                     3   Exhibit Number 20, which for the record has a
     4      A. No. Cardinal Health -- the reports were         4   Bates number similar. Although, it's
     5   generated electronically, the ingredient limit        5   HOUSE_0002197.
     6   reports, as well as the ARCOS reports actually,       6   BY MR. FULLER:
     7   but --                                                7       Q. I'm going to try to simplify things just
     8          (Reporter clarification.)                      8   a little bit. If you'll flip to page 43 of the
     9      A. As well as the ARCOS reports. So they           9   book, which is Number 19. Is that the same as
    10   were produced electronically.                        10   what I've handed you as Plaintiff's Exhibit Number
    11      Q. You mentioned "the ARCOS reports."             11   20?
    12   Those are basically data dumps into the DEA of the   12           MS. MAINIGI: 43 of the manual?
    13   ARCOS required data; is that correct?                13           MR. FULLER: It looks more like a book
    14      A. Those are the --                               14   to me.
    15          MS. MAINIGI: Excuse me. Objection;            15       A. It doesn't look to be exactly the same.
    16   form and scope.                                      16   This has 71 in the bottom, not 51. I believe what
    17      A. Those are the reports that we are              17   you're actually looking for is page 144.
    18   required to submit by the DEA, which we do.          18       Q. I'm sorry.
    19      Q. Let me ask it a little differently.            19       A. That would match what you provided me
    20          So prior to 2007, there was no system         20   separately.
    21   for electronically monitoring or analyzing orders,   21       Q. Help me out where you're at.
    22   correct?                                             22       A. Page 144 of the manual you provided to
    23          MS. MAINIGI: Objection.                       23   me actually matches with the excerpt you provided
    24      A. Prior to 2007, we were submitting the          24   separately as Exhibit 20.

   Golkow Litigation Services                                                       Page: 58 (226 - 229)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further60Confidentiality
                                                         of 81. PageID #: 126574
                                                                             Review
                                                  Page 230                                                  Page 232
     1      Q. Yes. All right. And this -- thank you.          1   refer to this document as?
     2   And this manual, did Cardinal create this?            2          MS. MAINIGI: Objection; form.
     3      A. To the best of my knowledge, yes.               3       Q. And we'll go with this one.
     4      Q. It wasn't created by the DEA, to your           4       A. This is our DEA compliance manual.
     5   knowledge?                                            5       Q. Okay. And is it the equivalent of the
     6      A. I don't believe so. Although, DEA --            6   standard operating procedures or the policies and
     7   references to DEA regulations are included in the     7   procedures that Cardinal had in place from
     8   manual.                                               8   approximately April of 2000 until sometime in
     9      Q. Certainly. And this was created in, I           9   2006?
    10   think you said what, 2000?                           10          MS. MAINIGI: Objection; time period.
    11      A. The date on the bottom is 4/ or 5/2000.        11   Objection; form.
    12   I do not know if that is the creation date.          12       A. I believe there is a later version
    13   There's multiple dates. For instance, I see 1995,    13   before 2006 of, for example, this required reports
    14   1999, 1998, 1995. So I actually don't know when      14   to the DEA. But beginning in 2000 until the later
    15   the manual was created as a whole.                   15   version came into effect, this was the --
    16      Q. And is it your understanding that this         16       Q. And when do you believe that later
    17   was the policy and procedure, suspicious order       17   version was?
    18   monitoring manual, whatever you want to call it,     18       A. I believe it was 2005.
    19   that was in place for Cardinal from approximately    19       Q. And do you recollect -- have you
    20   April of 2000 until sometime in 2006?                20   reviewed that document?
    21      A. Are you referring to the excerpt?              21       A. I have reviewed the -- yes, I have --
    22      Q. Yes, ma'am. We can refer to it either          22   and specifically the excerpt related to required
    23   way, whether --                                      23   reports to DEA. I believe at that point, it's
    24      A. Well, I just wanted to make sure you           24   more clearly labeled SOP or policy and procedure,
                                                  Page 231                                                  Page 233
     1   weren't referring to something else in the manual.    1   something like that.
     2      Q. No, ma'am. Either the excerpt or the            2      Q. Okay. So then this was in place from
     3   pages that are the same in the manual.                3   2000 until sometime during 2005?
     4      A. This is our required reports to the DEA.        4          MS. MAINIGI: Objection; time period.
     5   At this time it was a report only requirement, and    5      A. This particular provision, yes.
     6   this is -- this is what represented our               6      Q. This manual?
     7   requirements under that.                              7      A. Again, the entire manual has other dates
     8      Q. Sure. And I'm trying to find out                8   that predate 2000, so -- and I don't know if,
     9   what -- and you call them SOPs, right, standard       9   like, this particular provision -- I'm sorry. I
    10   operating procedures?                                10   know the record can't see me showing it. The
    11      A. Call what SOPs?                                11   excerpt required reports to the DEA like that. I
    12      Q. Policies and procedures that you have          12   know that there's a particular later policy on
    13   within Cardinal.                                     13   that, 2005-ish. I don't know as to all of the
    14           MS. MAINIGI: Objection; form.                14   other pieces of this manual.
    15      Q. Do you not refer to them as SOPs?              15      Q. Fair enough. As it relates to what
    16           MS. MAINIGI: Objection; form.                16   we're talking about, suspicious order, controlled
    17      A. I guess sometimes we do.                       17   substance monitoring, we know this excerpt is what
    18      Q. Okay.                                          18   was in place from 2000 until approximately 2005?
    19      A. Yeah.                                          19          MS. MAINIGI: Objection; time period.
    20      Q. Because the more recent ones have -- say       20      A. Yes.
    21   SOP?                                                 21      Q. Okay. And it's Cardinal's position
    22      A. I believe so, yes.                             22   during this time frame that they only had a
    23      Q. Okay. So what do you guys refer to             23   reporting requirement, not a shipping requirement,
    24   this -- and I say "you guys." What does Cardinal     24   correct?

   Golkow Litigation Services                                                     Page: 59 (230 - 233)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further61Confidentiality
                                                         of 81. PageID #: 126575
                                                                             Review
                                                 Page 234                                                  Page 236
     1       A. That is correct. The guidance we'd            1      Q. If you're spending three weeks, I
     2   received from the DEA was report only.               2   suspect you did.
     3          MR. FULLER: Next we'll mark 21 and 22.        3          And Exhibit 22 is signed off on and
     4                  ---                                   4   approved by who?
     5      (Cardinal-Norris Exhibits 21 and 22 marked.)      5      A. Steve Reardon.
     6                  ---                                   6      Q. And who is Steve Reardon?
     7          MR. FULLER: All right. 21 for the             7      A. He's listed as our vice president,
     8   record is going to be Norris 61, Norris 61. And      8   quality and regulatory affairs.
     9   it's going to be, again, Plaintiff's Exhibit         9      Q. Now, is it Cardinal's position at this
    10   Number 21. It's got a Bates number on it -- I'm     10   point in time that it was still just a reporting
    11   going to shorten it -- DEA07_01188323.              11   requirement, no shipping requirement?
    12          Exhibit 22 is going to be Norris 67,         12      A. Yes.
    13   Gina. And it's DEA07_01188147.                      13      Q. Did Cardinal have at this point in time
    14   BY MR. FULLER:                                      14   a suspicious order monitoring program?
    15       Q. And on the standard operating procedures     15      A. Cardinal Health had the anti-diversion
    16   manual that I've now marked 21 -- and I think you   16   program in place at the time that I've previously
    17   have a subpart of that as 22; is that right? I      17   discussed that required reports to the DEA, as
    18   think the subpart comes from about page 86.         18   well as the -- the ARCOS, the ingredient limit
    19          MS. MAINIGI: Is 22 a subpart of 21?          19   reports, the excessive order reports, and that was
    20          MR. FULLER: I believe so, but we're          20   our obligation pursuant to reporting of suspicious
    21   going to make sure.                                 21   orders, as we understood it, from the DEA.
    22          MS. MAINIGI: That's the question.            22      Q. And if you turn to -- and, again, I'm on
    23       A. Yes, that appears to be correct.             23   Exhibit 22. Turn to page 5, down there near the
    24       Q. Okay. And I'm going to combine this          24   bottom, Number 5.
                                                 Page 235                                                  Page 237
     1   question for 19, 20, 21, and 22. You have            1       A. Yes.
     2   reviewed all these documents before, correct,        2       Q. Now, does that set out what Cardinal
     3   prior to coming here today?                          3   believed to be its suspicious order obligation at
     4       A. I have.                                       4   that time?
     5       Q. These appear to be a duplicate copy of        5       A. Yes.
     6   what you reviewed, correct?                          6       Q. Then around the 2005-2006 time frame,
     7       A. They do.                                      7   Cardinal Health had an issue arise in New York,
     8       Q. Okay. These are -- whether you want to        8   correct?
     9   refer to them as policies and procedures or          9          MS. MAINIGI: Objection to form.
    10   standard operating procedures, which this one       10       A. Can you be more specific?
    11   says, they are documents that Cardinal maintained   11       Q. Yes, ma'am. The New York Attorney
    12   in the normal course of business; is that true?     12   General brought an action against Cardinal related
    13          MS. MAINIGI: Objection; form.                13   to secondary sources for medication, as well as
    14       A. Yes.                                         14   potential diversion; is that right?
    15       Q. And, to your knowledge, these are fair       15       A. Yes, I believe potential price
    16   and accurate representations of what was in place   16   diversion.
    17   at the time, correct?                               17       Q. And that agreement, let me ask, was
    18       A. To my knowledge.                             18   actually executed I'll represent to you in
    19       Q. Now, you mentioned an '05, and I haven't     19   December of '06, but the investigation began in
    20   seen an '05, and that's why I wanted to try to      20   2005.
    21   clarify with Exhibit 22.                            21          In February 2006, Cardinal puts in place
    22       A. I apologize. It's '06.                       22   a new anti-diversion compliance policy. Do you
    23       Q. Okay.                                        23   see that? Oh, I'm sorry. It's Norris 57.
    24       A. I looked at a lot of documents.              24                 ---

   Golkow Litigation Services                                                    Page: 60 (234 - 237)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further62Confidentiality
                                                         of 81. PageID #: 126576
                                                                             Review
                                                  Page 238                                                  Page 240
     1        (Cardinal-Norris Exhibit 23 marked.)             1      Q. The price diversion is someone buying at
     2                  ---                                    2   a discounted rate from Cardinal and turning around
     3      A. I see that that's the title of it. Can          3   and selling them on the open market at a higher
     4   you give me a second to review it? I've not seen      4   price, right?
     5   this particular policy.                               5          MS. MAINIGI: Objection; form and scope.
     6      Q. And I'll apologize. I tried to print            6      A. Correct.
     7   off with the Bates number at the bottom, but I        7      Q. Now, it still leaves open the issue of
     8   wasn't competent to do that.                          8   diversion; does it not?
     9          MS. MAINIGI: Is this from our                  9          MS. MAINIGI: Objection; form.
    10   production?                                          10      A. I don't know what you mean by "open."
    11          MR. FULLER: Yes, ma'am.                       11   At this time, we still have our policy in place
    12          MS. MAINIGI: Okay.                            12   regarding our required reporting to the DEA to
    13          MR. FULLER: And as I just mentioned, I        13   comply with our obligations under the controlled
    14   apologize, I couldn't get it to print with a Bates   14   substance regulations and guidance.
    15   number.                                              15                   ---
    16          Ms. Wadhwani, this is the one you             16        (Cardinal-Norris Exhibit 24 marked.)
    17   pointed out to me some time ago.                     17                   ---
    18      A. Okay.                                          18      Q. Yes, ma'am. And when we talk about --
    19      Q. So this anti-diversion compliance policy       19   well, let's just move to it.
    20   was enacted in February of 2006; is that correct?    20          Here's that New York agreement. And,
    21      A. Yes.                                           21   again, this was not produced. At least the copy I
    22      Q. And this is another policy and procedure       22   pulled was pulled off the Internet. And it's
    23   that Cardinal keeps in the normal course of          23   Norris 30.
    24   business?                                            24          In your review and preparation, have you
                                                  Page 239                                                  Page 241
     1      A. Yes.                                            1   seen this agreement before?
     2      Q. And I'll represent to you it was                2       A. In my review and preparation, no.
     3   provided by counsel related to some prior             3       Q. But you were yet aware of it, correct?
     4   productions, okay?                                    4       A. Yes.
     5      A. Okay.                                           5       Q. Why didn't you review this document?
     6      Q. And you had indicated you have not seen         6           MS. MAINIGI: Objection; scope and
     7   this one prior to today; is that correct?             7   perhaps privileged.
     8      A. I don't believe so. I don't recall              8       Q. Don't need to tell me anything counsel
     9   seeing this particular one.                           9   said. I'm not concerned about that. Let me ask
    10      Q. And it is for basically exclusively            10   it differently.
    11   closed-door pharmacies; is that right?               11           How did you know about this?
    12      A. Yes.                                           12       A. Because I worked at Cardinal Health
    13      Q. The issue with closed-door pharmacies          13   during this time period in the pharmaceutical
    14   was price diversion; is that correct?                14   distribution business and was aware of the issue.
    15      A. That is correct.                               15       Q. Okay. And this is an issue where the
    16          MS. MAINIGI: Objection; form.                 16   Office of the Attorney General began investigation
    17      Q. And in --                                      17   in 2005 focusing on the secondary market for
    18      A. Correct.                                       18   pharmaceuticals; is that correct?
    19          MR. FULLER: I'm sorry.                        19           MS. MAINIGI: Objection; form.
    20          MS. MAINIGI: Objection; form. Sorry.          20       A. Generally speaking, yes.
    21   Objection; form. Objection; scope.                   21       Q. Well, I hope so, because I read it from
    22          Go ahead.                                     22   the first two lines there.
    23      A. That is correct. That's my                     23           Do you see that?
    24   understanding, yes.                                  24       A. Again, I haven't seen the document,

   Golkow Litigation Services                                                     Page: 61 (238 - 241)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further63Confidentiality
                                                         of 81. PageID #: 126577
                                                                             Review
                                                 Page 242                                                        Page 244
     1   so -- in my preparation.                             1   absolutely. Go ahead.
     2          MS. MAINIGI: Do you want her to review        2      A. Just I want to make sure I'm familiar.
     3   it?                                                  3          MR. FULLER: Why don't we take a break
     4       A. If you can give me a minute, I can            4   and let you read that. We've been going for a
     5   familiarize myself with it.                          5   while now.
     6       Q. Well, I'll just ask you questions, and        6          THE VIDEOGRAPHER: The time is now 3:49.
     7   if you need to take the time, you can take the       7   Going off the record.
     8   time then, okay?                                     8          (Recess taken.)
     9       A. We'll start with the first question, and      9          THE VIDEOGRAPHER: Okay. The time is
    10   we'll go from there.                                10   now 4:05. Back on the record.
    11       Q. Fair enough. Fair enough.                    11          MS. MAINIGI: Mr. Fuller, Ms. Norris has
    12          You mentioned you were involved. What        12   one clarification that she would like to put on
    13   was your involvement in this -- related to this     13   the record.
    14   issue, this potential investigation by the New      14          MR. FULLER: Okay.
    15   York Attorney General?                              15          THE WITNESS: I just want to make sure
    16       A. As a commercial attorney in the              16   that I was clear, because I think we were using
    17   pharmaceutical distribution business that works     17   "suspicious order monitoring system" and
    18   with -- that was working with hospital and          18   "suspicious order monitoring program" somewhat
    19   closed-door pharmacies -- that was part of the      19   interchangeably, and those are two different
    20   customer group that I supported -- I was aware of   20   things.
    21   the issue, and then ultimately was aware of the     21          Cardinal Health has had a suspicious
    22   policies, procedures we put in place. I don't       22   order monitoring program in place since the
    23   recall seeing this specific policy, but aware of    23   inception of the statute, which imposed the
    24   what we committed to the Attorney General that we   24   requirements on us to monitor for suspicious

                                                 Page 243                                                      Page 245
     1   would do going forward.                              1   orders.
     2       Q. Okay. And there's two issues raised in        2       Q. And does that include the documents that
     3   this agreement, is that correct, broad               3   we looked at, or is that a separate --
     4   picture-wise?                                        4       A. That's part -- you mean the compliance
     5          MS. MAINIGI: Objection; scope.                5   policies and procedures, the reporting
     6   Objection; form.                                     6   requirements?
     7          I think you've got to give her a chance       7       Q. Yes, ma'am. I'm not sure what you want
     8   to read the agreement if you want her to answer      8   to call them. I think it's 19, 21 -- 19, 20, 21,
     9   that question.                                       9   and 22.
    10       Q. Okay. Let me just ask it differently.        10       A. Those detailed --
    11   You're aware, are you not, that this -- the         11       Q. The suspicious ordering monitoring
    12   concerns that the New York Attorney General had     12   programs?
    13   was one with obtaining substances from alternate    13       A. Yes.
    14   source vendors, correct?                            14       Q. Was there anything else that was sent
    15          MS. MAINIGI: Objection; scope and form.      15   out in the suspicious order monitoring programs
    16          Go ahead.                                    16   other than what's in those documents? Are there
    17       A. Generally.                                   17   other documents that set out this, quote, unquote,
    18       Q. And then potentially diversion as well,      18   program?
    19   correct?                                            19       A. Not to my knowledge during that time
    20       A. Price diversion.                             20   period.
    21          MS. MAINIGI: Objection; form and scope.      21       Q. And these documents were in place up
    22       A. Can you give me a minute now before we       22   until the -- I think the 2006 document we looked
    23   get too far down into the questions?                23   at; is that right?
    24       Q. If you want to take the time,                24       A. They were -- the second packet was dated

   Golkow Litigation Services                                                      Page: 62 (242 - 245)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further64Confidentiality
                                                         of 81. PageID #: 126578
                                                                             Review
                                                      Page 246                                                Page 248
     1   2006.                                                    1   alternative source vendors or AVS [sic].
     2      Q. Okay. Correct. So are there any other              2          "As one Cardinal employee wrote in a
     3   documents out there that would set out what              3   2001 e-mail to colleagues worried about risks of
     4   Cardinal's suspicious order monitoring system or         4   the AVS [sic] market, the firm 'must understand
     5   program was that you are aware of?                       5   the need not to kill the golden goose, ASV, who is
     6      A. The suspicious order monitoring program,           6   laying the golden eggs.'"
     7   not that I'm aware of, no.                               7          Do you know, because you were involved
     8      Q. Now, how about the suspicious order                8   to some degree with this, what risks he was
     9   monitoring systems?                                      9   referring to?
    10      A. When I refer to the suspicious order              10          MS. MAINIGI: Objection; form.
    11   monitoring system, I'm referring to the                 11   Objection; scope.
    12   enhancement to the program that we made in the          12       A. I do not --
    13   2007 time frame, the electronic order monitoring        13          MS. MAINIGI: Objection; time period.
    14   program with thresholds.                                14       A. I do not know.
    15      Q. Okay. So prior to 2007 or whenever this           15       Q. Okay. If you'll go to page 4.
    16   new upgrade was rolled out, Cardinal did not            16       A. Yes.
    17   monitor thresholds, correct?                            17       Q. And there in paragraph 11, it talks
    18      A. We didn't call them thresholds, but the           18   about "Cardinal repeatedly sold pharmaceuticals to
    19   ingredient limit reports acted like a threshold.        19   customers that it knew or should have known were
    20   When the customer purchased the amount as               20   diverting pharmaceuticals."
    21   indicated by the DEA that they wanted reported, we      21          Correct?
    22   reported it, and we had the ingredient -- I'm           22       A. The sentence says that. It's talking
    23   sorry -- the excessive limit reports which were         23   about price diversion.
    24   guided somewhat in part by dosage limit charts          24       Q. Okay. And paragraph 12, "Similarly,
                                                      Page 247                                                Page 249
     1 that were posted in our cages and vaults that gave         1   starting in January of '03 -- or 2003, Cardinal
     2 guidance to appropriate amounts of the particular          2   was alerted that its customers in the Carrington
     3 drugs listed that should be ordered by that type           3   network of closed-door pharmacies were diverting
     4 of customer.                                               4   drugs."
     5      Q. Okay. Have you had a chance to review              5          Do you see that?
     6   the document that we were looking at?                    6      A. I see that. Again, referring to price
     7      A. Yes, generally.                                    7   diversion, yes.
     8      Q. Okay. And if you go to page 2.                     8      Q. And ultimately Carrington ended up under
     9      A. Yes.                                               9   criminal investigation, correct?
    10      Q. Paragraph 2.                                      10          MS. MAINIGI: Objection; scope.
    11      A. Yes.                                              11   Objection; form.
    12      Q. It says, "Cardinal is one of three                12      A. I see the note or the statement that
    13   primary distributors of pharmaceuticals in the          13   Carrington was under criminal investigation, yes.
    14   United States."                                         14                  ---
    15          That's correct? Cardinal                         15        (Cardinal-Norris Exhibit 26 marked.)
    16   AmerisourceBergen, and McKesson. Would you agree        16                  ---
    17   with that?                                              17      Q. This is Norris 66 and Plaintiff's
    18      A. The three you listed are the three                18   Exhibit Number 26.
    19   largest distributors in the market.                     19          Ms. Norris, have you seen this document
    20      Q. And it says, "Up until the end of the             20   prior to today?
    21   practice in December of '05, or 2005, Cardinal,         21      A. I have.
    22   like the other national full-line distributors,         22      Q. And this is Cardinal's Anti-Diversion -
    23   bought and sold drugs in the secondary market           23   Know Your Customer Compliance Manual; is that
    24   buying from and selling to wholesalers known as         24   correct?

   Golkow Litigation Services                                                        Page: 63 (246 - 249)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further65Confidentiality
                                                         of 81. PageID #: 126579
                                                                             Review
                                                      Page 250                                                Page 252
     1      A. Yes. That's what it's labeled.                     1   AG_0000344 for the record.
     2      Q. And this was enacted in -- approximately           2          Again, is this a policy and procedure
     3   sometime in 2006; is that accurate?                      3   that's kept in the normal course?
     4      A. I believe the effective date is                    4       A. Yes.
     5   November 1, 2006 --                                      5       Q. And this was actually created or
     6      Q. Okay.                                              6   implemented or the issue date is December 22nd of
     7      A. -- on page 66.                                     7   2008?
     8      Q. And are you aware whether Cardinal had a           8       A. That is the issue date according to the
     9   prior Know Your Customer Compliance Manual?              9   document.
    10      A. Specifically titled that, I don't know.           10       Q. And these reports were provided to the
    11      Q. Do you know of any type of Know Your              11   sales personnel, correct?
    12   Customer Compliance Manual, whether it was titled       12       A. The Highlight Reports?
    13   that or not?                                            13       Q. Yes, ma'am.
    14      A. I know that part of what we were doing            14       A. Yes.
    15   prior to this time period was ensuring that we          15       Q. And it would warn the sales personnel
    16   obtained the license and verified the address of        16   about increases in customers' ordering practices;
    17   the customers that we were selling to as was            17   is that right?
    18   required.                                               18       A. It would notify the salesperson when the
    19      Q. Right. I'm just asking if there was an            19   customer was approaching a certain level of their
    20   earlier manual.                                         20   threshold.
    21      A. I don't know.                                     21       Q. Would these reports also be provided to
    22      Q. And now I think we're going to get into           22   the QRA, quality regulatory -- I think it's
    23   what you were talking about earlier, some of            23   assurance committee that you guys have?
    24   these -- and let me ask you on 26, I know you           24       A. The committee? I don't know what
                                                     Page 251                                                 Page 253
     1   mentioned you reviewed that. Is that a document          1   committee you're referring to.
     2   that Cardinal usually keeps in the normal course         2      Q. Yeah, the quality regulatory group.
     3   of business?                                             3      A. The quality regulatory group?
     4       A. Yes.                                              4      Q. Yes, ma'am.
     5       Q. And it's a policy and procedure that              5      A. That's the group that's producing the
     6   applied across Cardinal nationwide; is that right?       6   report.
     7       A. To our pharmaceutical distribution                7      Q. So they created all these policies and
     8   business, yes.                                           8   procedures then, correct?
     9       Q. And according to you, it appears to be a          9          MS. MAINIGI: Objection; form.
    10   true and accurate copy of what you reviewed prior       10      A. "They" being?
    11   to today?                                               11      Q. QRA.
    12       A. Yes.                                             12      A. The anti-diversion team within QRA --
    13                  ---                                      13      Q. Okay.
    14        (Cardinal-Norris Exhibit 27 marked.)               14      A. -- but they're also QRA.
    15                  ---                                      15      Q. Got it. I apologize.
    16       Q. Okay. Now, going on to Number 27. 33.            16      A. That's all right. I just want to make
    17   Norris 33 is going to be Plaintiff's Exhibit            17   sure I'm understanding your questions.
    18   Number 27.                                              18      Q. Were there additional policies and
    19          This is another policy and procedure,            19   procedures that got created and implemented in
    20   correct? Highlight Report - Sales?                      20   2012?
    21       A. Yes.                                             21          MS. MAINIGI: Objection; form.
    22       Q. Is this something that would also be             22      Q. I'll strike that. That's a bad
    23   provided to the -- strike that.                         23   question.
    24          The Bates number on the bottom, it's             24          MR. FULLER: This is 37.

   Golkow Litigation Services                                                        Page: 64 (250 - 253)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further66Confidentiality
                                                         of 81. PageID #: 126580
                                                                             Review
                                                     Page 254                                                  Page 256
     1                 ---                                       1      Q.
     2       (Cardinal-Norris Exhibit 28 marked.)
     3                 ---
     4   BY MR. FULLER:
     5      Q. This is going to be Plaintiff's Exhibit
     6   Number 28, AG_0000154. This is a policy and
     7   procedure related to detecting or reporting
     8   suspicious orders and responding to threshold
     9   events.
    10         Do you see that?
    11      A. I see that's the title.
    12      Q. And the purpose of this? Read the
    13   purpose to us, please.                                 13       A. Yes. Although, I think you're somewhat
    14      A.                                                  14   mixing two time periods through the evolution of
                                                                15   our program. The small, medium, large and class
                                                                16   of trade designations for determining thresholds
                                                                17   was during the 2008 to 2012 period.
                                                                18       Q. Okay.
                                                                19       A.




                                                                                       .

                                                    Page 255                                                   Page 257
     1                                                           1




                                                                22      Q. And did it also compare them to other
                                                                23   customers prior to 2012?
                                                                24      A. Yes. But then we set -- each customer

   Golkow Litigation Services                                                        Page: 65 (254 - 257)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further67Confidentiality
                                                         of 81. PageID #: 126581
                                                                             Review
                                                       Page 258                                                Page 260
     1   had an individual threshold based on the                  1
     2   comparisons and then the particular factors
     3   applicable to that customer.
     4




     8       Q. Okay. So, again, my question is, did we
     9   compare them to like customers prior to 2012? And
    10   the answer I believe, if I understood you, is yes,
    11   we did?
    12       A. Comparing them to like customers was one
    13   of the ways that we set the threshold.
    14       Q.




                                                       Page 259                                                Page 261
     1                                                             1




                                                                  11          (Discussion held off the record.)
                                                                  12          MR. FULLER: I'm going to provide a
                                                                  13   thumb drive to the court reporter. This is what
                                                                  14   we used with Ms. Justice previously.
                                                                  15                 ---
                                                                  16        (Cardinal-Norris Exhibit 30 marked.)
                                                                  17                 ---
                                                                  18          MS. MAINIGI: What do you want us to do
                                                                  19   with that?
                                                                  20          MR. FULLER: You can hold it. I'm just
                                                                  21   giving you a copy of what the witness is going to
                                                                  22   see.
                                                                  23   BY MR. FULLER:
                                                                  24      Q. And what we've done, Ms. Norris, is

   Golkow Litigation Services                                                         Page: 66 (258 - 261)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further68Confidentiality
                                                         of 81. PageID #: 126582
                                                                             Review
                                                     Page 262                                                     Page 264
     1   we've been provided with the --                         1          And what we did is we overlaid the
     2          MR. FULLER: You can read it on the               2   suspicious order reports that were provided to us
     3   flight home.                                            3   by your counsel as well. I want to say it's Bates
     4   BY MR. FULLER:                                          4   numbers 12, 13, and 14 of the specific production
     5       Q. We've taken the detailed distribution            5   in this case.
     6   information that we've been provided by                 6          MR. FULLER: And, Counsel, for your
     7   Cardinal --                                             7   benefit, also included on the thumb drive. Okay.
     8          MS. MAINIGI: What topic does this                8   BY MR. FULLER:
     9   relate to?                                              9       Q. And what I've done is I've had the guys
    10          MR. FULLER: Complying with the policies         10   who've worked with the ARCOS data for us create a
    11   and procedures and how they interpret them.            11   code so I could basically have a numeric value for
    12          MS. MAINIGI: I'm sorry. Which topic?            12   the suspicious order plugged in, you know, bring
    13   Are you on Notice 1 or Notice 2?                       13   up that suspicious order and then substitute the
    14          MR. FULLER: That would be somewhere on          14   shipments of that same drug family.
    15   Notice 1.                                              15   BY MR. FULLER:
    16   BY MR. FULLER:                                         16
    17       Q. So what we have there --
    18          MS. MAINIGI: So, Counsel -- I'm sorry
    19   to keep interrupting you, but is this West
    20   Virginia distribution data? Because I don't
    21   understand how this is in within the geographic
    22   scope of what's currently allowed to be questioned
    23   on or where it is in the topics.
    24          MR. FULLER: Okay. So this is Summit                                 .

                                                    Page 263                                                    Page 265
     1   and Cuyahoga County.                                    1      A.
     2          MS. MAINIGI: Okay. And so these are --
     3          MR. FULLER: So it's not West Virginia.
     4          MS. MAINIGI: This is Notice 2, and it's
     5   the CT-1 specific topics then? Because we agreed        5      Q. Okay.
     6   we would do those --                                    6         MR. FULLER: So if you'll plug in Number
     7          MR. FULLER: Yes. It's application of             7   43 for me. Actually, hold on.
     8   the policies and procedures we've just been             8         (Discussion held off the record.)
     9   talking about.                                          9         MR. FULLER: Yeah, so plug in 43.
    10          MS. MAINIGI: Okay. So if it relates to          10         MS. MAINIGI: Do you have a hard copy of
    11   the Notice 2, CT-1 specific topics --                  11   this?
    12          MR. FULLER: No. It would fall under             12         MR. FULLER: Of this big 'ole
    13   CT-1 related to the policies and procedures that       13   spreadsheet? No.
    14   were in place, the standard operating procedures.      14         MS. MAINIGI: Or any part of it that
    15   And I want to see if I'm understanding what the        15   you're intending to ask her about?
    16   witness has testified to.                              16         MR. FULLER: No. I'm attaching the
    17          MS. MAINIGI: Okay. Well, we'll wait             17   thumb drive as the page saver.
    18   for the question.                                      18         If you'll click on the purple display.
    19   BY MR. FULLER:                                         19   BY MR. FULLER:
    20      Q. All right. So what you see in front of           20      Q.
    21   you, Ms. Norris, is the detailed distribution
    22   data -- now that they've changed the screen on
    23   us -- was the detailed distribution data for
    24   Cuyahoga and Summit Counties.

   Golkow Litigation Services                                                           Page: 67 (262 - 265)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further69Confidentiality
                                                         of 81. PageID #: 126583
                                                                             Review
                                                  Page 266                                                Page 268
     1   BY MR. FULLER:                                       1
     2
                                                                                you know, the orders on the 21st
                                                              4   were cut, not shipped.
                                                              5     Q. Correct.
                                                              6     A.
     7       Q. I'll take your word on it. And this
     8   facility had --
     9          MR. FULLER: If you'll scroll over to
    10   the right some to the date.
    11       Q. -- had a threshold event --
    12          MS. VELDMAN: Right here?
    13          MR. FULLER: Yep.
    14   BY MR. FULLER:
    15       Q. -- on January 21st of '14.
    16       A. I lost the highlighting.
    17       Q. Yeah. It moved where we were in the
    18   document.
    19          MS. VELDMAN: All right. Hold on.
    20          MR. FULLER: There you go. Now just
    21   slide it over.
    22   BY MR. FULLER:
    23       Q. January 21st of '14. Do you see that?
    24       A. January 21st, 2014.
                                                  Page 267                                                Page 269
     1                                                        1




                     then on January 22nd, we see more
     7   shipments going to this facility for
     8   hydrocodone -- or excuse me -- oxycodone, correct?
     9      A. The line right below the blue part?
    10      Q. Yes, ma'am.
    11      A. Yes.
    12      Q. You see we have a quantity ordered and a
    13   quantity shipped of 12 on January 22nd?
    14      A. Yes.
    15      Q. And then on January 23rd, we actually
    16   have three different orders for three different
    17   amounts of oxycodone.
    18




   Golkow Litigation Services                                                    Page: 68 (266 - 269)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further70Confidentiality
                                                         of 81. PageID #: 126584
                                                                             Review
                                                  Page 270                                                    Page 272
     1                                                        1   more copies of it -- what I've been provided is a
                                                              2   custodial file.
                                                              3          MS. MAINIGI: Are you representing this
                                                              4   is the entire custodial file that you were
                                                              5   provided?
                                                              6          MR. FULLER: It is what I was able to
                                                              7   find and what you guys produced. And when you
                                                              8   produced them, you didn't separate them out in any
                                                              9   way, so I pulled it together the best I can. And
                                                             10   if you want to at the end, we can go through all
                                                             11   the different Bates numbers that are there. But
                                                             12   for the record, the first page of this composite
                                                             13   exhibit is CAH_MDL_2804_00001537.
                                                             14   BY MR. FULLER:
                                                             15




    21         MR. FULLER: Gina, run 98 for me.
    22         MS. VELDMAN: 94?
    23         MR. FULLER: 98.
    24         MS. VELDMAN: Sorry.                           24         MS. MAINIGI: Objection; form.
                                                  Page 271                                                     Page 273
     1   BY MR. FULLER:                                       1   Objection; scope.
     2                                                        2         MR. FULLER: Sure.
                                                              3         MS. MAINIGI: I was waiting for him to
     4         Do you see that?                               4   actually finish his paragraph long sentence.
     5      A. I see one line highlighted, yes.               5   BY MR. FULLER:
     6      Q.                                                6      Q. Go ahead.
                                                              7      A.




    20                  ---
    21       (Cardinal-Norris Exhibit 29 marked.)
    22                  ---
    23          MR. FULLER: And I'll attach as
    24   Plaintiff's Exhibit Number 29 -- and there's two    24         MS. MAINIGI: Objection; form.

   Golkow Litigation Services                                                     Page: 69 (270 - 273)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further71Confidentiality
                                                         of 81. PageID #: 126585
                                                                             Review
                                                   Page 274                                                          Page 276
     1   Objection; scope.                                       1 think, Plaintiff's Exhibit 29; is that correct?
     2      A. Yes.                                              2       A. 20- --
     3      Q. If there is no gap and we're shipping             3       Q. 29?
     4   additional orders of the same oxycodone to this         4       A. It says 25.
     5   pharmacy, we should see some sort of documented         5       Q. Does it have a sticker that says 25 on
     6   explanation in their diligence file; is that            6 it?
     7   correct?                                                7       A. Yes.
     8         MS. MAINIGI: Objection; form.                     8          MS. MAINIGI: Yes.
     9      A. Unless -- not necessarily, because then           9       A. The document you handed to me just
    10   perhaps their accrual period started over.             10 before break is labeled 25.
    11                                                          11       Q. Okay. Well, let's go with that. 25 it
                                                                12 is.
                                                                13       A. Okay.
                                                                14    Q. And you've seen this document before?
                                                                15    A. I have.
                                                                16    Q. And you know this to be the Memorandum
                                                                17 of Agreement between the United States Department
                                                                18 of Justice, the DEA, and Cardinal Health, correct?
                                                                19       A. Yes. The Settlement and Release
                                                                20 Agreement and Administrative Memorandum of
                                                                21 Agreement, yes.
                                                                22   Q. And for the record, it's
    23      Q. Okay.                                            23 CAH_MDL_PRIORPROD_ HOUSE_0004009. And this
    24      A. There is a note about a threshold                24 included allegations related to several of

                                                     Page 275                                                        Page 277
     1   increase in the file, by the way.                       1   Cardinal's facilities; is that right?
     2      Q. On that date?                                     2       A. Allegations, yes.
     3      A. No, not on that date. Just generally.             3       Q. Against the Auburn, Washington
     4      Q. Yeah, I know. I saw others, but ...               4   distribution center, the Lakeland, Florida
     5      A. Can we take a break --                            5   distribution center, the Swedesboro, New Jersey
     6          MS. MAINIGI: Sure.                               6   distribution center, the Dublin Court and
     7      A. -- maybe before we start --                       7   Stafford, Texas distribution center, the McDonough
     8          MS. MAINIGI: Yeah.                               8   facility in Georgia, the Valencia facility in
     9      Q. Sure.                                             9   California, the Denver facility in Colorado; is
    10      A. Can we do that before we start --                10   that correct?
    11      Q. Absolutely, yes, ma'am.                          11       A. Those are the facilities listed, yes.
    12          THE VIDEOGRAPHER: The time is now 4:46.         12       Q. And Cardinal -- well, strike that.
    13   Going off the record.                                  13          The allegations were that Cardinal was
    14          (Recess taken.)                                 14   shipping suspicious orders, correct?
    15          THE VIDEOGRAPHER: Okay. The time is             15       A. The allegation in Number 8 is that
    16   now 5:02. Back on the record.                          16   Cardinal Health failed to report suspicious
    17          MR. FULLER: Where's that thumb drive?           17   orders.
    18   We're going to attach that thumb drive as              18       Q. And then if you'll turn to -- and along
    19   Plaintiff's Exhibit 30.                                19   with this -- and you've -- strike that.
    20                  ---                                     20          This document, you understand, is kept
    21       (Cardinal-Norris Exhibit 25 marked.)               21   in the normal course there at Cardinal. You've
    22                  ---                                     22   reviewed it prior to today, and it appears to be
    23   BY MR. FULLER:                                         23   accurate and complete; is that fair?
    24      Q. Now, Ms. Norris, you have before you, I          24          MS. MAINIGI: Objection to form.

   Golkow Litigation Services                                                             Page: 70 (274 - 277)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further72Confidentiality
                                                         of 81. PageID #: 126586
                                                                             Review
                                                    Page 278                                                  Page 280
     1       A. This document I'm looking at right now,           1   correct?
     2   I don't understand what you mean by "kept in the         2       A. It was the allegation that was made.
     3   normal course of business."                              3       Q. I'm asking you if you agree or disagree
     4       Q. Cardinal maintains it. They have it in            4   with it.
     5   their filing system somewhere, correct?                  5          MS. MAINIGI: Objection; scope.
     6          MS. MAINIGI: Objection to form.                   6       A. Cardinal Health made no admission
     7       A. Yes.                                              7   related to the allegation.
     8       Q. Okay. And it appears to be accurate and           8       Q. It denied the allegations, didn't it?
     9   complete compared to the one that you previously         9       A. It made no admission related to the
    10   reviewed prior to today; is that correct?               10   allegation.
    11       A. It does, yes.                                    11       Q. Do you know whether Cardinal denied the
    12       Q. Okay. And if you'll turn to page 21.             12   allegations? And if you don't know, just say you
    13   Because you're also aware that there were               13   don't know. That's fine by me.
    14   immediate suspension orders issued to each of           14       A. Cardinal Health made no admission
    15   these facilities as well, correct?                      15   related to the allegations.
    16       A. Yes.                                             16       Q. Do you know whether Cardinal Health
    17       Q. And on page 21, we have I believe it's           17   denied the allegations?
    18   page 2 of the Lakeland, Florida distribution            18          MS. MAINIGI: Objection; asked and
    19   center immediate suspension order; is that right?       19   answered.
    20       A. Yes.                                             20       A. Cardinal Health made no admission
    21       Q. And it says -- right above the diagram,          21   related to the allegations that were made.
    22   it says, "Retail pharmacies in Florida order an         22       Q. All right. Let's look at the first one.
    23   average of less than 8,400 dosage units of              23   Medipharm-Rx, Inc. Monthly average --
    24   hydrocodone per month."                                 24   understanding that the average for pharmacies in
                                                      Page 279                                                Page 281
     1          Do you see that?                                  1   Florida is less than 4,800 -- received over
     2       A. I see that sentence.                              2   155,000 per month for at least a four-month time
     3       Q. And hydrocodone excludes oxycodone and            3   frame.
     4   other derivatives, correct? We're just looking at        4          Do you see that?
     5   hydrocodone here, correct?                               5      A. I see that, and it's actually 8,400 is
     6          MS. MAINIGI: Objection; scope.                    6   the average, not 4,800.
     7       A. I don't know the statement just because           7      Q. Excuse me. 8,400. I'm a little
     8   I'm not familiar enough -- I'm not a pharmacist,         8   dyslexic. I apologize.
     9   but --                                                   9          DRM Enterprise, Inc., received nearly
    10       Q. Fair enough. Fair enough. I'll strike            10   just shy of a million dosages over 22 months, an
    11   it.                                                     11   average of over 42,000 per month from a period of
    12          It's referencing hydrocodone per month,          12   January of '06 to October of '07.
    13   correct?                                                13          Do you see that?
    14       A. Yes.                                             14      A. I see that information.
    15       Q. Okay. "Respondents distributed                   15      Q. Jen-Mar Pharmacy Services, Inc., over an
    16   hydrocodone to pharmacies engaged in the diversion      16   11-month period, for the first three months
    17   of controlled substances as reflected in the chart      17   received an average of 2,700 pills. In the last
    18   below. Respondent knew or should have known that        18   eight months, 43,000 pills.
    19   the pharmacies were diverting hydrocodone into          19          Does that seem suspicious, a jump like
    20   other than legitimate medical, scientific, and          20   that, an increase in -- what is that? -- about 15
    21   industrial channels."                                   21   times from one month to the next?
    22          And Cardinal denies that, correct?               22          MS. MAINIGI: Objection; form.
    23       A. That is the allegation that was made.            23   Objection; scope.
    24       Q. And Cardinal denies that still to today,         24      A. Not necessarily. I don't know the

   Golkow Litigation Services                                                        Page: 71 (278 - 281)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further73Confidentiality
                                                         of 81. PageID #: 126587
                                                                             Review
                                                  Page 282                                                    Page 284
     1   circumstances surrounding the increase in             1   not; is that fair?
     2   purchases.                                            2          MS. MAINIGI: Objection to form.
     3       Q. National Pharmacy, over a 9-month period       3   Objection; scope.
     4   received 70,000 plus pills of hydrocodone. And,       4      A. We want to understand the totality of
     5   again, all in the Florida area, correct?              5   the circumstances, yes.
     6       A. Out of the Lakeland distribution center.       6      Q. United Prescription Services, Inc., over
     7   So generally the Florida and surrounding area I       7   a four-month period, 287,000 hydrocodone pills
     8   believe is what they service.                         8   dumped into one pharmacy, correct?
     9       Q. O-R-G, Inc., 1.2 million over a                9      A. 287,025 pills per month average were
    10   five-month period, 242,000 pills plus per month      10   shipped to that pharmacy.
    11   for a five-month time frame.                         11      Q. Satellite Drug and Pharmacy, the first
    12          Does that cause you any concerns sitting      12   four months of a 19-month time frame, 375 pills on
    13   here today?                                          13   average. The next 15 months, 69,500 pills on
    14          MS. MAINIGI: Objection; form.                 14   average per month into that pharmacy. That's not
    15   Objection; scope.                                    15   normal, is it, that type of increase?
    16       A. No, because I don't know the totality of      16          MS. MAINIGI: Objection to form.
    17   the circumstances related to those distributions.    17   Objection to scope.
    18       Q. And what documents would you want to see      18      A. Not necessarily. Without the totality
    19   to make that determination?                          19   of circumstances, I cannot say.
    20          MS. MAINIGI: Objection; scope.                20      Q. And if you turn to the next page. Do
    21       A. The Know Your Customer questionnaire, as      21   you see paragraph D there?
    22   well as any related documentation obtained as part   22      A. Yes.
    23   of the due diligence.                                23      Q. And who is Eric Brantley; do you know?
    24       Q. So there should be due diligence related      24      A. The manager of quality and regulatory
                                                  Page 283                                                      Page 285
     1   to these transactions, right?                         1   affairs.
     2       A. There should be -- the Know Your               2       Q. So was he the guy that manages all of
     3   Customer process should be followed if thresholds     3   quality and regulatory affairs for Cardinal during
     4   were increased.                                       4   this time?
     5       Q. We should see documentation or                 5       A. No. He's a manager within our quality
     6   explanation why, correct?                             6   and regulatory affairs department.
     7       A. Yes.                                           7       Q. So what does he manage, what area?
     8       Q. Okay. What else would you want to see?         8       A. I believe he was originally brought on
     9   Would you want to see any site visits?                9   as part of the Internet pharmacy initiative after
    10          MS. MAINIGI: Objection; form.                 10   we had the meeting with the DEA, and -- I'm not
    11   Objection; scope.                                    11   positive, so I can't say for sure his -- his
    12       A. If site visits were warranted by the          12   obligations expanded over time.
    13   information in the Know Your Customer and other      13       Q. Are you aware that in September of 2006,
    14   information we gathered, yes.                        14   he sent an e-mail to the DEA saying that Cardinal
    15       Q. If they're there, you'd want to see           15   was discontinuing its sales to a pharmacy referred
    16   them, right --                                       16   to as RKR, and they didn't discontinue their
    17          MS. MAINIGI: Objection; form.                 17   sales?
    18       Q. -- if they're available?                      18          MS. MAINIGI: Objection; form.
    19          MS. MAINIGI: Objection; scope.                19   Objection; scope.
    20       A. Yeah.                                         20       A. I'm not aware of that e-mail, no.
    21       Q. Because part of the process is you want       21       Q. And that they continued to provide that
    22   to collect as much information as you can to make    22   pharmacy with over 393,000 hydrocodone products?
    23   the right decision when you're dealing with these    23          MS. MAINIGI: Is that a question?
    24   controlled substances and whether to ship them or    24          MR. FULLER: Yes.

   Golkow Litigation Services                                                      Page: 72 (282 - 285)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further74Confidentiality
                                                         of 81. PageID #: 126588
                                                                             Review
                                                        Page 286                                                             Page 288
     1           MS. MAINIGI: Objection; form.                         1 record, P-31 appears to be a privileged document
     2   Objection; scope.                                             2 which obviously was inadvertently produced. And
     3       A. That is an allegation that's made.                     3 so we request that pursuant to the protective
     4       Q. And I think you've testified                           4 order, that you give us back all copies that you
     5   consistently that Cardinal would not ship an order            5 have of this document. We'll send you a follow-up
     6   that it knew -- or that should have known it would            6 letter, and we will put it on the privilege log.
     7   be diverted, correct --                                       7 Obviously, we will not let Ms. Norris be
     8           MS. MAINIGI: Objection to form.                       8 questioned on it.
     9       Q. -- or had the potential for being                      9         MR. FULLER: Sure. Fair enough. So
    10   diverted?                                                    10 just to put it on the record, the Bates number is
    11           MS. MAINIGI: Objection to form.                      11 CAH_MDL_PRIORPROD_DEA07_00968964. And we'll hold
    12       A. Cardinal Health does not ship orders                  12 that issue until it's resolved.
    13   that it has reported as suspicious.                          13         MS. MAINIGI: Okay. Thank you.
    14       Q. And even going back to -- prior to                    14         MR. FULLER: Sure.
    15   2007 -- strike that.                                         15         UNIDENTIFIED SPEAKER: Hey guys, are we
    16           And if Cardinal had reason to know that              16 on mute?
    17   a pharmacy or drugstore was diverting product, it            17         MR. FULLER: Probably.
    18   would not ship to that pharmacy, correct?                    18         UNIDENTIFIED SPEAKER: I think so.
    19       A. If Cardinal Health determined that                    19         THE VIDEOGRAPHER: Can you hear us?
    20   customer posed an unreasonable risk of diversion,            20         UNIDENTIFIED SPEAKER: Yeah, we can hear
    21   it would not ship to that customer.                          21 you.
    22           MR. FULLER: This is going to be                      22         MR. FULLER: We were just whispering and
    23   Plaintiff's Exhibit Number 31, and it's Norris 25.           23 messing with you guys to see if you were really
    24                  ---                                           24 paying attention.

                                                           Page 287                                                          Page 289
     1        (Cardinal-Norris Exhibit 31 marked.)                     1                 ---
     2                   ---                                           2        (Cardinal-Norris Exhibit 32 marked.)
     3          MS. MAINIGI: Was this produced by                      3                 ---
     4   Cardinal?                                                     4   BY MR. FULLER:
     5          MR. FULLER: It was.                                    5       Q. All right. The next document you're
     6          MS. MAINIGI: And you don't have a Bates                6   being provided is Norris 74, I think. Do you have
     7   number?                                                       7   it?
     8          MR. FULLER: Yeah, I apologize. I'm not                 8       A. I don't see that number on here.
     9   great on -- I'll see if I can get one, though, for            9       Q. No. It was a last minute add, but for
    10   the record.                                                  10   the record, DEA07_01198345.
    11          MS. MAINIGI: You know, let me -- I'd                  11          Have you seen this document before?
    12   like to take a break, please, before we start. I             12       A. I have.
    13   just want to check on privilege status.                      13       Q. Okay. And did you review it in your
    14          THE VIDEOGRAPHER: The time is now 5:18.               14   preparation for the deposition today?
    15   Going off the record.                                        15       A. I did.
    16          (Recess taken.)                                       16       Q. And it appears to be a document or an
    17          THE VIDEOGRAPHER: Okay. The time is                   17   e-mail from Steve -- is it Reardon?
    18   now 5:24. Back on the record.                                18       A. Reardon.
    19          MS. MAINIGI: Counsel, what you just                   19       Q. Reardon. And this is a document that's
    20   marked as P-31 --                                            20   maintained in Cardinal's normal business, I'm
    21          MR. FULLER: I have the Bates number, if               21   assuming, on its e-mail server, correct?
    22   it helps.                                                    22       A. In accordance with its document
    23          MS. MAINIGI: Oh, you do? Okay. I                      23   retention policies, yes.
    24   think we found it, but just for the purpose of the           24       Q. Fair enough. And does this document and

   Golkow Litigation Services                                                                  Page: 73 (286 - 289)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further75Confidentiality
                                                         of 81. PageID #: 126589
                                                                             Review
                                                  Page 290                                                      Page 292
     1   the attachments thereto appear to be fair and         1   DEA's expectations and that it is not dictated to
     2   accurate to what the copy you reviewed?               2   us by the agency pursuant to a regulatory action."
     3       A. Yes.                                           3          Correct?
     4       Q. Okay. And this is actually a summary of        4       A. I see that sentence.
     5   a meeting that HDMA had with DEA, correct?            5       Q. And was this prior to the initiation of
     6       A. That's one part of it, yes.                    6   the regulatory action --
     7       Q. And this is an e-mail from Mr. Reardon         7          MS. MAINIGI: Objection to form.
     8   to a Mr. Brantley, who we mentioned earlier,          8       Q. -- or do you know?
     9   Carolyn McPherson, as well as others; is that         9       A. I believe that the orders to show cause
    10   right?                                               10   were issued after that.
    11       A. It is.                                        11       Q. And Mr. Reardon wanted to try to prevent
    12       Q. And what's the subject?                       12   a regulatory action being forced to adopt any sort
    13       A. The subject is "DEA suspicious order          13   of policies and procedures on suspicious order
    14   monitoring."                                         14   monitoring program, correct?
    15       Q. And it says, "The HDMA met with DEA           15       A. Mr. Reardon understood the obligations
    16   officials last Friday, September 7th, to discuss     16   that the DEA was implementing, the new obligations
    17   the agency's current policy position on suspicious   17   relating to the shipping requirement, and wanted
    18   orders of controlled substances."                    18   to make sure that we had a program implemented
    19          Do you see that there?                        19   that would comply with those new -- the new
    20       A. I see that sentence, yes.                     20   guidance.
    21       Q. And then it talks about a summary. And        21       Q. But you said they told you about them
    22   then it says, "The DEA is setting a new standard     22   way back in 2006, right?
    23   with which we must comply."                          23       A. The initial communication from
    24          Correct?                                      24   Rannazzisi was in 2006.

                                                  Page 291                                                        Page 293
     1       A. Correct.                                       1       Q. And you still hadn't done anything to
     2       Q. And then Mr. Reardon says, "This is all        2   implement them now in September of 2007, correct?
     3   coming about as the result of problems with           3       A. I cannot --
     4   Internet pharmacies and controlled substance          4          MS. MAINIGI: Objection; form.
     5   diversion."                                           5       A. I cannot presently say the corporation
     6          Isn't that right?                              6   doesn't have present knowledge of the actions that
     7       A. That is what this sentence says.               7   we took and the timing of what those actions that
     8       Q. It then talks about that they                  8   we took in that period.
     9   recently -- recently they suspended ABC -- which I    9       Q. So if I understand you correctly, you
    10   think, if you and I are on the same page, is         10   don't have knowledge as to what actions you,
    11   AmerisourceBergen, correct?                          11   Cardinal, took during that time frame; is that
    12       A. Correct.                                      12   correct?
    13          MS. MAINIGI: It's ABC registration.           13       A. I don't know the timing and the actions
    14          MR. FULLER: Yeah. Thank you. I got            14   taken during the time period --
    15   it.                                                  15       Q. So you can't tell me --
    16   BY MR. FULLER:                                       16       A. -- based on current knowledge.
    17       Q. "They recently suspended an ABC               17       Q. So sitting here after prepping for
    18   registration and used the suspension to get them     18   three, three and a half weeks, whatever it was,
    19   to implement a complex and onerous suspicious        19   you still can't tell us what action Cardinal took
    20   order monitoring program that meets the criteria     20   from the time it was told it had a shipping
    21   spelled out in the HDMA meeting summary."            21   requirement for almost a year, as to what they did
    22          And then he goes on to say at the             22   in relation to that new obligation or what they
    23   bottom, "We need to be proactive and implement a     23   considered a new obligation?
    24   program that we develop that will satisfy the        24          MS. MAINIGI: Objection to form.

   Golkow Litigation Services                                                       Page: 74 (290 - 293)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further76Confidentiality
                                                         of 81. PageID #: 126590
                                                                             Review
                                                 Page 294                                                    Page 296
     1   Misstates her testimony.                             1   "Key takeaways from the meeting were."
     2       A. The corporation does not have present         2       A. I'm sorry. Repeat your question.
     3   knowledge about the actions and timing of the        3       Q. Sure. In this summary being provided by
     4   actions that were taken during that period           4   HDMA to its members, which Cardinal is one of, as
     5   presently.                                           5   you testified earlier, a board member and an
     6       Q. How doesn't the corporation know what it      6   executive committee meeting and whatever else,
     7   did?                                                 7   correct?
     8          MS. MAINIGI: Objection.                       8       A. Correct.
     9       Q. Was it taking any medication in the time      9       Q. It indicates the DEA is still of the
    10   that would inhibit its ability to remember?         10   position that the registrants have a shipping
    11          MS. MAINIGI: You don't need to answer        11   requirement to either hold shipment or do due
    12   that question.                                      12   diligence before the order gets shipped if it's a
    13       Q. How does the corporation not know what       13   suspicious order, correct?
    14   it did for a year?                                  14       A. I'm sorry. Can you repeat the question
    15          MS. MAINIGI: Objection to form.              15   one more time?
    16       A. The corporation does not presently have      16       Q. Sure. Let's just keep going.
    17   knowledge of the timing and actions taken during    17          They say, "Simply complying with the
    18   the period presently.                               18   suspicious orders, regulatory requirement, does
    19       Q. Does it expect to somehow magically get      19   not mean in the agency's view that the registrant
    20   knowledge at some point in time?                    20   is maintaining effective program to detect and
    21          MS. MAINIGI: Objection to form.              21   prevent diversion."
    22   Outside the scope.                                  22          Do you see that?
    23       A. I believe this case and the discovery        23       A. I do.
    24   related to it is continuing.                        24       Q. Cardinal knew that as far back as the
                                                 Page 295                                                      Page 297
     1      Q. So you think the corporation may               1   first Rannazzisi letter in I believe it was
     2   discover what it did ten or eleven years ago at      2   September of '06, correct?
     3   some future point in time? Is that your              3           MS. MAINIGI: Objection to form.
     4   testimony?                                           4       A. That is the information provided in the
     5          MS. MAINIGI: Objection to form.               5   initial Rannazzisi letter.
     6      A. The corporation cannot presently say           6       Q. Okay. And then also the DEA goes on and
     7   that -- speak regarding what it was doing in the     7   indicates to the HDMA that they do not have the
     8   timing during that period.                           8   resources to inspect every pharmacy; therefore, it
     9      Q. When can it speak to when it first took        9   is important that the distributor know their
    10   action; do you know?                                10   customers, correct?
    11          MS. MAINIGI: Objection to form.              11       A. Correct.
    12      A. No.                                           12       Q. You would agree with me that that is a
    13      Q. So sitting here today, the corporation        13   good idea on behalf of Cardinal to know who it's
    14   can't answer when it first took action related to   14   distributing controlled substances to, correct?
    15   the Rannazzisi letter of 2006, correct?             15           MS. MAINIGI: Objection; scope.
    16      A. I cannot say right now.                       16   Objection; form.
    17      Q. Turn to the next page, please. Do you         17       A. The Knowing Your Customer is a component
    18   see "Key Takeaways"?                                18   of our anti-diversion program.
    19      A. Yes.                                          19       Q. And as you testified to earlier, even
    20      Q. And, there again, in this summary from        20   prior to that program going into place, you still
    21   HDMA being provided to its members is again the     21   would take steps to know the customer; is that
    22   DEA's position on suspicious orders and that they   22   fair?
    23   have a stop shipment or a due diligence             23       A. We've always had the anti-diversion
    24   requirement, correct? I'm sorry. It's under the     24   program, the suspicious order monitoring program.

   Golkow Litigation Services                                                     Page: 75 (294 - 297)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further77Confidentiality
                                                         of 81. PageID #: 126591
                                                                             Review
                                                  Page 298                                                  Page 300
     1   But, yes, but Know Your Customer has been a part      1       A. I don't recall specifically.
     2   of that all along, yes.                               2       Q. So sitting here today, you don't know if
     3       Q. And I'm still taken aback.                     3   there was a shipping requirement in 2007, correct?
     4          Based on when Cardinal became informed         4          MS. MAINIGI: Objection to form.
     5   of this shipping requirement by the DEA, sitting      5   Misstates her testimony.
     6   here today, you can't tell us when they took any      6       A. My understanding is our suspicious order
     7   action in that regard, correct? Actually, let's       7   monitoring system, including the shipping
     8   backstep it.                                          8   requirement, was implemented in late 2007.
     9          The policies and procedures that were          9       Q. Well, just a minute ago you couldn't
    10   entered into in the latter part of '08 -- we         10   tell me when y'all first did something in relation
    11   looked at some of them earlier, right, December of   11   to the new shipping requirement.
    12   '08?                                                 12          Wasn't that your testimony?
    13       A. Mm-hmm.                                       13          MS. MAINIGI: Objection to form.
    14       Q. Do you remember that?                         14   Misstates her testimony.
    15       A. Yes.                                          15       A. I don't believe so. I believe we were
    16       Q. Okay. Some of those, I believe -- and         16   talking about the period between 2006 and 2000- --
    17   correct me if I'm wrong -- include a shipping        17   the receipt of the first letter and when we did
    18   requirement; do they not?                            18   implement. We never established when we
    19       A. The policy that we looked at mentions         19   implemented.
    20   held orders.                                         20       Q. So you believe that you implemented a
    21       Q. So we know at least two years after           21   policy and procedure for the shipping requirement
    22   Cardinal was aware of the shipping requirement,      22   in late 2007?
    23   they did something, right?                           23          MS. MAINIGI: Objection to form.
    24          MS. MAINIGI: Objection; form.                 24       A. We initiated our suspicious order
                                                  Page 299                                                  Page 301
     1       Q. September of '06 to December of '08. I         1   monitoring system in late 2007. I cannot speak to
     2   was giving you the benefit of the doubt. It's         2   policies and procedures.
     3   actually 26 months, a little over two years,          3       Q. Okay. Fair enough. Who is Dendright?
     4   correct?                                              4       A. Dendright?
     5       A. We have a policy dated 2008 that               5       Q. Yes, ma'am.
     6   mentions held orders. It does not -- it does not      6       A. My understanding is that Dendright is a
     7   make a statement about prior time period.             7   third party we engaged to perform, I believe, site
     8       Q. And sitting here today, can you tell the       8   visits.
     9   jury if Cardinal did anything prior to that policy    9                  ---
    10   related to what Cardinal considers new obligation    10        (Cardinal-Norris Exhibit 33 marked.)
    11   as far as shipping requirement?                      11                  ---
    12          MS. MAINIGI: Objection to form.               12           MR. FULLER: I apologize. This is
    13       A. Yes. Our anti-diversion program was           13   another e-mail that was produced. It's Norris 43.
    14   implemented -- anti-diversion system, suspicious     14   It will be Plaintiff's 33. And I'll get the Bates
    15   order monitoring system, was implemented in late     15   number to supplement it, Counsel.
    16   2007.                                                16           MS. MAINIGI: Okay.
    17       Q. And did it include a shipping                 17   BY MR. FULLER:
    18   requirement?                                         18       Q. Ms. Norris, do you know if you've seen
    19       A. Yes.                                          19   this document before?
    20       Q. And where is the policy that                  20       A. I have not.
    21   specifically provides the shipping requirement?      21       Q. And the subject line of this e-mail
    22       A. I don't have a copy of that particular        22   chain is "Lois & Clark 0102."
    23   policy.                                              23           Do you see that?
    24       Q. Did you review it?                            24       A. I see that subject line, yes.

   Golkow Litigation Services                                                     Page: 76 (298 - 301)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further78Confidentiality
                                                         of 81. PageID #: 126592
                                                                             Review
                                                  Page 302                                                         Page 304
     1      Q. I guess you could say "Lois & Clark             1          MS. MAINIGI: Objection; form.
     2   #0102."                                               2   Misstates her testimony.
     3      A. I'm assuming that's maybe their customer        3       Q. Actually, let me ask it differently. It
     4   number or something like that.                        4   didn't have a specific system in place to report
     5      Q. Sure. If you go back to the very                5   suspicious orders?
     6   beginning of it, there's an e-mail from a Kelly       6          MS. MAINIGI: Objection to form.
     7   Segee --                                              7       A. It had the -- as part of the program, it
     8      A. Yes.                                            8   had the system in place to calculate the
     9      Q. -- related to increases in thresholds.          9   algorithms to make the suspicious -- to make the
    10         Do you see those there?                        10   ingredient limit reports as required.
    11      A. I see the numbers she lays out.                11       Q. Okay. Right. No, I got that.
    12      Q. And if you go to the first page -- and         12          But, again, did Cardinal Health have a
    13   you can read the rest of it if you'd like.           13   system for detecting all suspicious orders prior
    14      A. Yes. Please give me a minute.                  14   to January 2007?
    15      Q. Sure.                                          15          MS. MAINIGI: Objection to form.
    16      A. Okay.                                          16       A. I believe I stated that we had a program
    17      Q. So, Ms. Norris, if you look, Michael           17   in place to make the reports that we were required
    18   Mone sends an e-mail on January 25th. Just the       18   to make to the DEA on the ingredient limit report.
    19   second e-mail in the chain.                          19          MS. MAINIGI: Mike, I'd like to go off
    20      A. Yes.                                           20   the record for just a couple of minutes.
    21      Q. It says the Dendright report. Is that          21          MR. FULLER: Sure.
    22   the company you were referring to earlier that       22          MS. MAINIGI: I think we're about ten
    23   would provide -- what did you say? Site visits?      23   minutes out.
    24      A. I believe that's a third party we              24          THE VIDEOGRAPHER: The time is now 5:48.

                                                  Page 303                                                          Page 305
     1   engaged to perform site visits, yes.                  1   Going off the record.
     2       Q. For what time period was Dendright             2          (Recess taken.)
     3   providing site visits?                                3          THE VIDEOGRAPHER: The time is now 5:58.
     4       A. I don't recall specifically.                   4   Back on the record.
     5       Q. Are they still providing site visits?          5          MS. MAINIGI: I think there was some
     6       A. We have a third party providing certain        6   confusion, Mr. Fuller, before the break, so
     7   site visits. I can't remember if it's Dendright.      7   Ms. Norris is just going to clarify so that it's
     8       Q. But at least apparently in 2008, it was        8   clear.
     9   Dendright?                                            9   BY MR. FULLER:
    10       A. They performed this site visit, it            10      Q. Okay. Ms. Norris, what do you need to
    11   appears, yes.                                        11   clarify?
    12       Q. And when you say "site visit," is that        12      A. I think we're still talking past each
    13   like the investigative visit to a particular         13   other. On the suspicious order reporting
    14   pharmacy?                                            14   requirement, prior to 2007 Cardinal Health
    15       A. Yes. At the request of QRA, they would        15   complied with its suspicious order reporting
    16   go out to perform a site visit.                      16   requirement in the statute.
    17       Q. So prior to 2007, did Cardinal have a         17          In doing -- but they did that by
    18   system for detecting all suspicious orders?          18   submitting the ingredient limit reports and the
    19       A. Prior to 2007, Cardinal Health had a          19   excessive order reports. That constituted our
    20   suspicious order monitoring program that produced    20   suspicious order reporting.
    21   the reports as required by the DEA, the ingredient   21          MS. MAINIGI: And do you want to draw
    22   limit report, the excessive order report.            22   his attention to this document?
    23       Q. So it did not have a specific suspicious      23      A. And as further set forth in Cardinal
    24   order program, correct?                              24   Exhibit 20, Norris Exhibit 20, that we talked

   Golkow Litigation Services                                                       Page: 77 (302 - 305)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further79Confidentiality
                                                         of 81. PageID #: 126593
                                                                             Review
                                                  Page 306                                                  Page 308
     1   about earlier.                                        1   this topic, you mentioned two reports when you
     2       Q. Okay. And did you talk about this              2   talked about the prior to '07 suspicious order
     3   change in your testimony with your counsel on the     3   reporting, the ingredient --
     4   break?                                                4       A. The ingredient limit report.
     5       A. It's not a change in my testimony. It's        5       Q. And then another one.
     6   a clarification. And we did talk about the need       6       A. Excessive order reports.
     7   to make the clarification, yes.                       7       Q. Where would I find those reports?
     8       Q. And based on the conversation you had,         8       A. My understanding is that some of them
     9   you've now come back in and clarified or changed      9   have been produced.
    10   or altered, whatever you want to label it, your      10       Q. And where does Cardinal keep those
    11   testimony, correct?                                  11   reports?
    12          MS. MAINIGI: Objection to form.               12          MS. MAINIGI: Objection; outside the
    13   Misstates her testimony.                             13   scope.
    14       A. I'm clarifying the position that I've         14       Q. Are they electronic reports? I think
    15   been testifying to throughout today.                 15   you testified earlier they were.
    16       Q. Okay. So I'll ask the question again.         16          MS. MAINIGI: Objection to form.
    17   Did Cardinal have in place a system for reporting    17       A. No, I didn't testify that those were
    18   all suspicious orders prior to 2007?                 18   electronic. I -- the reports I have seen appear
    19       A. Yes.                                          19   to be facsimiles, faxes, that were sent back and
    20                  ---                                   20   forth. So I guess maybe that's electronic.
    21        (Cardinal-Norris Exhibit 34 marked.)            21       Q. Are they handwritten?
    22                  ---                                   22       A. It's a form that's filled out with
    23       Q. Now, as Norris 19, I'm going to pass you      23   handwriting on it, yes.
    24   what has been marked as Plaintiff's 34. And I'm      24          MS. MAINIGI: I believe Ms. Norris
                                                  Page 307                                                  Page 309
     1   willing to bet you've looked at this before today.    1   referred you to Exhibit 20, which is a policy that
     2      A. Yes.                                            2   contains reference to them.
     3      Q. Does that appear to be a true and               3          MR. FULLER: Thank you.
     4   accurate copy of the Memorandum of Agreement          4   BY MR. FULLER:
     5   between the United States Department of Justice,      5       Q. Okay. So I believe -- and I may be
     6   the DEA, and Cardinal Health?                         6   wrong, but I believe earlier you testified that
     7      A. Yes. It's not the fully executed copy,          7   those were electronic reports.
     8   but ...                                               8          Are you now saying they are not
     9      Q. And if you turn to page 2 of that               9   electronic reports?
    10   document.                                            10          MS. MAINIGI: Objection to form.
    11      A. Yes.                                           11       A. The ingredient limit report is prepared
    12      Q. Do you see there in the first paragraph,       12   electronically. The excessive order reports are
    13   "Cardinal admits that its due diligence efforts      13   filled out when one comes up and sent to the DEA.
    14   for some pharmacy customers and its compliance       14       Q. So that's a system that's done manually,
    15   with the 2008 MOA in certain respects were           15   correct?
    16   inadequate."                                         16       A. Yes. These are the orders that are
    17           Correct?                                     17   identified in the distribution center as the folks
    18      A. I see that language, yes.                      18   are picking them.
    19      Q. Does Cardinal agree with that?                 19       Q. And based on the -- now I'm switching
    20      A. "Cardinal agrees that its due diligence        20   back gears to Exhibit 34.
    21   efforts for some pharmacy customers in certain       21       A. Okay.
    22   respects were inadequate and thus its compliance     22       Q. All right. So based on this Memorandum
    23   with the 2008 MOA."                                  23   of Understanding entered in 2012, there were fines
    24      Q. Oh, and then we -- before we finish with       24   of combined, I guess, $44 million paid by Cardinal

   Golkow Litigation Services                                                     Page: 78 (306 - 309)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further80Confidentiality
                                                         of 81. PageID #: 126594
                                                                             Review
                                                  Page 310                                                    Page 312
     1   for its breaches of the Controlled Substances Act,    1   actually adopting that as a policy, procedure, or
     2   correct?                                              2   in any other form or format, correct?
     3       A. There was a settlement of 44 -- a total        3          MS. MAINIGI: Objection; misstates her
     4   of $44 million. And in connection -- in the           4   testimony. Objection; time period.
     5   settlement agreement, there was an admission, a       5       A. That is the process that we were
     6   limited admission, as to certain actions by           6   following in order to comply with our obligations
     7   Cardinal.                                             7   under the suspicious reporting regulation as we
     8       Q. Well, it says the "Covered Conduct: The        8   talked about earlier pursuant to this policy.
     9   conduct in the February 2nd, 2012 order to show       9       Q. Sure. You explained that -- my question
    10   cause, the failure to maintain effective controls    10   is, did Cardinal ever formally adopt it? I think
    11   against diversion; C, the failure to detect and      11   we saw Mr. Reardon sign off on a policy and
    12   report suspicious orders and the failure to adhere   12   procedure previously approving it and accepting
    13   to the 2008 MOA."                                    13   it.
    14           Is that what it says?                        14          MS. MAINIGI: I'll let her answer the
    15       A. That's the definition of covered              15   question.
    16   conduct.                                             16       A. I don't specifically recall.
    17       Q. Okay. Now, let me show you -- and I           17       Q. Okay.
    18   know we're getting close on time.                    18          MS. MAINIGI: We are at seven hours, as
    19       A. Which is what the settlement relates to.      19   I understand it. The deposition is now over.
    20                   ---                                  20   We will designate the transcript highly confidential,
    21        (Cardinal-Norris Exhibit 35 marked.)            21   and we will read and sign.
    22                   ---                                  22          MR. FULLER: I'd like to finish with the
    23       Q. All right. And that's going to be             23   last exhibit that's already been entered.
    24   Exhibit 35.                                          24          MS. MAINIGI: I'm sorry. It's seven
                                                  Page 311                                                      Page 313
     1          Now, ma'am, before we jump in real             1   hours. We're done.
     2   briefly to those threshold changes, you referenced    2         MR. FULLER: Okay. Well, we believe
     3   a 1998 report to the U.S. Attorney General. At        3   that will be good cause shown.
     4   what point in time did Cardinal adopt that            4         MS. MAINIGI: Well, we don't agree
     5   document as its policies or procedures?               5   pursuant to the agreement that we have. Thank
     6       A. 1998 when we received notice of it, I          6   you.
     7   believe.                                              7         MR. FULLER: Thank you.
     8       Q. So Cardinal officially adopted it into         8         We can go off the record.
     9   its policies and procedures in 1998 --                9         THE VIDEOGRAPHER: The time is now 6:09.
    10          MS. MAINIGI: Objection; time period.          10   This concludes the deposition. Going off the
    11       Q. -- correct?                                   11   record.
    12       A. I don't know the answer about policies        12         (Signature not waived.)
    13   and procedures. That was the guidance we received    13                  ---
    14   in 1998, which we followed.                          14         Thereupon, at 6:09 p.m., on Tuesday, July 7,
    15       Q. But this was a report provided to the         15   2018, the deposition was concluded.
    16   U.S. Attorney General. You mentioned that            16                  ---
    17   earlier, correct?                                    17
    18       A. Correct, by the DEA.                          18
    19       Q. Not provided to the wholesale                 19
    20   distributors?                                        20
    21       A. It wasn't a report directly to the            21
    22   wholesale distributors. It was to the Attorney       22
    23   General.                                             23
    24       Q. And you have no knowledge of Cardinal         24


   Golkow Litigation Services                                                      Page: 79 (310 - 313)
Case:Highly
      1:17-md-02804-DAP Doc #:- 1957-11
              Confidential       SubjectFiled:
                                           to 07/23/19
                                               Further81Confidentiality
                                                         of 81. PageID #: 126595
                                                                             Review
                                                             Page 314                                                           Page 316
     1         CERTIFICATE                                               1         DEPOSITION ERRATA SHEET
     2 STATE OF OHIO     :                                               2 Deposition of: Jennifer R. Norris
                     SS:                                                 3 Matter of: National Prescription Opiate Litigation
     3 COUNTY OF FRANKLIN :
                                                                         4 Page Line Correction or Change and Reason
     4
                                                                         5 ___ ____ ___________________________________________
     5         I, JENNIFER R. NORRIS, do hereby certify that
                                                                         6 ___ ____ ___________________________________________
     6   I have read the foregoing transcript of my
     7   cross-examination given on July 7, 2018; that together          7 ___ ____ ___________________________________________
     8   with the correction page attached hereto noting changes         8 ___ ____ ___________________________________________
     9   in form or substance, if any, it is true and correct.           9 ___ ____ ___________________________________________
    10                   ______________________________                 10 ___ ____ ___________________________________________
                         JENNIFER R. NORRIS                             11 ___ ____ ___________________________________________
    11
                                                                        12 ___ ____ ___________________________________________
    12         I do hereby certify that the foregoing
                                                                        13 ___ ____ ___________________________________________
    13   transcript of the cross-examination of JENNIFER R.
                                                                        14 ___ ____ ___________________________________________
    14   NORRIS was submitted to the witness for reading and
    15   signing; that after she had stated to the undersigned          15 ___ ____ ___________________________________________
    16   Notary Public that she had read and examined her               16 ___ ____ ___________________________________________
    17   cross-examination, she signed the same in my presence on       17 ___ ____ ___________________________________________
    18   the _______ day of _________________________, 2018.            18 ___ ____ ___________________________________________
    19                                                                  19 ___ ____ ___________________________________________
                         ______________________________                 20 ___ ____ ___________________________________________
    20                   NOTARY PUBLIC - STATE OF OHIO
                                                                        21 ___ ____ ___________________________________________
    21
                                                                        22 ___ ____ ___________________________________________
    22 My Commission Expires:
    23 _________________, ______.                                       23 ___ ____ ___________________________________________
    24                                                                  24 Date ______________ Signature ________________________

                                                             Page 315
     1         CERTIFICATE
     2 STATE OF OHIO   :
                            SS:
     3 COUNTY OF FRANKLIN :
     4     I, Carol A. Kirk, a Registered Merit Reporter
         and Notary Public in and for the State of Ohio, duly
     5 commissioned and qualified, do hereby certify that the
         within-named JENNIFER R. NORRIS was by me first duly
     6 sworn to testify to the truth, the whole truth, and
         nothing but the truth in the cause aforesaid; that the
     7 deposition then given by her was by me reduced to
         stenotype in the presence of said witness; that the
     8 foregoing is a true and correct transcript of the
         deposition so given by her; that the deposition was
     9 taken at the time and place in the caption specified and
         was completed without adjournment; and that I am in no
    10 way related to or employed by any attorney or party
         hereto or financially interested in the action; and I am
    11 not, nor is the court reporting firm with which I am
         affiliated, under a contract as defined in Civil Rule
    12 28(D).
    13      IN WITNESS WHEREOF, I have hereunto set my
         hand and affixed my seal of office at Columbus, Ohio on
    14 this 10th day of July 2018.
    15
    16
    17
    18                 ______________________________
                         CAROL A. KIRK, RMR
    19             NOTARY PUBLIC - STATE OF OHIO
    20 My Commission Expires: April 9, 2022.
    21           ---
    22
    23
    24

   Golkow Litigation Services                                                                   Page: 80 (314 - 316)
